EXHIBIT 10.36

ADDITIONAL 2013 AND 2014 FORMS OF EMPLOYEE RESTRICTED SHARE UNIT AND PERFORMANCE
UNIT AGREEMENTS

RESTRICTED SHARE UNITS

Standard Long-Term Incentive Program RSUs

THE PNC FINANCIAL SERVICES GROUP, INC.

2006 INCENTIVE AWARD PLAN

* * *

20     LONG-TERM INCENTIVE AWARD PROGRAM

* * *

STOCK-PAYABLE RESTRICTED SHARE UNITS

AWARD AGREEMENT

* * *

 

GRANTEE:    [Name] AWARD GRANT DATE:                , 20     RESTRICTED SHARE
UNITS:    [Whole number] share units

1. Definitions. Certain terms used in this Stock-Payable Restricted Share Units
Award Agreement (the “Agreement” or “Award Agreement”) are defined in Section 12
or elsewhere in the Agreement, and such definitions will apply except where the
context otherwise indicates.

In the Agreement, “PNC” means The PNC Financial Services Group, Inc.,
“Corporation” means PNC and its Consolidated Subsidiaries, and “Plan” means The
PNC Financial Services Group, Inc. 2006 Incentive Award Plan as amended from
time to time.

2. Restricted Share Units with Related Dividend Equivalents Award. Pursuant to
the Plan and subject to the terms and conditions of the Agreement, PNC grants to
the Grantee named above (“Grantee”) a Share-denominated award opportunity of
stock-payable restricted share units (“Restricted Share Units” or “RSUs”) of the
number of restricted share units set forth above, together with the opportunity
to receive related dividend equivalents to the extent provided herein (“Dividend
Equivalents”), payable in cash, with respect to those share units (together, the
“Award”). The Award is subject to acceptance by Grantee in accordance with
Section 15 and is subject to the terms and conditions of the Award Agreement,
including service and conduct conditions and forfeiture provisions, and to the
Plan.



--------------------------------------------------------------------------------

3. Terms of Award. The Award is subject to the terms and conditions set forth in
the Agreement and to the Plan.

Restricted Share Units and Dividend Equivalents are not transferable. Restricted
Share Units and related Dividend Equivalents are subject to forfeiture pursuant
to the applicable service, conduct and other terms and conditions of the
Agreement until vesting of the Restricted Share Units in accordance with the
terms of the Agreement.

Provided that Restricted Share Units are not forfeited in accordance with the
terms of Section 5 and vest in accordance with the terms of Section 6, those
Restricted Share Units will be settled and paid out, generally in shares of PNC
common stock, pursuant to and in accordance with the terms of Section 6.
Restricted Share Units that are forfeited by Grantee pursuant to and in
accordance with the terms of the service, conduct or other provisions of
Section 5 will be cancelled without payment of any consideration by PNC.

The right to ongoing Dividend Equivalents is granted in connection with the
Restricted Share Units to which those Dividend Equivalents relate and therefore
shall terminate, without payment of any consideration by PNC, upon the
cancellation or vesting, whichever is applicable, of the Restricted Share Units
to which those Dividend Equivalents relate.

4. Dividend Equivalents.

Dividend Equivalents. These Dividend Equivalents are related to the Restricted
Share Units, and Dividend Equivalents payments are applicable for the period
during which the Restricted Share Units to which they relate are outstanding.
Dividend Equivalents apply to the period from and after the Award Grant Date
until such time as the Restricted Share Units granted in connection with those
Dividend Equivalents either (i) vest pursuant to and in accordance with the
terms of Section 6 or (ii) are cancelled upon forfeiture in accordance with the
terms of Section 5. At the end of such period (either the vesting date in
accordance with Section 6 or cancellation date in accordance with Section 5),
the related Dividend Equivalents terminate.

Once the Agreement is effective in accordance with Section 15 and subject to the
terms and conditions of this Section 4, the Corporation will make Dividend
Equivalents payments to Grantee, where applicable, of cash equivalent to the
amounts of the quarterly cash dividends Grantee would have received, if any, had
the Restricted Share Units to which such Dividend Equivalents relate been shares
of PNC common stock issued and outstanding on the record dates for cash
dividends on PNC common stock that occur during the applicable Dividend
Equivalents period.

Payment. The Corporation will make Dividend Equivalents payments to Grantee
where applicable pursuant to this Section 4 each quarter following the dividend
payment date that relates to such record date, if any. Dividend Equivalents will
not be payable with respect to a dividend unless the Restricted Share Units to
which the Dividend Equivalents relate were outstanding on the dividend record
date for such dividend. Such amounts shall be paid in cash in accordance with
applicable regular payroll practice as in effect from time to time for similarly
situated employees within 30 days after the applicable dividend payment date.

Dividend Equivalents payments are also subject to the additional conditions set
forth below.



--------------------------------------------------------------------------------

Additional Conditions. Except as otherwise provided in Sections 5.4(b), 12.11,
and 14.9, termination or cancellation of the right to ongoing Dividend
Equivalents will have no effect on cash payments made pursuant to this Section 4
prior to such termination or cancellation.

If the termination of the right to ongoing Dividend Equivalents occurs after the
dividend record date for a quarter but before the related dividend payment date,
the Corporation will nonetheless make such a quarterly dividend equivalents
payment to Grantee with respect to that record date, if any.

Where payment of Dividend Equivalents that would otherwise be made is suspended
pursuant to Section 5.3 or Section 5.5 pending resolution of a potential
forfeiture of the Restricted Share Units, then such payment will be made only if
and when the suspension is terminated for reasons favorable to Grantee and the
Restricted Share Units are not forfeited. No interest shall be paid with respect
to any suspended payments. If the suspension is terminated for reasons adverse
to Grantee, both the Restricted Share Units and any suspended Dividend
Equivalents payments will be forfeited without payment.

5. Forfeiture Provisions; Termination Upon Failure to Meet Applicable
Conditions.

5.1 Termination Upon Forfeiture of Units. The Award is subject to the forfeiture
provisions set forth in this Section 5. Upon forfeiture and cancellation of
Restricted Share Units, or specified portion thereof, and the right to receive
payment with respect to the Dividend Equivalents related to such Restricted
Share Units pursuant to the terms and conditions of this Section 5, the Award
will terminate with respect to such Restricted Share Units and related Dividend
Equivalents, or specified portion thereof, and neither Grantee nor any
successors, heirs, assigns or legal representatives of Grantee will thereafter
have any further rights or interest in such Restricted Share Units or the
related right to Dividend Equivalents evidenced by the Agreement.

5.2 Service Requirements. Grantee will meet the service requirements of the
Award with respect to the Restricted Share Units, or applicable portion thereof
if so specified, if Grantee meets the conditions of any of the subclauses below.
If more than one of the following subclauses is applicable with respect to those
Restricted Share Units, Grantee will have met the service requirements for such
RSUs upon the first to occur of such conditions.

 

  (i) Grantee continues to be an employee of the Corporation through and
including the day immediately preceding the 3rd anniversary of the Award Grant
Date.

 

  (ii) Grantee ceases to be an employee of the Corporation by reason of
Grantee’s death.

 

  (iii) Grantee continues to be an employee of the Corporation until such time
as Grantee’s employment is terminated by the Corporation by reason of Grantee’s
Disability (as defined in Section 12) and not for Cause (as defined in
Section 12).

 

  (iv) Grantee continues to be employed by the Corporation until such time as
Grantee Retires (as defined in Section 12) provided that such Retirement Date
occurs no earlier than the 1st anniversary of the Award Grant Date and such
Retirement is a Qualifying Retirement Termination of employment as defined below
and where Grantee’s employment was not terminated by the Corporation for Cause.



--------------------------------------------------------------------------------

  (v) Grantee continues to be employed by the Corporation until such time as
Grantee’s employment with the Corporation is terminated by the Corporation and
such termination is an Anticipatory Termination (as defined in Section 12).

 

  (vi) Grantee continues to be employed by the Corporation through the day
immediately prior to the date a Change of Control (as defined in Section 12)
occurs.

 

  (vii) The Committee or other PNC Designated Person (as defined in Section 12)
determines, in its sole discretion and prior to Grantee’s Termination Date,
that, with respect to all or a specified portion of Grantee’s then outstanding
Restricted Share Units that have not yet vested, the service requirements will
be deemed to have been satisfied with respect to such share units; provided that
if the Committee or other PNC Designated Person determines, in its sole
discretion, that such deemed satisfaction of the service requirements shall be
subject to any accompanying restrictions, terms or conditions, then such
conditions shall have been timely satisfied (or shall be deemed to have been
timely satisfied upon the earlier occurrence of Grantee’s death or of a Change
of Control) no later than by the end of the day immediately preceding the
3rd anniversary of the Award Grant Date.

Qualifying Retirement Termination. Grantee’s termination of employment will be
considered to be a Qualifying Retirement Termination for purposes of this Award
if all of the following conditions are met:

 

  (1) Grantee’s termination of employment is a Retirement (as defined in
Section 12);

 

  (2) Grantee’s employment was not terminated by the Corporation for Cause (as
defined in Section 12); and

 

  (3) Grantee’s termination of employment occurs on or after the 1st anniversary
of the Award Grant Date.

5.3 Forfeiture Upon Failure to Meet Service Requirements.

(a) Except as otherwise provided in subsection (b) below, if, at the time
Grantee ceases to be employed by the Corporation, Grantee has failed to meet the
service requirements with respect to all or a portion of the Award as set forth
in Section 5.2 prior to or as of Grantee’s Termination Date (as defined in
Section 12), then all such outstanding Restricted Share Units that have so
failed to meet such service requirements, together with the right to receive any
payment on or after Grantee’s Termination Date with respect to the Dividend
Equivalents related to those Restricted Share Units, will be forfeited by
Grantee to PNC and cancelled without payment of any consideration by PNC as of
Grantee’s Termination Date.

(b) If, at the time Grantee ceases to be employed by the Corporation, Grantee
could still satisfy the service requirements for all or a portion of the Award
pursuant to Section 5.2(vii) provided that Grantee satisfies all of the
conditions, if any, required by the Committee or other PNC Designated Person for
such provision to apply within the time so specified by the Committee or other
PNC Designated Person and/or that provision, then the potential forfeiture of
that portion of the Award for failure to meet the service requirements set forth
in Section 5.2 (and payment with respect to Dividend Equivalents with respect to
that portion of the Award) will be suspended until the earliest to occur of the
following: (1) Grantee’s failing to meet the



--------------------------------------------------------------------------------

service requirements of Section 5.2 upon the failure to satisfy such conditions
at all or to satisfy such conditions within any time period specified by the
Committee or other PNC Designated Person for such purpose or, if earlier or if
no such time period is specified by the Committee or other PNC Designated
Person, within the time period otherwise specified in such provision (i.e., no
later than by the end of the day immediately preceding the 3rd anniversary of
the Award Grant Date); (2) the timely satisfaction of such conditions, if any,
such that Grantee is considered to have met the service requirements of
Section 5.2 for purposes of that portion of the Award; (3) Grantee’s death; or
(4) the occurrence of a Change of Control.

If such suspension is resolved adverse to Grantee pursuant to clause (1) above,
then all outstanding Restricted Share Units, together with all payments with
respect to the related Dividend Equivalents that had been suspended pending such
resolution, will be automatically forfeited by Grantee to PNC and cancelled
without payment of any consideration by PNC, effective as of Grantee’s
Termination Date.

If such suspension is resolved pursuant to clause (2) above or by the occurrence
of an event set forth in clause (3) or (4) above, then vesting of Restricted
Share Units shall proceed in accordance with Section 6, as applicable, any
Dividend Equivalents payments that had been suspended shall be paid, and payment
of ongoing Dividend Equivalents, if any, shall resume in accordance with
Section 4 as applicable. No interest shall be paid with respect to any suspended
payments.

 

  5.4 Forfeiture Upon Termination for Cause or Pursuant to Detrimental Conduct
Provisions.

(a) Termination for Cause. In the event that Grantee’s employment with the
Corporation is terminated by the Corporation for Cause prior to the 3rd
anniversary of the Award Grant Date and prior to the occurrence of a Change of
Control, if any, then all then outstanding Restricted Share Units, together with
the right to receive any payment on or after Grantee’s Termination Date with
respect to the Dividend Equivalents related to those Restricted Share Units,
will be forfeited by Grantee to PNC and cancelled without payment of any
consideration by PNC as of Grantee’s Termination Date.

(b) Detrimental Conduct. At any time prior to the date that such Restricted
Share Units vest in accordance with Section 6, Restricted Share Units and
related Dividend Equivalents, or specified portion thereof, will be forfeited by
Grantee to PNC and cancelled, without payment of any consideration by PNC, on
the date and to the extent that PNC determines in its sole discretion to so
cancel all or a specified portion of the Restricted Share Units and related
Dividend Equivalents on the basis of its determination that Grantee has engaged
in Detrimental Conduct as set forth in Section 12.11, whether such determination
is made during the period of Grantee’s employment with the Corporation or after
Grantee’s Termination Date; provided, however, that (i) no determination that
Grantee has engaged in Detrimental Conduct may be made on or after the date of
Grantee’s death and Detrimental Conduct will not apply to conduct by or
activities of successors to the Restricted Share Units by will or the laws of
descent and distribution in the event of Grantee’s death; (ii) in the event that
Grantee’s termination of employment was an Anticipatory Termination, no
determination that Grantee has engaged in Detrimental Conduct may be made on or
after Grantee’s Termination Date; (iii) no determination that Grantee has
engaged in Detrimental Conduct may be made between the time PNC enters into an
agreement providing for a Change of Control and the time such agreement



--------------------------------------------------------------------------------

either terminates or results in a Change of Control; and (iv) no determination
that Grantee has engaged in Detrimental Conduct may be made after the occurrence
of a Change of Control (as defined in Section 12).

5.5 Suspension and Forfeiture Related to Judicial Criminal Proceedings. If any
criminal charges are brought against Grantee, in an indictment or in other
analogous formal charges commencing judicial criminal proceedings, alleging the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation, then to the extent that the
Restricted Share Units or any portion thereof are still outstanding and have not
yet vested, the Committee or other PNC Designated Person may determine that the
vesting of those Restricted Share Units and any further Dividend Equivalents
payments shall be suspended.

Any such suspension of vesting shall continue until the earliest to occur of the
following:

(1) resolution of the criminal proceedings in a manner that results in a
conviction (including a plea of guilty or of nolo contendere) of Grantee for, or
any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation;

(2) resolution of the criminal proceedings in one of the following ways: (i) the
charges as they relate to such alleged felony have been dismissed (with or
without prejudice); (ii) Grantee has been acquitted of such alleged felony; or
(iii) a criminal proceeding relating to such alleged felony has been completed
without resolution (for example, as a result of a mistrial) and the relevant
time period for recommencing criminal proceedings relating to such alleged
felony has expired without any such recommencement;

(3) Grantee’s death; or

(4) the occurrence of a Change of Control.

If the suspension is terminated by the occurrence of an event set forth in
clause (1) above, those Restricted Share Units, together with all payments with
respect to the related Dividend Equivalents that had been suspended, will, upon
such occurrence, be automatically forfeited by Grantee to PNC, will not vest or
be eligible to vest, and will be cancelled without payment of any consideration
by PNC.

If the suspension is terminated by the occurrence of an event set forth in
clause (2), (3) or (4) above, then vesting of those Restricted Share Units shall
proceed in accordance with Section 6, as applicable, any Dividend Equivalents
payments that had been suspended shall be paid, and payment of ongoing Dividend
Equivalents, if any, shall resume in accordance with Section 4 as applicable. No
interest shall be paid with respect to any suspended payments.

6. Vesting and Settlement of Restricted Share Units.

6.1 Vesting. Restricted Share Units will vest upon the earliest to occur of the
events set forth in the subclauses below, provided that those Restricted Share
Units have not been forfeited prior to such event pursuant to any of the
provisions of Section 5 and remain outstanding at that time:

 

  (i) the 3rd anniversary of the Award Grant Date or, if later, on the date as
of which any suspension imposed with respect to those Restricted Share Units
pursuant to Section 5.5 is lifted without forfeiture of the units and the units
vest, as applicable;



--------------------------------------------------------------------------------

  (ii) the date of Grantee’s death; and

 

  (iii) the end of the day immediately preceding the day a Change of Control (as
defined in Section 12) occurs.

Restricted Share Units that have been forfeited by Grantee pursuant to the
provisions of Section 5 are not eligible for vesting, will not settle and will
be cancelled without payment of any consideration by PNC.

The Dividend Equivalents period with respect to Dividend Equivalents related to
such Restricted Share Units will end and such Dividend Equivalents will
terminate either on the vesting date for such Restricted Share Units in
accordance with Section 6 or on the cancellation date for such Restricted Share
Units in accordance with Section 5, as applicable.

6.2 Settlement. Restricted Share Units that have vested will be settled at the
time set forth in Section 6.3 by delivery to Grantee of that number of whole
shares of PNC common stock equal to the number of outstanding vested Restricted
Share Units being settled or as otherwise provided pursuant to Section 8 if
applicable.

No fractional shares will be delivered to Grantee. If the outstanding vested
Restricted Share Units being settled include a fractional interest, such
fractional interest will be liquidated and paid to Grantee in cash on the basis
of the then current Fair Market Value (as defined in Section 12) of PNC common
stock as of the vesting date (or as of the scheduled payment date pursuant to
subsection (2) of the third bullet under Section 6.3 if payment is made pursuant
to that provision as necessary) or in any case as otherwise provided in
Section 10 or in Section 8 if applicable.

Delivery of shares and/or other payment pursuant to the Award will not be made
unless and until all applicable tax withholding requirements with respect to
such payment have been satisfied.

6.3 Payout Timing. Payment will be made to Grantee in settlement of outstanding
Restricted Share Units that have vested as soon as practicable after the vesting
date set forth in the applicable subclause of Section 6.1 for such Restricted
Share Units, generally within 30 days but no later than December 31st of the
calendar year in which the vesting date occurs, subject to the provisions of the
following bullets, if applicable. No interest shall be paid with respect to any
such payments hereunder.

 

  •   In the event that the vesting date pursuant to Section 6.1(i) is the date
as of which any suspension imposed pursuant to Section 5.5 is lifted, payment
will be made no later than the earlier of (a) 30 days after the vesting date and
(b) December 31st of the calendar year in which the vesting date occurs.



--------------------------------------------------------------------------------

  •   Where vesting occurs pursuant to Section 6.1(ii) upon Grantee’s death,
payment will be made no later than December 31st of the calendar year in which
Grantee’s death occurred or, if later, the 15th day of the 3rd calendar month
following the date of Grantee’s death.

 

  •   Where vesting occurs pursuant to Section 6.1(iii) due to the occurrence of
a Change of Control:

 

  (1) If, under the circumstances, the Change of Control is a permissible
payment event under Section 409A of the U.S. Internal Revenue Code, payment will
be made as soon as practicable after the Change of Control date, but in no event
later than December 31st of the calendar year in which the Change of Control
occurs or, if later, by the 15th day of the third calendar month following the
date on which the Change of Control occurs, other than in unusual circumstances
where a further delay thereafter would be permitted under Section 409A of the
U.S. Internal Revenue Code, and if such a delay is permissible, as soon as
practicable within such limits.

 

  (2) If, under the circumstances, payment at the time of the Change of Control
would not comply with Section 409A of the U.S. Internal Revenue Code, then
payment will be made as soon as practicable after the 3rd anniversary of the
Award Grant Date (the date that would have been the scheduled vesting date for
such Restricted Share Units had they vested pursuant to Section 6.1(i) rather
than pursuant to Section 6.1(iii)), but in no event later than December 31st of
the calendar year in which such scheduled vesting date occurs.

 

  •   Where vesting occurs pursuant to Section 6.1(iii) due to the occurrence of
a Change of Control and payment is scheduled, pursuant to subsection (2) of the
bullet above, for as soon as practicable after the 3rd anniversary of the Award
Grant Date, but Grantee dies prior to that scheduled payout date, payment will
be made no later than December 31st of the calendar year in which Grantee’s
death occurred or, if later but not beyond the end of the calendar year in which
the 3rd anniversary of the Award Grant Date occurs, the 15th day of the
3rd calendar month following the date of Grantee’s death.

7. No Rights as Shareholder Until Issuance of Shares. Grantee will have no
rights as a shareholder of PNC by virtue of this Award unless and until shares
of PNC stock are issued and delivered in settlement of outstanding vested
Restricted Share Units pursuant to and in accordance with Section 6.

8. Capital Adjustments.

8.1 Except as otherwise provided in Section 8.2, if applicable, if corporate
transactions such as stock dividends, stock splits, spin-offs, split-offs,
recapitalizations, mergers, consolidations or reorganizations of or by PNC
(“Corporate Transactions”) occur prior to the time, if any, that outstanding
vested Restricted Share Units are settled and paid, the Compensation Committee
or its delegate shall make those adjustments, if any, in the number,



--------------------------------------------------------------------------------

class or kind of Restricted Share Units and related Dividend Equivalents then
outstanding under the Award that it deems appropriate in its discretion to
reflect Corporate Transactions such that the rights of Grantee are neither
enlarged nor diminished as a result of such Corporate Transactions, including
without limitation (a) measuring the value per share unit of any
share-denominated award amount authorized for payment to Grantee pursuant to
Section 6 by reference to the per share value of the consideration payable to a
PNC common shareholder in connection with such Corporate Transactions and
(b) authorizing payment of the entire value of any award amount authorized for
payment to Grantee pursuant to Section 6 to be paid in cash at the applicable
time specified in Section 6.

All determinations hereunder shall be made by the Compensation Committee or its
delegate in its sole discretion and shall be final, binding and conclusive for
all purposes on all parties, including without limitation Grantee.

8.2 Upon the occurrence of a Change of Control, (a) the number, class and kind
of Restricted Share Units and related Dividend Equivalents then outstanding
under the Award will automatically be adjusted to reflect the same changes as
are made to outstanding shares of PNC common stock generally, (b) the value per
share unit of any share-denominated award amount will be measured by reference
to the per share value of the consideration payable to a PNC common shareholder
in connection with such Corporate Transaction or Transactions if applicable, and
(c) if the effect of the Corporate Transaction or Transactions on a PNC common
shareholder is to convert that shareholder’s holdings into consideration that
does not consist solely (other than as to a minimal amount) of shares of PNC
common stock, then the entire value of any payment to be made to Grantee
pursuant to Section 6 will be made solely in cash at the applicable time
specified by Section 6.

9. Prohibitions Against Sale, Assignment, etc.; Payment to Legal Representative.

(a) Restricted Share Units and related Dividend Equivalents may not be sold,
assigned, transferred, exchanged, pledged, or otherwise alienated or
hypothecated.

(b) If Grantee is deceased at the time any outstanding vested Restricted Share
Units are settled and paid in accordance with the terms of Section 6, such
delivery of shares and/or other payment shall be made to the executor or
administrator of Grantee’s estate or to Grantee’s other legal representative as
determined in good faith by PNC.

(c) Any delivery of shares or other payment made in good faith by PNC to
Grantee’s executor, administrator or other legal representative, or retained by
PNC for taxes pursuant to Section 10, shall extinguish all right to payment
hereunder.

10. Withholding Taxes. Where all applicable withholding tax obligations have not
previously been satisfied, PNC will, at the time any such obligation arises in
connection herewith, retain an amount sufficient to satisfy the minimum amount
of taxes then required to be withheld by the Corporation in connection therewith
from amounts then payable hereunder to Grantee or, if none, from other
compensation then payable to Grantee, or as otherwise determined by PNC.

Unless the Compensation Committee or other PNC Designated Person (as defined in
Section 12) determines otherwise, where amounts are then payable hereunder to
Grantee in the



--------------------------------------------------------------------------------

form of shares of PNC common stock, the Corporation will retain whole shares
from any such amounts until such withholdings in the aggregate are sufficient to
satisfy such minimum required withholding obligation. In the event that amounts
then payable to Grantee include a fractional interest, withholding may be made
in the form of shares with respect to such fractional interest. In the event
that amounts are not then payable hereunder to Grantee in the form of shares or
that such withholdings are otherwise not sufficient to meet the minimum amount
of taxes then required to be withheld, withholding will be made from any amounts
then payable hereunder to Grantee that are settled in cash until such
withholdings in the aggregate are sufficient to satisfy such minimum required
withholding obligation.

If any withholding is required prior to the time amounts are payable to Grantee
hereunder or if such amounts are not sufficient to satisfy such obligation in
full, the withholding will be taken from other compensation then payable to
Grantee or as otherwise determined by PNC.

For purposes of this Section 10, shares of PNC common stock retained to satisfy
applicable withholding tax requirements will be valued at their Fair Market
Value (as defined in Section 12) on the date the tax withholding obligation
arises.

If Grantee desires to have an additional amount withheld above the required
minimum, up to Grantee’s W-4 obligation if higher, and if PNC so permits,
Grantee may elect to satisfy this additional withholding by payment of cash. The
Corporation will not retain Shares for this purpose. If Grantee’s W-4 obligation
does not exceed the required minimum withholding in connection herewith, no
additional withholding may be made.

11. Employment. Neither the granting of the Restricted Share Units and related
Dividend Equivalents award nor any payment with respect to such Award authorized
hereunder nor any term or provision of the Agreement shall constitute or be
evidence of any understanding, expressed or implied, on the part of PNC or any
subsidiary to employ Grantee for any period or in any way alter Grantee’s status
as an employee at will.

12. Certain Definitions. Except where the context otherwise indicates, the
following definitions apply for purposes of the Agreement.

12.1 “Agreement,” “Award Agreement;” “Award;” “Award Grant Date.”

“Agreement” or “Award Agreement” means the Stock-Payable Restricted Share Units
Award Agreement between PNC and Grantee evidencing the Restricted Share Units
with related Dividend Equivalents award granted to Grantee pursuant to the Plan.

“Award” means the Restricted Share Units with related Dividend Equivalents award
granted to Grantee pursuant to the Plan and evidenced by the Agreement.

“Award Grant Date” means the Award Grant Date set forth on page 1 of the
Agreement and is the date as of which the Restricted Share Units and related
Dividend Equivalents are authorized to be granted by the Committee in accordance
with the Plan.

12.2 “Anticipatory Termination” If Grantee’s employment with the Corporation is
terminated by the Corporation other than for Cause as defined in this
Section 12.2, death or Disability prior to the date on which a Change of Control
occurs, and if it is reasonably



--------------------------------------------------------------------------------

demonstrated by Grantee that such termination of employment (i) was at the
request of a third party that has taken steps reasonably calculated to effect a
Change of Control or (ii) otherwise arose in connection with or in anticipation
of a Change of Control, such a termination of employment is an “Anticipatory
Termination.”

For purposes of this Section 12.2, “Cause” shall mean:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Grantee by the Board or the CEO that
specifically identifies the manner in which the Board or the CEO believes that
Grantee has not substantially performed Grantee’s duties; or

(b) the willful engaging by Grantee in illegal conduct or gross misconduct that
is materially and demonstrably injurious to PNC or any of its subsidiaries.

For purposes of the preceding clauses (a) and (b), no act or failure to act, on
the part of Grantee, shall be considered willful unless it is done, or omitted
to be done, by Grantee in bad faith and without reasonable belief that Grantee’s
action or omission was in the best interests of the Corporation. Any act, or
failure to act, based upon the instructions or prior approval of the Board, the
CEO or Grantee’s superior or based upon the advice of counsel for the
Corporation, shall be conclusively presumed to be done, or omitted to be done,
by Grantee in good faith and in the best interests of the Corporation.

The cessation of employment of Grantee will be deemed to be a termination of
Grantee’s employment with the Corporation for Cause for purposes of this
Section 12.2 only if and when there shall have been delivered to Grantee, as
part of the notice of Grantee’s termination, a copy of a resolution duly adopted
by the affirmative vote of not less than a majority of the entire membership of
the Board, at a Board meeting called and held for the purpose of considering
such termination, finding on the basis of clear and convincing evidence that, in
the good faith opinion of the Board, Grantee is guilty of conduct described in
clause (a) or clause (b) above and, in either case, specifying the particulars
thereof in detail. Such resolution shall be adopted only after (i) reasonable
notice of such Board meeting is provided to Grantee, together with written
notice that PNC believes that Grantee is guilty of conduct described in clause
(a) or clause (b) above and, in either case, specifying the particulars thereof
in detail, and (ii) Grantee is given an opportunity, together with counsel, to
be heard before the Board.

12.3 “Board” means the Board of Directors of PNC.

12.4 “Cause” and “termination for Cause.”

Except as otherwise required by Section 12.2 in connection with the definition
of Anticipatory Termination set forth in therein, “Cause” means:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to Grantee by PNC that specifically
identifies the manner in which it is believed that Grantee has not substantially
performed Grantee’s duties;



--------------------------------------------------------------------------------

(b) a material breach by Grantee of (1) any code of conduct of PNC or any code
of conduct of a subsidiary of PNC that is applicable to Grantee or (2) other
written policy of PNC or other written policy of a subsidiary of PNC that is
applicable to Grantee, in either case required by law or established to maintain
compliance with applicable law;

(c) any act of fraud, misappropriation, material dishonesty, or embezzlement by
Grantee against PNC or any of its subsidiaries or any client or customer of PNC
or any of its subsidiaries;

(d) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony; or

(e) entry of any order against Grantee, by any governmental body having
regulatory authority with respect to the business of PNC or any of its
subsidiaries, that relates to or arises out of Grantee’s employment or other
service relationship with the Corporation.

The cessation of employment of Grantee will be deemed to have been a termination
of Grantee’s employment with the Corporation for Cause for purposes of the
Agreement only if and when the CEO or his or her designee (or, if Grantee is the
CEO, the Board) determines that Grantee is guilty of conduct described in clause
(a), (b) or (c) above or that an event described in clause (d) or (e) above has
occurred with respect to Grantee and, if so, determines that the termination of
Grantee’s employment with the Corporation will be deemed to have been for Cause.

12.5 “CEO” means the chief executive officer of PNC.

12.6 “Change of Control” means:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of PNC (the “Outstanding PNC Common
Stock”) or (B) the combined voting power of the then-outstanding voting
securities of PNC entitled to vote generally in the election of directors (the
“Outstanding PNC Voting Securities”); provided, however, that, for purposes of
this Section 12.6(a), the following acquisitions shall not constitute a Change
of Control: (1) any acquisition directly from PNC, (2) any acquisition by PNC,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by PNC or any company controlled by, controlling or under common
control with PNC (an “Affiliated Company”), (4) any acquisition pursuant to an
Excluded Combination (as defined in Section 12.6(c)) or (5) an acquisition of
beneficial ownership representing between 20% and 40%, inclusive, of the
Outstanding PNC Voting Securities or Outstanding PNC Common Stock shall not be
considered a Change of Control if the Incumbent Board as of immediately prior to
any such acquisition approves such acquisition either prior to or immediately
after its occurrence;



--------------------------------------------------------------------------------

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board
(excluding any Board seat that is vacant or otherwise unoccupied); provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by PNC’s shareholders, was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board shall be considered as though such individual was a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving PNC or any of its subsidiaries, a
sale or other disposition of all or substantially all of the assets of PNC, or
the acquisition of assets or stock of another entity by PNC or any of its
subsidiaries (each, a “Business Combination”), excluding, however, a Business
Combination following which all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding PNC Common Stock and
the Outstanding PNC Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns PNC or all or
substantially all of PNC’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding PNC Common
Stock and the Outstanding PNC Voting Securities, as the case may be (such a
Business Combination, an “Excluded Combination”); or

(d) Approval by the shareholders of PNC of a complete liquidation or dissolution
of PNC.

12.7 “Compensation Committee” or “Committee” means the Personnel and
Compensation Committee of the Board or such person or persons as may be
designated or appointed by that committee as its delegate or designee.

12.8 “Competitive Activity.”

“Competitive Activity” while Grantee is an employee of the Corporation means any
participation in, employment by, ownership of any equity interest exceeding one
percent (1%) in, or promotion or organization of, any Person other than PNC or
any of its subsidiaries (1) engaged in business activities similar to some or
all of the business activities of PNC or any subsidiary or (2) engaged in
business activities that Grantee knows PNC or any subsidiary intends to enter
within the next twelve (12) months, in either case whether Grantee is acting as
agent, consultant, independent contractor, employee, officer, director,
investor, partner, shareholder, proprietor or in any other individual or
representative capacity therein.



--------------------------------------------------------------------------------

“Competitive Activity” on or after Grantee’s Termination Date means any
participation in, employment by, ownership of any equity interest exceeding one
percent (1%) in, or promotion or organization of, any Person other than PNC or
any of its subsidiaries (a) engaged in business activities similar to some or
all of the business activities of PNC or any subsidiary as of Grantee’s
Termination Date or (b) engaged in business activities that Grantee knows PNC or
any subsidiary intends to enter within the first twelve (12) months after
Grantee’s Termination Date or, if later and if applicable, after the date
specified in subsection (a), clause (ii) of the definition of Detrimental
Conduct in Section 12.11, in either case whether Grantee is acting as agent,
consultant, independent contractor, employee, officer, director, investor,
partner, shareholder, proprietor or in any other individual or representative
capacity therein.

For purposes of Competitive Activity as defined in this Section 12.8, and for
purposes of the definition of competitive activity in any other PNC restricted
share unit or in any PNC restricted stock, stock option, or other equity-based
award or awards held by Grantee, however, the term subsidiary or subsidiaries
shall not include companies in which the Corporation holds an interest pursuant
to its merchant banking authority.

12.9 “Consolidated Subsidiary” means a corporation, bank, partnership, business
trust, limited liability company or other form of business organization that
(1) is a consolidated subsidiary of PNC under U.S. generally accepted accounting
principles and (2) satisfies the definition of “service recipient” under
Section 409A of the U.S. Internal Revenue Code.

12.10 “Corporation” means PNC and its Consolidated Subsidiaries.

12.11 “Detrimental Conduct” means:

(a) Grantee has engaged, without the prior written consent of PNC (with consent
to be given or withheld at PNC’s sole discretion), in any Competitive Activity
as defined in Section 12.8 in the continental United States at any time during
the period of Grantee’s employment with the Corporation and extending through
(and including) the first (1st) anniversary of the later of (i) Grantee’s
Termination Date and, if different, (ii) the first date after Grantee’s
Termination Date as of which Grantee ceases to have a service relationship with
the Corporation;

(b) any act of fraud, misappropriation, or embezzlement by Grantee against PNC
or one of its subsidiaries or any client or customer of PNC or one of its
subsidiaries; or

(c) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation.

Grantee will be deemed to have engaged in Detrimental Conduct for purposes of
the Agreement only if and when the Compensation Committee or other PNC
Designated Person, as applicable, determines that Grantee has engaged in conduct
described in clause (a) or



--------------------------------------------------------------------------------

clause (b) above or that an event described in clause (c) above has occurred
with respect to Grantee and, if so, (1) determines in its sole discretion that
Grantee will be deemed to have engaged in Detrimental Conduct for purposes of
the Agreement and (2) determines in its sole discretion to cancel all or a
specified portion of the Restricted Share Units that have not yet vested in
accordance with Section 6 and of the Dividend Equivalents related to such
Restricted Share Units, including Dividend Equivalents related to such
Restricted Share Units that may already have been paid to Grantee, on the basis
of such determination that Grantee has engaged in Detrimental Conduct.

12.12 “Disabled” or “Disability” means, except as may otherwise be required by
Section 409A of the U.S. Internal Revenue Code, that Grantee either (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving (and has received
for at least three months) income replacement benefits under any
Corporation-sponsored disability benefit plan. If Grantee has been determined to
be eligible for U.S. Social Security disability benefits, Grantee shall be
presumed to be Disabled as defined herein.

12.13 “Dividend Equivalents” means the opportunity to receive dividend
equivalents granted to Grantee pursuant to the Plan in connection with the
Restricted Share Units to which they relate and evidenced by the Agreement.

12.14 “Fair Market Value” as it relates to a share of PNC common stock as of any
given date means (a) the average of the reported high and low trading prices on
the New York Stock Exchange (or such successor reporting system as PNC may
select) for a share of PNC common stock on such date, or, if no PNC common stock
trades have been reported on such exchange for that day, the average of such
prices on the next preceding day and the next following day for which there were
reported trades or, if the Committee has so acted, (b) fair market value as
determined using such other reasonable method adopted by the Committee in good
faith for such purpose that uses actual transactions in PNC common stock as
reported by a national securities exchange or the Nasdaq National Market,
provided that such method is consistently applied.

12.15 “GAAP” or “U.S. generally accepted accounting principles” means accounting
principles generally accepted in the United States of America.

12.16 “Grantee” means the person to whom the Restricted Share Units with related
Dividend Equivalents award is granted and is identified as Grantee on page 1 of
the Agreement.

12.17 “Internal Revenue Code” or “U.S. Internal Revenue Code” means the United
States Internal Revenue Code of 1986 as amended and the rules and regulations
promulgated thereunder.

12.18 “Person” has the meaning specified in the definition of Change of Control
in Section 12.6(a).



--------------------------------------------------------------------------------

12.19 “Plan” means The PNC Financial Services Group, Inc. 2006 Incentive Award
Plan as amended from time to time.

12.20 “PNC” means The PNC Financial Services Group, Inc.

12.21 “PNC Designated Person” or “Designated Person” will be: (a) the
Compensation Committee or its delegate if Grantee is (or was when Grantee ceased
to be an employee of the Corporation) either a member of the Corporate Executive
Group (or equivalent successor classification) or subject to the reporting
requirements of Section 16(a) of the Exchange Act with respect to PNC securities
(or both); or (b) the Compensation Committee, the CEO, or the Chief Human
Resources Officer of PNC, or any other individual or group as may be designated
by one of the foregoing to act as Designated Person for purposes of the
Agreement.

12.22 “Qualifying Retirement Termination” has the meaning specified in
Section 5.2.

12.23 “Restricted Share Units” or “RSUs” means the Share-denominated award
opportunity of the number of restricted share units specified as the Restricted
Share Units on page 1 of the Agreement, subject to capital adjustments pursuant
to Section 8 if any, granted to Grantee pursuant to the Plan and evidenced by
the Agreement.

12.24 “Retires” or “Retirement.” Grantee “Retires” if Grantee’s employment with
the Corporation terminates at any time and for any reason (other than
termination by reason of Grantee’s death or by the Corporation for Cause and, if
the Committee or the CEO or his or her designee so determines prior to such
divestiture, other than by reason of termination in connection with a
divestiture of assets or a divestiture of one or more subsidiaries of the
Corporation) on or after the first date on which Grantee has both attained at
least age fifty-five (55) and completed five (5) years of service, where a year
of service is determined in the same manner as the determination of a year of
vesting service calculated under the provisions of The PNC Financial Services
Group, Inc. Pension Plan.

If Grantee “Retires” as defined herein, the termination of Grantee’s employment
with the Corporation is sometimes referred to as “Retirement” and such Grantee’s
Termination Date is sometimes also referred to as Grantee’s “Retirement Date.”

12.25 “Retiree.” Grantee is sometimes referred to as a “Retiree” if Grantee
Retires, as defined in Section 12.24.

12.26 “SEC” means the United States Securities and Exchange Commission.

12.27 “Section 409A” means Section 409A of the U.S. Internal Revenue Code.

12.28 “Service relationship” or “having a service relationship with the
Corporation” means being engaged by the Corporation in any capacity for which
Grantee receives compensation from the Corporation, including but not limited to
acting for compensation as an employee, consultant, independent contractor,
officer, director or advisory director.

12.29 “Share” means a share of PNC common stock.

12.30 “Termination Date” means Grantee’s last date of employment with the
Corporation. If Grantee is employed by a Consolidated Subsidiary that ceases to
be a subsidiary of PNC or ceases to be a consolidated subsidiary of PNC under
U.S. generally accepted



--------------------------------------------------------------------------------

accounting principles and Grantee does not continue to be employed by PNC or a
Consolidated Subsidiary, then for purposes of the Agreement, Grantee’s
employment with the Corporation terminates effective at the time this occurs.

13. Grantee Covenants.

13.1 General. Grantee and PNC acknowledge and agree that Grantee has received
adequate consideration with respect to enforcement of the provisions of
Sections 13 and 14 by virtue of receiving this Restricted Share Units with
related Dividend Equivalents award (regardless of whether such share units or
any portion thereof ultimately vest and settle and regardless of whether any
such dividend equivalents are ultimately paid); that such provisions are
reasonable and properly required for the adequate protection of the business of
PNC and its subsidiaries; and that enforcement of such provisions will not
prevent Grantee from earning a living.

13.2 Non-Solicitation; No-Hire. Grantee agrees to comply with the provisions of
subsections (a) and (b) of this Section 13.2 while employed by the Corporation
and for a period of one year after Grantee’s Termination Date regardless of the
reason for such termination of employment.

(a) Non-Solicitation. Grantee shall not, directly or indirectly, either for
Grantee’s own benefit or purpose or for the benefit or purpose of any Person
other than PNC or any of its subsidiaries, solicit, call on, do business with,
or actively interfere with PNC’s or any subsidiary’s relationship with, or
attempt to divert or entice away, any Person that Grantee should reasonably know
(i) is a customer of PNC or any subsidiary for which PNC or any subsidiary
provides any services as of Grantee’s Termination Date, or (ii) was a customer
of PNC or any subsidiary for which PNC or any subsidiary provided any services
at any time during the twelve (12) months preceding Grantee’s Termination Date,
or (iii) was, as of Grantee’s Termination Date, considering retention of PNC or
any subsidiary to provide any services.

(b) No-Hire. Grantee shall not, directly or indirectly, either for Grantee’s own
benefit or purpose or for the benefit or purpose of any Person other than PNC or
any of its subsidiaries, employ or offer to employ, call on, or actively
interfere with PNC’s or any subsidiary’s relationship with, or attempt to divert
or entice away, any employee of PNC or any of its subsidiaries, nor shall
Grantee assist any other Person in such activities.

Notwithstanding the above, if Grantee’s employment with the Corporation is
terminated by the Corporation and such termination is an Anticipatory
Termination, then commencing immediately after such Termination Date, the
provisions of subsections (a) and (b) of this Section 13.2 shall no longer apply
and shall be replaced with the following subsection (c):

(c) No-Hire. Grantee agrees that Grantee shall not, for a period of one year
after Grantee’s Termination Date, employ or offer to employ, solicit, actively
interfere with PNC’s or any PNC affiliate’s relationship with, or attempt to
divert or entice away, any officer of PNC or any PNC affiliate.

13.3 Confidentiality. During Grantee’s employment with the Corporation, and
thereafter regardless of the reason for termination of such employment, Grantee
shall not



--------------------------------------------------------------------------------

disclose or use in any way any confidential business or technical information or
trade secret acquired in the course of such employment, all of which is the
exclusive and valuable property of the Corporation whether or not conceived of
or prepared by Grantee, other than (a) information generally known in the
Corporation’s industry or acquired from public sources, (b) as required in the
course of employment by the Corporation, (c) as required by any court,
supervisory authority, administrative agency or applicable law, or (d) with the
prior written consent of PNC.

13.4 Ownership of Inventions. Grantee shall promptly and fully disclose to PNC
any and all inventions, discoveries, improvements, ideas or other works of
inventorship or authorship, whether or not patentable, that have been or will be
conceived and/or reduced to practice by Grantee during the term of Grantee’s
employment with the Corporation, whether alone or with others, and that are
(a) related directly or indirectly to the business or activities of PNC or any
of its subsidiaries or (b) developed with the use of any time, material,
facilities or other resources of PNC or any subsidiary (“Developments”). Grantee
agrees to assign and hereby does assign to PNC or its designee all of Grantee’s
right, title and interest, including copyrights and patent rights, in and to all
Developments. Grantee shall perform all actions and execute all instruments that
PNC or any subsidiary shall deem necessary to protect or record PNC’s or its
designee’s interests in the Developments. The obligations of this Section 13.4
shall be performed by Grantee without further compensation and shall continue
beyond Grantee’s Termination Date.

14. Enforcement Provisions. Grantee understands and agrees to the following
provisions regarding enforcement of the Agreement.

14.1 Governing Law and Jurisdiction. The Agreement is governed by and construed
under the laws of the Commonwealth of Pennsylvania, without reference to its
conflict of laws provisions. Any dispute or claim arising out of or relating to
the Agreement or claim of breach hereof shall be brought exclusively in the
Federal court for the Western District of Pennsylvania or in the Court of Common
Pleas of Allegheny County, Pennsylvania. By execution of the Agreement, Grantee
and PNC hereby consent to the exclusive jurisdiction of such courts, and waive
any right to challenge jurisdiction or venue in such courts with regard to any
suit, action, or proceeding under or in connection with the Agreement.

14.2 Equitable Remedies. A breach of the provisions of any of Sections 13.2,
13.3 or 13.4 will cause the Corporation irreparable harm, and the Corporation
will therefore be entitled to issuance of immediate, as well as permanent,
injunctive relief restraining Grantee, and each and every person and entity
acting in concert or participating with Grantee, from initiation and/or
continuation of such breach.

14.3 Tolling Period. If it becomes necessary or desirable for the Corporation to
seek compliance with the provisions of Section 13.2 by legal proceedings, the
period during which Grantee shall comply with said provisions will extend for a
period of twelve (12) months from the date the Corporation institutes legal
proceedings for injunctive or other relief.

14.4 No Waiver. Failure of PNC to demand strict compliance with any of the
terms, covenants or conditions of the Agreement shall not be deemed a waiver of
such term, covenant or condition, nor shall any waiver or relinquishment of any
such term, covenant or condition on any occasion or on multiple occasions be
deemed a waiver or relinquishment of such term, covenant or condition.



--------------------------------------------------------------------------------

14.5 Severability. The restrictions and obligations imposed by Sections 13.2,
13.3, 13.4, 14.1 and 14.7 are separate and severable, and it is the intent of
Grantee and PNC that if any restriction or obligation imposed by any of these
provisions is deemed by a court of competent jurisdiction to be void for any
reason whatsoever, the remaining provisions, restrictions and obligations shall
remain valid and binding upon Grantee.

14.6 Reform. In the event any of Sections 13.2, 13.3 and 13.4 are determined by
a court of competent jurisdiction to be unenforceable because unreasonable
either as to length of time or area to which said restriction applies, it is the
intent of Grantee and PNC that said court reduce and reform the provisions
thereof so as to apply the greatest limitations considered enforceable by the
court.

14.7 Waiver of Jury Trial. Each of Grantee and PNC hereby waives any right to
trial by jury with regard to any suit, action or proceeding under or in
connection with any of Sections 13.2, 13.3 and 13.4.

14.8 Compliance with U.S. Internal Revenue Code Section 409A. It is the
intention of the parties that the Award and the Agreement comply with the
provisions of Section 409A of the U.S. Internal Revenue Code to the extent, if
any, that such provisions are applicable to the Agreement, and the Agreement
will be administered by PNC in a manner consistent with this intent.

If any payments or benefits hereunder may be deemed to constitute nonconforming
deferred compensation subject to taxation under the provisions of Section 409A
of the U.S. Internal Revenue Code, Grantee agrees that PNC may, without the
consent of Grantee, modify the Agreement and the Award to the extent and in the
manner PNC deems necessary or advisable or take such other action or actions,
including an amendment or action with retroactive effect, that PNC deems
appropriate in order either to preclude any such payments or benefits from being
deemed “deferred compensation” within the meaning of Section 409A of the U.S.
Internal Revenue Code or to provide such payments or benefits in a manner that
complies with the provisions of Section 409A of the U.S. Internal Revenue Code
such that they will not be taxable thereunder.

14.9 Applicable Law; Clawback. Notwithstanding anything in the Agreement, PNC
will not be required to comply with any term, covenant or condition of the
Agreement if and to the extent prohibited by law, including but not limited to
Federal banking and securities regulations, or as otherwise directed by one or
more regulatory agencies having jurisdiction over PNC or any of its
subsidiaries.

Further, to the extent applicable to Grantee, the Award, and any right to
receive and retain any Shares or other value pursuant to the Award, shall be
subject to rescission, cancellation or recoupment, in whole or in part, if and
to the extent so provided under any clawback, adjustment or similar policy of
PNC in effect on the Award Grant Date or that may be established thereafter and
to any clawback or recoupment that may be required by applicable law or
regulation.



--------------------------------------------------------------------------------

14.10 Subject to the Plan and Interpretations. In all respects the Award and the
Agreement are subject to the terms and conditions of the Plan, which has been
made available to Grantee and is incorporated herein by reference; provided,
however, the terms of the Plan shall not be considered an enlargement of any
benefits under the Agreement. Further, the Award and the Agreement are subject
to any interpretation of, and any rules and regulations issued by, the
Compensation Committee, or its delegate or under the authority of the
Compensation Committee, whether made or issued before or after the Award Grant
Date.

14.11 Headings; Entire Agreement. Headings used in the Agreement are provided
for reference and convenience only, shall not be considered part of the
Agreement, and shall not be employed in the construction of the Agreement. The
Agreement constitutes the entire agreement between Grantee and PNC with respect
to the subject matters addressed herein, and supersedes all other discussions,
negotiations, correspondence, representations, understandings and agreements
between the parties concerning the subject matters hereof.

14.12 Modification. Modifications or adjustments to the terms of this Agreement
may be made by PNC as permitted in accordance with the Plan or as provided for
in this Agreement. No other modification of the terms of this Agreement shall be
effective unless embodied in a separate, subsequent writing signed by Grantee
and by an authorized representative of PNC.

15. Acceptance of Award; PNC Right to Cancel; Effectiveness of Agreement.

If Grantee does not accept the Award by executing and delivering a copy of the
Agreement to PNC, without altering or changing the terms thereof in any way,
within 30 days of receipt by Grantee of a copy of the Agreement, PNC may, in its
sole discretion, withdraw its offer and cancel the Award at any time prior to
Grantee’s delivery to PNC of an unaltered and unchanged copy of the Agreement so
executed by Grantee. Otherwise, upon such execution and delivery of the
Agreement by both PNC and Grantee, the Agreement is effective as of the Award
Grant Date.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, PNC has caused the Agreement to be signed on its behalf as
of the Award Grant Date.

 

THE PNC FINANCIAL SERVICES GROUP, INC. By: Chief Executive Officer ATTEST: By:
Corporate Secretary ACCEPTED AND AGREED TO by GRANTEE

 

Grantee



--------------------------------------------------------------------------------

Standard Five Year Three Tranche RSUs

THE PNC FINANCIAL SERVICES GROUP, INC.

2006 INCENTIVE AWARD PLAN

* * *

STOCK-PAYABLE RESTRICTED SHARE UNITS

AWARD AGREEMENT

* * *

 

GRANTEE:    [Name] AWARD GRANT DATE:                , 20     RESTRICTED SHARE
UNITS:    [Whole number] share units

1. Definitions. Certain terms used in this Stock-Payable Restricted Share Units
Award Agreement (the “Agreement” or “Award Agreement”) are defined in Section 12
or elsewhere in the Agreement, and such definitions will apply except where the
context otherwise indicates.

In the Agreement, “PNC” means The PNC Financial Services Group, Inc.,
“Corporation” means PNC and its Consolidated Subsidiaries, and “Plan” means The
PNC Financial Services Group, Inc. 2006 Incentive Award Plan as amended from
time to time.

2. Restricted Share Units with Related Dividend Equivalents Award. Pursuant to
the Plan and subject to the terms and conditions of the Agreement, PNC grants to
the Grantee named above (“Grantee”) a Share-denominated award opportunity of
stock-payable restricted share units (“Restricted Share Units” or “RSUs”) of the
number of restricted share units set forth above, together with the opportunity
to receive related dividend equivalents to the extent provided herein (“Dividend
Equivalents”), payable in cash, with respect to those share units (together, the
“Award”). The Award is subject to acceptance by Grantee in accordance with
Section 15 and is subject to the terms and conditions of the Award Agreement,
including service and conduct conditions and forfeiture provisions, and to the
Plan.

3. Terms of Award. The Award is subject to the terms and conditions set forth in
the Agreement and to the Plan.

The Restricted Share Units in the Award (that is, the total number of Restricted
Share Units set forth on page 1 of the Agreement) are divided into three
installments or tranches for purposes of determining the service, conduct and
other conditions and provisions applicable to each portion of the RSUs and
related Dividend Equivalents under the Agreement. This includes the conditions
set forth in Section 4 related to Dividend Equivalents and the conditions set
forth



--------------------------------------------------------------------------------

in Sections 5 and 6 relating to specified service conditions and service related
forfeiture provisions for each tranche, to conduct-related and other provisions
and forfeitures, and to vesting and settlement provisions for each tranche.

The three Restricted Share Units and related Dividend Equivalents tranches
(each, a “Tranche”) are set forth below:

 

  •   one-fourth of the Share Units (rounded down to the nearest whole unit) are
in the first tranche (“First Tranche”);

 

  •   one-third of the remaining Share Units (rounded down to the nearest whole
unit) are in the second tranche (“Second Tranche”); and

 

  •   the remainder of the Share Units are in the third tranche (“Third
Tranche”).

Restricted Share Units and Dividend Equivalents are not transferable. Restricted
Share Units and related Dividend Equivalents are subject to forfeiture pursuant
to the applicable service, conduct and other terms and conditions of the
Agreement until vesting of the Restricted Share Units in accordance with the
terms of the Agreement.

Provided that Restricted Share Units are not forfeited in accordance with the
terms of Section 5 and vest in accordance with the terms of Section 6, those
RSUs will be settled and paid out, generally in shares of PNC common stock,
pursuant to and in accordance with the terms of Section 6. Restricted Share
Units that are forfeited by Grantee pursuant to and in accordance with the terms
of the service, conduct or other provisions of Section 5 will be cancelled
without payment of any consideration by PNC.

The right to ongoing Dividend Equivalents is granted in connection with the
Restricted Share Units to which those Dividend Equivalents relate and therefore
shall terminate, without payment of any consideration by PNC, upon the
cancellation or vesting, whichever is applicable, of the Restricted Share Units
to which those Dividend Equivalents relate.

4. Dividend Equivalents.

Dividend Equivalents. These Dividend Equivalents are related to the Restricted
Share Units, and Dividend Equivalents payments are applicable for the period
during which the Tranche of Restricted Share Units to which they relate is
outstanding. Dividend Equivalents apply to the period from and after the Award
Grant Date until such time as the applicable Tranche of Restricted Share Units
granted in connection with those Dividend Equivalents either (i) vests pursuant
to and in accordance with the terms of Section 6 or (ii) is cancelled upon
forfeiture in accordance with the terms of Section 5. At the end of such period
(either the vesting date in accordance with Section 6 or cancellation date in
accordance with Section 5), the related Dividend Equivalents terminate.

Once the Agreement is effective in accordance with Section 15 and subject to the
terms and conditions of this Section 4, the Corporation will make Dividend
Equivalents payments to Grantee, where applicable, of cash equivalent to the
amounts of the quarterly cash dividends Grantee would have received, if any, had
the Restricted Share Units to which such Dividend Equivalents relate been shares
of PNC common stock issued and outstanding on the record dates for cash
dividends on PNC common stock that occur during the applicable Dividend
Equivalents period.



--------------------------------------------------------------------------------

Payment. The Corporation will make Dividend Equivalents payments to Grantee
where applicable pursuant to this Section 4 each quarter following the dividend
payment date that relates to such record date, if any. Dividend Equivalents will
not be payable with respect to a dividend unless the Restricted Share Units to
which the Dividend Equivalents relate were outstanding on the dividend record
date for such dividend. Such amounts shall be paid in cash in accordance with
applicable regular payroll practice as in effect from time to time for similarly
situated employees within 30 days after the applicable dividend payment date.

Dividend Equivalents payments are also subject to the additional conditions set
forth below.

Additional Conditions. Except as otherwise provided in Sections 5.4(b), 12.11,
and 14.9, termination or cancellation of the right to ongoing Dividend
Equivalents will have no effect on cash payments made pursuant to this Section 4
prior to such termination or cancellation.

If the termination of the right to ongoing Dividend Equivalents occurs after the
dividend record date for a quarter but before the related dividend payment date,
the Corporation will nonetheless make such a quarterly dividend equivalents
payment to Grantee with respect to that record date, if any.

Where payment of Dividend Equivalents that would otherwise be made is suspended
pursuant to Section 5.3 or Section 5.5 pending resolution of a potential
forfeiture of the Restricted Share Units, then such payment will be made only if
and when the suspension is terminated for reasons favorable to Grantee and the
Restricted Share Units are not forfeited. No interest shall be paid with respect
to any suspended payments. If the suspension is terminated for reasons adverse
to Grantee, both the Restricted Share Units and any suspended Dividend
Equivalents payments will be forfeited without payment.

5. Forfeiture Provisions; Termination Upon Failure to Meet Applicable
Conditions.

5.1 Termination Upon Forfeiture of Units. The Award is subject to the forfeiture
provisions set forth in this Section 5. Upon forfeiture and cancellation of a
Tranche or Tranches, as the case may be, of Restricted Share Units, or specified
portion thereof, and the right to receive payment with respect to the Dividend
Equivalents related to such Restricted Share Units pursuant to the terms and
conditions of this Section 5, the Award will terminate with respect to such
Tranche or Tranches of RSUs and related Dividend Equivalents, or specified
portion thereof, and neither Grantee nor any successors, heirs, assigns or legal
representatives of Grantee will thereafter have any further rights or interest
in the Restricted Share Units or the related right to Dividend Equivalents
evidenced by the Agreement with respect to such Tranche or Tranches of RSUs and
related Dividend Equivalents, or specified portion thereof, as applicable.

5.2 Service Requirements. Grantee will meet the service requirements of the
Award with respect to the Restricted Share Units, or applicable portion thereof
if so specified, if Grantee meets the conditions of any of the subclauses below.
If more than one of the following subclauses is applicable with respect to those
RSUs, Grantee will have met the service requirements for such RSUs upon the
first to occur of such conditions.

 

  (i) Grantee continues to be an employee of the Corporation through and
including the day immediately preceding the 3rd, 4th, or 5th anniversary of the
Award Grant Date, as the case may be, with respect to the First, Second, or
Third Tranche of the RSUs, as applicable.



--------------------------------------------------------------------------------

  (ii) Grantee ceases to be an employee of the Corporation by reason of
Grantee’s death.

 

  (iii) Grantee continues to be an employee of the Corporation until such time
as Grantee’s employment is terminated by the Corporation by reason of Grantee’s
Disability (as defined in Section 12) and not for Cause (as defined in
Section 12).

 

  (iv) Grantee continues to be employed by the Corporation until such time as
Grantee’s employment with the Corporation is terminated by the Corporation and
such termination is an Anticipatory Termination (as defined in Section 12).

 

  (v) Grantee continues to be employed by the Corporation through the day
immediately prior to the date a Change of Control (as defined in Section 12)
occurs.

 

  (vi) The Committee or other PNC Designated Person (as defined in Section 12)
determines, in its sole discretion and prior to Grantee’s Termination Date,
that, with respect to all or a specified portion of Grantee’s then outstanding
Restricted Share Units that have not yet vested, the service requirements will
be deemed to have been satisfied with respect to such share units; provided that
if the Committee or other PNC Designated Person determines, in its sole
discretion, that such deemed satisfaction of the service requirements shall be
subject to any accompanying restrictions, terms or conditions, then such
conditions shall have been timely satisfied (or shall be deemed to have been
timely satisfied upon the earlier occurrence of Grantee’s death or of a Change
of Control) no later than by the end of the day immediately preceding the
5th anniversary of the Award Grant Date.

5.3 Forfeiture Upon Failure to Meet Service Requirements.

(a) Except as otherwise provided in subsection (b) below, if, at the time
Grantee ceases to be employed by the Corporation, Grantee has failed to meet the
service requirements with respect to all or a portion of the Award as set forth
in Section 5.2 prior to or as of Grantee’s Termination Date (as defined in
Section 12), then all such outstanding Restricted Share Units that have so
failed to meet such service requirements, together with the right to receive any
payment on or after Grantee’s Termination Date with respect to the Dividend
Equivalents related to those Restricted Share Units, will be forfeited by
Grantee to PNC and cancelled without payment of any consideration by PNC as of
Grantee’s Termination Date.

(b) If, at the time Grantee ceases to be employed by the Corporation, Grantee
could still satisfy the service requirements for all or a portion of the Award
pursuant to Section 5.2(vi) provided that Grantee satisfies all of the
conditions, if any, required by the Committee or other PNC Designated Person for
such provision to apply within the time so specified by the Committee or other
PNC Designated Person and/or that provision, then the potential forfeiture of
that portion of the Award for failure to meet the service requirements set forth
in Section 5.2 (and payment with respect to Dividend Equivalents with respect to
that portion of the Award) will be suspended until the earliest to occur of the
following: (1) Grantee’s failing to meet the service requirements of Section 5.2
upon the failure to satisfy such conditions at all or to satisfy



--------------------------------------------------------------------------------

such conditions within any time period specified by the Committee or other PNC
Designated Person for such purpose or, if earlier or if no such time period is
specified by the Committee or other PNC Designated Person, within the time
period otherwise specified in such provision (i.e., no later than by the end of
the day immediately preceding the 5th anniversary of the Award Grant Date);
(2) the timely satisfaction of such conditions, if any, such that Grantee is
considered to have met the service requirements of Section 5.2 for purposes of
that portion of the Award; (3) Grantee’s death; or (4) the occurrence of a
Change of Control.

If such suspension is resolved adverse to Grantee pursuant to clause (1) above,
then all outstanding Restricted Share Units, together with all payments with
respect to the related Dividend Equivalents that had been suspended pending such
resolution, will be automatically forfeited by Grantee to PNC and cancelled
without payment of any consideration by PNC, effective as of Grantee’s
Termination Date.

If such suspension is resolved pursuant to clause (2) above or by the occurrence
of an event set forth in clause (3) or (4) above, then vesting of Restricted
Share Units shall proceed in accordance with Section 6, as applicable, any
Dividend Equivalents payments that had been suspended shall be paid, and payment
of ongoing Dividend Equivalents, if any, shall resume in accordance with
Section 4 as applicable. No interest shall be paid with respect to any suspended
payments.

5.4 Forfeiture Upon Termination for Cause or Pursuant to Detrimental Conduct
Provisions.

(a) Termination for Cause. In the event that Grantee’s employment with the
Corporation is terminated by the Corporation for Cause prior to the 5th
anniversary of the Award Grant Date and prior to the occurrence of a Change of
Control, if any, then all then outstanding Restricted Share Units, together with
the right to receive any payment on or after Grantee’s Termination Date with
respect to the Dividend Equivalents related to those Restricted Share Units,
will be forfeited by Grantee to PNC and cancelled without payment of any
consideration by PNC as of Grantee’s Termination Date.

(b) Detrimental Conduct. At any time prior to the date that such Restricted
Share Units vest in accordance with Section 6, Restricted Share Units and
related Dividend Equivalents, or specified portion thereof, will be forfeited by
Grantee to PNC and cancelled, without payment of any consideration by PNC, on
the date and to the extent that PNC determines in its sole discretion to so
cancel all or a specified portion of the Restricted Share Units and related
Dividend Equivalents on the basis of its determination that Grantee has engaged
in Detrimental Conduct as set forth in Section 12.11, whether such determination
is made during the period of Grantee’s employment with the Corporation or after
Grantee’s Termination Date; provided, however, that (i) no determination that
Grantee has engaged in Detrimental Conduct may be made on or after the date of
Grantee’s death and Detrimental Conduct will not apply to conduct by or
activities of successors to the Restricted Share Units by will or the laws of
descent and distribution in the event of Grantee’s death; (ii) in the event that
Grantee’s termination of employment was an Anticipatory Termination, no
determination that Grantee has engaged in Detrimental Conduct may be made on or
after Grantee’s Termination Date; (iii) no determination that Grantee has
engaged in Detrimental Conduct may be made between the time PNC enters into an
agreement providing for a Change of Control and the time such agreement either
terminates or results in a Change of Control; and (iv) no determination that
Grantee has engaged in Detrimental Conduct may be made after the occurrence of a
Change of Control (as defined in Section 12).



--------------------------------------------------------------------------------

5.5 Suspension and Forfeiture Related to Judicial Criminal Proceedings. If any
criminal charges are brought against Grantee, in an indictment or in other
analogous formal charges commencing judicial criminal proceedings, alleging the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation, then to the extent that the
Restricted Share Units or any portion thereof are still outstanding and have not
yet vested, the Committee or other PNC Designated Person may determine that the
vesting of those Restricted Share Units and any further Dividend Equivalents
payments shall be suspended.

Any such suspension of vesting shall continue until the earliest to occur of the
following:

(1) resolution of the criminal proceedings in a manner that results in a
conviction (including a plea of guilty or of nolo contendere) of Grantee for, or
any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation;

(2) resolution of the criminal proceedings in one of the following ways: (i) the
charges as they relate to such alleged felony have been dismissed (with or
without prejudice); (ii) Grantee has been acquitted of such alleged felony; or
(iii) a criminal proceeding relating to such alleged felony has been completed
without resolution (for example, as a result of a mistrial) and the relevant
time period for recommencing criminal proceedings relating to such alleged
felony has expired without any such recommencement;

(3) Grantee’s death; or

(4) the occurrence of a Change of Control.

If the suspension is terminated by the occurrence of an event set forth in
clause (1) above, those Restricted Share Units, together with all payments with
respect to the related Dividend Equivalents that had been suspended, will, upon
such occurrence, be automatically forfeited by Grantee to PNC, will not vest or
be eligible to vest, and will be cancelled without payment of any consideration
by PNC.

If the suspension is terminated by the occurrence of an event set forth in
clause (2), (3) or (4) above, then vesting of those Restricted Share Units shall
proceed in accordance with Section 6, as applicable, any Dividend Equivalents
payments that had been suspended shall be paid, and payment of ongoing Dividend
Equivalents, if any, shall resume in accordance with Section 4 as applicable. No
interest shall be paid with respect to any suspended payments.

6. Vesting and Settlement of Restricted Share Units.

6.1 Vesting. Restricted Share Units will vest upon the earliest to occur of the
events set forth in the subclauses below, provided that those Restricted Share
Units have not been forfeited prior to such event pursuant to any of the
provisions of Section 5 and remain outstanding at that time:

 

  (i)

the 3rd anniversary of the Award Grant Date in the case of the First Tranche of
RSUs, the 4th anniversary of the Award Grant Date in the case of the Second
Tranche of RSUs, and the 5th anniversary of the Award Grant Date in the case of



--------------------------------------------------------------------------------

  the Third Tranche of RSUs, as the case may be, or, if later, on the date as of
which any suspension imposed with respect to those Restricted Share Units
pursuant to Section 5.5 is lifted without forfeiture of the units and the units
vest, as applicable;

 

  (ii) the date of Grantee’s death; and

 

  (iii) the end of the day immediately preceding the day a Change of Control (as
defined in Section 12) occurs.

Restricted Share Units that have been forfeited by Grantee pursuant to the
provisions of Section 5 are not eligible for vesting, will not settle and will
be cancelled without payment of any consideration by PNC.

The Dividend Equivalents period with respect to Dividend Equivalents related to
such Restricted Share Units will end and such Dividend Equivalents will
terminate either on the vesting date for such Restricted Share Units in
accordance with Section 6 or on the cancellation date for such Restricted Share
Units in accordance with Section 5, as applicable.

6.2 Settlement. Restricted Share Units that have vested will be settled at the
time set forth in Section 6.3 by delivery to Grantee of that number of whole
shares of PNC common stock equal to the number of outstanding vested Restricted
Share Units being settled or as otherwise provided pursuant to Section 8 if
applicable.

No fractional shares will be delivered to Grantee. If the outstanding vested
Restricted Share Units being settled include a fractional interest, such
fractional interest will be liquidated and paid to Grantee in cash on the basis
of the then current Fair Market Value (as defined in Section 12) of PNC common
stock as of the vesting date (or as of the scheduled payment date pursuant to
subsection (2) of the third bullet under Section 6.3 if payment is made pursuant
to that provision as necessary) or in any case as otherwise provided in
Section 10 or in Section 8 if applicable.

Delivery of shares and/or other payment pursuant to the Award will not be made
unless and until all applicable tax withholding requirements with respect to
such payment have been satisfied.

6.3 Payout Timing. Payment will be made to Grantee in settlement of outstanding
Restricted Share Units that have vested as soon as practicable after the vesting
date set forth in the applicable subclause of Section 6.1 for such RSUs,
generally within 30 days but no later than December 31st of the calendar year in
which the vesting date occurs, subject to the provisions of the following
bullets, if applicable. No interest shall be paid with respect to any such
payments hereunder.

 

  •   In the event that the vesting date pursuant to Section 6.1(i) is the date
as of which any suspension imposed pursuant to Section 5.5 is lifted, payment
will be made no later than the earlier of (a) 30 days after the vesting date and
(b) December 31st of the calendar year in which the vesting date occurs.

 

  •   Where vesting occurs pursuant to Section 6.1(ii) upon Grantee’s death,
payment will be made no later than December 31st of the calendar year in which
Grantee’s death occurred or, if later, the 15th day of the 3rd calendar month
following the date of Grantee’s death.



--------------------------------------------------------------------------------

  •   Where vesting occurs pursuant to Section 6.1(iii) due to the occurrence of
a Change of Control:

 

  (1) If, under the circumstances, the Change of Control is a permissible
payment event under Section 409A of the U.S. Internal Revenue Code, payment will
be made as soon as practicable after the Change of Control date, but in no event
later than December 31st of the calendar year in which the Change of Control
occurs or, if later, by the 15th day of the third calendar month following the
date on which the Change of Control occurs, other than in unusual circumstances
where a further delay thereafter would be permitted under Section 409A of the
U.S. Internal Revenue Code, and if such a delay is permissible, as soon as
practicable within such limits.

 

  (2) If, under the circumstances, payment at the time of the Change of Control
would not comply with Section 409A of the U.S. Internal Revenue Code, then
payment will be made as soon as practicable after the date that would have been
the scheduled vesting date for such Restricted Share Units had they vested
pursuant to Section 6.1(i) rather than pursuant to Section 6.1(iii), but in no
event later than December 31st of the calendar year in which such scheduled
vesting date occurs.

 

  •   Where vesting occurs pursuant to Section 6.1(iii) due to the occurrence of
a Change of Control and payment is scheduled, pursuant to subsection (2) of the
bullet above, for as soon as practicable after the date that would have been the
scheduled vesting date for such Restricted Share Units had they vested pursuant
to Section 6.1(i) rather than pursuant to Section 6.1(iii), but Grantee dies
prior to that scheduled payout date, payment will be made no later than
December 31st of the calendar year in which Grantee’s death occurred or, if
later (but not beyond the end of the calendar year in which the vesting would
have occurred had such RSUs vested pursuant to Section 6.1(i) rather than
pursuant to Section 6.1(iii)), the 15th day of the 3rd calendar month following
the date of Grantee’s death.

7. No Rights as Shareholder Until Issuance of Shares. Grantee will have no
rights as a shareholder of PNC by virtue of this Award unless and until shares
of PNC stock are issued and delivered in settlement of outstanding vested
Restricted Share Units pursuant to and in accordance with Section 6.

8. Capital Adjustments.

8.1 Except as otherwise provided in Section 8.2, if applicable, if corporate
transactions such as stock dividends, stock splits, spin-offs, split-offs,
recapitalizations, mergers, consolidations or reorganizations of or by PNC
(“Corporate Transactions”) occur prior to the time, if any, that outstanding
vested Restricted Share Units are settled and paid, the Compensation Committee
or its delegate shall make those adjustments, if any, in the number,



--------------------------------------------------------------------------------

class or kind of Restricted Share Units and related Dividend Equivalents then
outstanding under the Award that it deems appropriate in its discretion to
reflect Corporate Transactions such that the rights of Grantee are neither
enlarged nor diminished as a result of such Corporate Transactions, including
without limitation (a) measuring the value per share unit of any
share-denominated award amount authorized for payment to Grantee pursuant to
Section 6 by reference to the per share value of the consideration payable to a
PNC common shareholder in connection with such Corporate Transactions and
(b) authorizing payment of the entire value of any award amount authorized for
payment to Grantee pursuant to Section 6 to be paid in cash at the applicable
time specified in Section 6.

All determinations hereunder shall be made by the Compensation Committee or its
delegate in its sole discretion and shall be final, binding and conclusive for
all purposes on all parties, including without limitation Grantee.

8.2 Upon the occurrence of a Change of Control, (a) the number, class and kind
of Restricted Share Units and related Dividend Equivalents then outstanding
under the Award will automatically be adjusted to reflect the same changes as
are made to outstanding shares of PNC common stock generally, (b) the value per
share unit of any share-denominated award amount will be measured by reference
to the per share value of the consideration payable to a PNC common shareholder
in connection with such Corporate Transaction or Transactions if applicable, and
(c) if the effect of the Corporate Transaction or Transactions on a PNC common
shareholder is to convert that shareholder’s holdings into consideration that
does not consist solely (other than as to a minimal amount) of shares of PNC
common stock, then the entire value of any payment to be made to Grantee
pursuant to Section 6 will be made solely in cash at the applicable time
specified by Section 6.

9. Prohibitions Against Sale, Assignment, etc.; Payment to Legal Representative.

(a) Restricted Share Units and related Dividend Equivalents may not be sold,
assigned, transferred, exchanged, pledged, or otherwise alienated or
hypothecated.

(b) If Grantee is deceased at the time any outstanding vested Restricted Share
Units are settled and paid in accordance with the terms of Section 6, such
delivery of shares and/or other payment shall be made to the executor or
administrator of Grantee’s estate or to Grantee’s other legal representative as
determined in good faith by PNC.

(c) Any delivery of shares or other payment made in good faith by PNC to
Grantee’s executor, administrator or other legal representative, or retained by
PNC for taxes pursuant to Section 10, shall extinguish all right to payment
hereunder.

10. Withholding Taxes. Where all applicable withholding tax obligations have not
previously been satisfied, PNC will, at the time any such obligation arises in
connection herewith, retain an amount sufficient to satisfy the minimum amount
of taxes then required to be withheld by the Corporation in connection therewith
from amounts then payable hereunder to Grantee or, if none, from other
compensation then payable to Grantee, or as otherwise determined by PNC.

Unless the Compensation Committee or other PNC Designated Person (as defined in
Section 12) determines otherwise, where amounts are then payable hereunder to
Grantee in the



--------------------------------------------------------------------------------

form of shares of PNC common stock, the Corporation will retain whole shares
from any such amounts until such withholdings in the aggregate are sufficient to
satisfy such minimum required withholding obligation. In the event that amounts
then payable to Grantee include a fractional interest, withholding may be made
in the form of shares with respect to such fractional interest. In the event
that amounts are not then payable hereunder to Grantee in the form of shares or
that such withholdings are otherwise not sufficient to meet the minimum amount
of taxes then required to be withheld, withholding will be made from any amounts
then payable hereunder to Grantee that are settled in cash until such
withholdings in the aggregate are sufficient to satisfy such minimum required
withholding obligation.

If any withholding is required prior to the time amounts are payable to Grantee
hereunder or if such amounts are not sufficient to satisfy such obligation in
full, the withholding will be taken from other compensation then payable to
Grantee or as otherwise determined by PNC.

For purposes of this Section 10, shares of PNC common stock retained to satisfy
applicable withholding tax requirements will be valued at their Fair Market
Value (as defined in Section 12) on the date the tax withholding obligation
arises.

If Grantee desires to have an additional amount withheld above the required
minimum, up to Grantee’s W-4 obligation if higher, and if PNC so permits,
Grantee may elect to satisfy this additional withholding by payment of cash. The
Corporation will not retain Shares for this purpose. If Grantee’s W-4 obligation
does not exceed the required minimum withholding in connection herewith, no
additional withholding may be made.

11. Employment. Neither the granting of the Restricted Share Units and related
Dividend Equivalents award nor any payment with respect to such Award authorized
hereunder nor any term or provision of the Agreement shall constitute or be
evidence of any understanding, expressed or implied, on the part of PNC or any
subsidiary to employ Grantee for any period or in any way alter Grantee’s status
as an employee at will.

12. Certain Definitions. Except where the context otherwise indicates, the
following definitions apply for purposes of the Agreement.

12.1 “Agreement,” “Award Agreement;” “Award;” “Award Grant Date.”

“Agreement” or “Award Agreement” means the Stock-Payable Restricted Share Units
Award Agreement between PNC and Grantee evidencing the Restricted Share Units
with related Dividend Equivalents award granted to Grantee pursuant to the Plan.

“Award” means the Restricted Share Units with related Dividend Equivalents award
granted to Grantee pursuant to the Plan and evidenced by the Agreement.

“Award Grant Date” means the Award Grant Date set forth on page 1 of the
Agreement and is the date as of which the Restricted Share Units and related
Dividend Equivalents are authorized to be granted by the Committee in accordance
with the Plan.

12.2 “Anticipatory Termination” If Grantee’s employment with the Corporation is
terminated by the Corporation other than for Cause as defined in this
Section 12.2, death or Disability prior to the date on which a Change of Control
occurs, and if it is reasonably demonstrated by Grantee that such termination of
employment (i) was at the request of a third party that has taken steps
reasonably calculated to effect a Change of Control or (ii) otherwise arose in
connection with or in anticipation of a Change of Control, such a termination of
employment is an “Anticipatory Termination.”



--------------------------------------------------------------------------------

For purposes of this Section 12.2, “Cause” shall mean:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Grantee by the Board or the CEO that
specifically identifies the manner in which the Board or the CEO believes that
Grantee has not substantially performed Grantee’s duties; or

(b) the willful engaging by Grantee in illegal conduct or gross misconduct that
is materially and demonstrably injurious to PNC or any of its subsidiaries.

For purposes of the preceding clauses (a) and (b), no act or failure to act, on
the part of Grantee, shall be considered willful unless it is done, or omitted
to be done, by Grantee in bad faith and without reasonable belief that Grantee’s
action or omission was in the best interests of the Corporation. Any act, or
failure to act, based upon the instructions or prior approval of the Board, the
CEO or Grantee’s superior or based upon the advice of counsel for the
Corporation, shall be conclusively presumed to be done, or omitted to be done,
by Grantee in good faith and in the best interests of the Corporation.

The cessation of employment of Grantee will be deemed to be a termination of
Grantee’s employment with the Corporation for Cause for purposes of this
Section 12.2 only if and when there shall have been delivered to Grantee, as
part of the notice of Grantee’s termination, a copy of a resolution duly adopted
by the affirmative vote of not less than a majority of the entire membership of
the Board, at a Board meeting called and held for the purpose of considering
such termination, finding on the basis of clear and convincing evidence that, in
the good faith opinion of the Board, Grantee is guilty of conduct described in
clause (a) or clause (b) above and, in either case, specifying the particulars
thereof in detail. Such resolution shall be adopted only after (i) reasonable
notice of such Board meeting is provided to Grantee, together with written
notice that PNC believes that Grantee is guilty of conduct described in clause
(a) or clause (b) above and, in either case, specifying the particulars thereof
in detail, and (ii) Grantee is given an opportunity, together with counsel, to
be heard before the Board.

12.3 “Board” means the Board of Directors of PNC.

12.4 “Cause” and “termination for Cause.”

Except as otherwise required by Section 12.2 in connection with the definition
of Anticipatory Termination set forth in therein, “Cause” means:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to Grantee by PNC that specifically
identifies the manner in which it is believed that Grantee has not substantially
performed Grantee’s duties;



--------------------------------------------------------------------------------

(b) a material breach by Grantee of (1) any code of conduct of PNC or any code
of conduct of a subsidiary of PNC that is applicable to Grantee or (2) other
written policy of PNC or other written policy of a subsidiary of PNC that is
applicable to Grantee, in either case required by law or established to maintain
compliance with applicable law;

(c) any act of fraud, misappropriation, material dishonesty, or embezzlement by
Grantee against PNC or any of its subsidiaries or any client or customer of PNC
or any of its subsidiaries;

(d) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony; or

(e) entry of any order against Grantee, by any governmental body having
regulatory authority with respect to the business of PNC or any of its
subsidiaries, that relates to or arises out of Grantee’s employment or other
service relationship with the Corporation.

The cessation of employment of Grantee will be deemed to have been a termination
of Grantee’s employment with the Corporation for Cause for purposes of the
Agreement only if and when the CEO or his or her designee (or, if Grantee is the
CEO, the Board) determines that Grantee is guilty of conduct described in clause
(a), (b) or (c) above or that an event described in clause (d) or (e) above has
occurred with respect to Grantee and, if so, determines that the termination of
Grantee’s employment with the Corporation will be deemed to have been for Cause.

12.5 “CEO” means the chief executive officer of PNC.

12.6 “Change of Control” means:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of PNC (the “Outstanding PNC Common
Stock”) or (B) the combined voting power of the then-outstanding voting
securities of PNC entitled to vote generally in the election of directors (the
“Outstanding PNC Voting Securities”); provided, however, that, for purposes of
this Section 12.6(a), the following acquisitions shall not constitute a Change
of Control: (1) any acquisition directly from PNC, (2) any acquisition by PNC,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by PNC or any company controlled by, controlling or under common
control with PNC (an “Affiliated Company”), (4) any acquisition pursuant to an
Excluded Combination (as defined in Section 12.6(c)) or (5) an acquisition of
beneficial ownership representing between 20% and 40%, inclusive, of the
Outstanding PNC Voting Securities or Outstanding PNC Common Stock shall not be
considered a Change of Control if the Incumbent Board as of immediately prior to
any such acquisition approves such acquisition either prior to or immediately
after its occurrence;

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board
(excluding any Board seat that is vacant or otherwise unoccupied); provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by PNC’s



--------------------------------------------------------------------------------

shareholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board;

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving PNC or any of its subsidiaries, a
sale or other disposition of all or substantially all of the assets of PNC, or
the acquisition of assets or stock of another entity by PNC or any of its
subsidiaries (each, a “Business Combination”), excluding, however, a Business
Combination following which all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding PNC Common Stock and
the Outstanding PNC Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns PNC or all or
substantially all of PNC’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding PNC Common
Stock and the Outstanding PNC Voting Securities, as the case may be (such a
Business Combination, an “Excluded Combination”); or

(d) Approval by the shareholders of PNC of a complete liquidation or dissolution
of PNC.

12.7 “Compensation Committee” or “Committee” means the Personnel and
Compensation Committee of the Board or such person or persons as may be
designated or appointed by that committee as its delegate or designee.

12.8 “Competitive Activity.”

“Competitive Activity” while Grantee is an employee of the Corporation means any
participation in, employment by, ownership of any equity interest exceeding one
percent (1%) in, or promotion or organization of, any Person other than PNC or
any of its subsidiaries (1) engaged in business activities similar to some or
all of the business activities of PNC or any subsidiary or (2) engaged in
business activities that Grantee knows PNC or any subsidiary intends to enter
within the next twelve (12) months, in either case whether Grantee is acting as
agent, consultant, independent contractor, employee, officer, director,
investor, partner, shareholder, proprietor or in any other individual or
representative capacity therein.

“Competitive Activity” on or after Grantee’s Termination Date means any
participation in, employment by, ownership of any equity interest exceeding one
percent (1%) in, or promotion or organization of, any Person other than PNC or
any of its subsidiaries (a) engaged in business activities similar to some or
all of the business activities of PNC or any subsidiary as of Grantee’s
Termination Date or (b) engaged in business activities that Grantee knows PNC or
any



--------------------------------------------------------------------------------

subsidiary intends to enter within the first twelve (12) months after Grantee’s
Termination Date or, if later and if applicable, after the date specified in
subsection (a), clause (ii) of the definition of Detrimental Conduct in
Section 12.11, in either case whether Grantee is acting as agent, consultant,
independent contractor, employee, officer, director, investor, partner,
shareholder, proprietor or in any other individual or representative capacity
therein.

For purposes of Competitive Activity as defined in this Section 12.8, and for
purposes of the definition of competitive activity in any other PNC restricted
share unit or in any PNC restricted stock, stock option, or other equity-based
award or awards held by Grantee, however, the term subsidiary or subsidiaries
shall not include companies in which the Corporation holds an interest pursuant
to its merchant banking authority.

12.9 “Consolidated Subsidiary” means a corporation, bank, partnership, business
trust, limited liability company or other form of business organization that
(1) is a consolidated subsidiary of PNC under U.S. generally accepted accounting
principles and (2) satisfies the definition of “service recipient” under
Section 409A of the U.S. Internal Revenue Code.

12.10 “Corporation” means PNC and its Consolidated Subsidiaries.

12.11 “Detrimental Conduct” means:

(a) Grantee has engaged, without the prior written consent of PNC (with consent
to be given or withheld at PNC’s sole discretion), in any Competitive Activity
as defined in Section 12.8 in the continental United States at any time during
the period of Grantee’s employment with the Corporation and extending through
(and including) the first (1st) anniversary of the later of (i) Grantee’s
Termination Date and, if different, (ii) the first date after Grantee’s
Termination Date as of which Grantee ceases to have a service relationship with
the Corporation;

(b) any act of fraud, misappropriation, or embezzlement by Grantee against PNC
or one of its subsidiaries or any client or customer of PNC or one of its
subsidiaries; or

(c) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation.

Grantee will be deemed to have engaged in Detrimental Conduct for purposes of
the Agreement only if and when the Compensation Committee or other PNC
Designated Person, as applicable, determines that Grantee has engaged in conduct
described in clause (a) or clause (b) above or that an event described in clause
(c) above has occurred with respect to Grantee and, if so, (1) determines in its
sole discretion that Grantee will be deemed to have engaged in Detrimental
Conduct for purposes of the Agreement and (2) determines in its sole discretion
to cancel all or a specified portion of the Restricted Share Units that have not
yet vested in accordance with Section 6 and of the Dividend Equivalents related
to such Restricted Share Units, including Dividend Equivalents related to such
Restricted Share Units that may already have been paid to Grantee, on the basis
of such determination that Grantee has engaged in Detrimental Conduct.



--------------------------------------------------------------------------------

12.12 “Disabled” or “Disability” means, except as may otherwise be required by
Section 409A of the U.S. Internal Revenue Code, that Grantee either (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving (and has received
for at least three months) income replacement benefits under any
Corporation-sponsored disability benefit plan. If Grantee has been determined to
be eligible for U.S. Social Security disability benefits, Grantee shall be
presumed to be Disabled as defined herein.

12.13 “Dividend Equivalents” means the opportunity to receive dividend
equivalents granted to Grantee pursuant to the Plan in connection with the
Restricted Share Units to which they relate and evidenced by the Agreement.

12.14 “Fair Market Value” as it relates to a share of PNC common stock as of any
given date means (a) the average of the reported high and low trading prices on
the New York Stock Exchange (or such successor reporting system as PNC may
select) for a share of PNC common stock on such date, or, if no PNC common stock
trades have been reported on such exchange for that day, the average of such
prices on the next preceding day and the next following day for which there were
reported trades or, if the Committee has so acted, (b) fair market value as
determined using such other reasonable method adopted by the Committee in good
faith for such purpose that uses actual transactions in PNC common stock as
reported by a national securities exchange or the Nasdaq National Market,
provided that such method is consistently applied.

12.15 “GAAP” or “U.S. generally accepted accounting principles” means accounting
principles generally accepted in the United States of America.

12.16 “Grantee” means the person to whom the Restricted Share Units with related
Dividend Equivalents award is granted and is identified as Grantee on page 1 of
the Agreement.

12.17 “Internal Revenue Code” or “U.S. Internal Revenue Code” means the United
States Internal Revenue Code of 1986 as amended and the rules and regulations
promulgated thereunder.

12.18 “Person” has the meaning specified in the definition of Change of Control
in Section 12.6(a).

12.19 “Plan” means The PNC Financial Services Group, Inc. 2006 Incentive Award
Plan as amended from time to time.

12.20 “PNC” means The PNC Financial Services Group, Inc.

12.21 “PNC Designated Person” or “Designated Person” will be: (a) the
Compensation Committee or its delegate if Grantee is (or was when Grantee ceased
to be an employee of the Corporation) either a member of the Corporate Executive
Group (or



--------------------------------------------------------------------------------

equivalent successor classification) or subject to the reporting requirements of
Section 16(a) of the Exchange Act with respect to PNC securities (or both); or
(b) the Compensation Committee, the CEO, or the Chief Human Resources Officer of
PNC, or any other individual or group as may be designated by one of the
foregoing to act as Designated Person for purposes of the Agreement.

12.22 “Restricted Share Units” or “RSUs” means the Share-denominated award
opportunity of the number of restricted share units specified as the Restricted
Share Units on page 1 of the Agreement, subject to capital adjustments pursuant
to Section 8 if any, granted to Grantee pursuant to the Plan and evidenced by
the Agreement.

12.23 “SEC” means the United States Securities and Exchange Commission.

12.24 “Section 409A” means Section 409A of the U.S. Internal Revenue Code.

12.25 “Service relationship” or “having a service relationship with the
Corporation” means being engaged by the Corporation in any capacity for which
Grantee receives compensation from the Corporation, including but not limited to
acting for compensation as an employee, consultant, independent contractor,
officer, director or advisory director.

12.26 “Share” means a share of PNC common stock.

12.27 “Termination Date” means Grantee’s last date of employment with the
Corporation. If Grantee is employed by a Consolidated Subsidiary that ceases to
be a subsidiary of PNC or ceases to be a consolidated subsidiary of PNC under
U.S. generally accepted accounting principles and Grantee does not continue to
be employed by PNC or a Consolidated Subsidiary, then for purposes of the
Agreement, Grantee’s employment with the Corporation terminates effective at the
time this occurs.

12.28 “Tranche” and “First, Second or Third Tranche” have the meanings set forth
in Section 3.

13. Grantee Covenants.

13.1 General. Grantee and PNC acknowledge and agree that Grantee has received
adequate consideration with respect to enforcement of the provisions of
Sections 13 and 14 by virtue of receiving this Restricted Share Units with
related Dividend Equivalents award (regardless of whether such share units or
any portion thereof ultimately vest and settle and regardless of whether any
such dividend equivalents are ultimately paid); that such provisions are
reasonable and properly required for the adequate protection of the business of
PNC and its subsidiaries; and that enforcement of such provisions will not
prevent Grantee from earning a living.

13.2 Non-Solicitation; No-Hire. Grantee agrees to comply with the provisions of
subsections (a) and (b) of this Section 13.2 while employed by the Corporation
and for a period of one year after Grantee’s Termination Date regardless of the
reason for such termination of employment.

(a) Non-Solicitation. Grantee shall not, directly or indirectly, either for
Grantee’s own benefit or purpose or for the benefit or purpose of any Person
other than PNC or any of its subsidiaries, solicit, call on, do business with,
or actively interfere with PNC’s or any



--------------------------------------------------------------------------------

subsidiary’s relationship with, or attempt to divert or entice away, any Person
that Grantee should reasonably know (i) is a customer of PNC or any subsidiary
for which PNC or any subsidiary provides any services as of Grantee’s
Termination Date, or (ii) was a customer of PNC or any subsidiary for which PNC
or any subsidiary provided any services at any time during the twelve
(12) months preceding Grantee’s Termination Date, or (iii) was, as of Grantee’s
Termination Date, considering retention of PNC or any subsidiary to provide any
services.

(b) No-Hire. Grantee shall not, directly or indirectly, either for Grantee’s own
benefit or purpose or for the benefit or purpose of any Person other than PNC or
any of its subsidiaries, employ or offer to employ, call on, or actively
interfere with PNC’s or any subsidiary’s relationship with, or attempt to divert
or entice away, any employee of PNC or any of its subsidiaries, nor shall
Grantee assist any other Person in such activities.

Notwithstanding the above, if Grantee’s employment with the Corporation is
terminated by the Corporation and such termination is an Anticipatory
Termination, then commencing immediately after such Termination Date, the
provisions of subsections (a) and (b) of this Section 13.2 shall no longer apply
and shall be replaced with the following subsection (c):

(c) No-Hire. Grantee agrees that Grantee shall not, for a period of one year
after Grantee’s Termination Date, employ or offer to employ, solicit, actively
interfere with PNC’s or any PNC affiliate’s relationship with, or attempt to
divert or entice away, any officer of PNC or any PNC affiliate.

13.3 Confidentiality. During Grantee’s employment with the Corporation, and
thereafter regardless of the reason for termination of such employment, Grantee
shall not disclose or use in any way any confidential business or technical
information or trade secret acquired in the course of such employment, all of
which is the exclusive and valuable property of the Corporation whether or not
conceived of or prepared by Grantee, other than (a) information generally known
in the Corporation’s industry or acquired from public sources, (b) as required
in the course of employment by the Corporation, (c) as required by any court,
supervisory authority, administrative agency or applicable law, or (d) with the
prior written consent of PNC.

13.4 Ownership of Inventions. Grantee shall promptly and fully disclose to PNC
any and all inventions, discoveries, improvements, ideas or other works of
inventorship or authorship, whether or not patentable, that have been or will be
conceived and/or reduced to practice by Grantee during the term of Grantee’s
employment with the Corporation, whether alone or with others, and that are
(a) related directly or indirectly to the business or activities of PNC or any
of its subsidiaries or (b) developed with the use of any time, material,
facilities or other resources of PNC or any subsidiary (“Developments”). Grantee
agrees to assign and hereby does assign to PNC or its designee all of Grantee’s
right, title and interest, including copyrights and patent rights, in and to all
Developments. Grantee shall perform all actions and execute all instruments that
PNC or any subsidiary shall deem necessary to protect or record PNC’s or its
designee’s interests in the Developments. The obligations of this Section 13.4
shall be performed by Grantee without further compensation and shall continue
beyond Grantee’s Termination Date.



--------------------------------------------------------------------------------

14. Enforcement Provisions. Grantee understands and agrees to the following
provisions regarding enforcement of the Agreement.

14.1 Governing Law and Jurisdiction. The Agreement is governed by and construed
under the laws of the Commonwealth of Pennsylvania, without reference to its
conflict of laws provisions. Any dispute or claim arising out of or relating to
the Agreement or claim of breach hereof shall be brought exclusively in the
Federal court for the Western District of Pennsylvania or in the Court of Common
Pleas of Allegheny County, Pennsylvania. By execution of the Agreement, Grantee
and PNC hereby consent to the exclusive jurisdiction of such courts, and waive
any right to challenge jurisdiction or venue in such courts with regard to any
suit, action, or proceeding under or in connection with the Agreement.

14.2 Equitable Remedies. A breach of the provisions of any of Sections 13.2,
13.3 or 13.4 will cause the Corporation irreparable harm, and the Corporation
will therefore be entitled to issuance of immediate, as well as permanent,
injunctive relief restraining Grantee, and each and every person and entity
acting in concert or participating with Grantee, from initiation and/or
continuation of such breach.

14.3 Tolling Period. If it becomes necessary or desirable for the Corporation to
seek compliance with the provisions of Section 13.2 by legal proceedings, the
period during which Grantee shall comply with said provisions will extend for a
period of twelve (12) months from the date the Corporation institutes legal
proceedings for injunctive or other relief.

14.4 No Waiver. Failure of PNC to demand strict compliance with any of the
terms, covenants or conditions of the Agreement shall not be deemed a waiver of
such term, covenant or condition, nor shall any waiver or relinquishment of any
such term, covenant or condition on any occasion or on multiple occasions be
deemed a waiver or relinquishment of such term, covenant or condition.

14.5 Severability. The restrictions and obligations imposed by Sections 13.2,
13.3, 13.4, 14.1 and 14.7 are separate and severable, and it is the intent of
Grantee and PNC that if any restriction or obligation imposed by any of these
provisions is deemed by a court of competent jurisdiction to be void for any
reason whatsoever, the remaining provisions, restrictions and obligations shall
remain valid and binding upon Grantee.

14.6 Reform. In the event any of Sections 13.2, 13.3 and 13.4 are determined by
a court of competent jurisdiction to be unenforceable because unreasonable
either as to length of time or area to which said restriction applies, it is the
intent of Grantee and PNC that said court reduce and reform the provisions
thereof so as to apply the greatest limitations considered enforceable by the
court.

14.7 Waiver of Jury Trial. Each of Grantee and PNC hereby waives any right to
trial by jury with regard to any suit, action or proceeding under or in
connection with any of Sections 13.2, 13.3 and 13.4.

14.8 Compliance with U.S. Internal Revenue Code Section 409A. It is the
intention of the parties that the Award and the Agreement comply with the
provisions of Section 409A of the U.S. Internal Revenue Code to the extent, if
any, that such provisions are applicable to the Agreement, and the Agreement
will be administered by PNC in a manner consistent with this intent.



--------------------------------------------------------------------------------

If any payments or benefits hereunder may be deemed to constitute nonconforming
deferred compensation subject to taxation under the provisions of Section 409A
of the U.S. Internal Revenue Code, Grantee agrees that PNC may, without the
consent of Grantee, modify the Agreement and the Award to the extent and in the
manner PNC deems necessary or advisable or take such other action or actions,
including an amendment or action with retroactive effect, that PNC deems
appropriate in order either to preclude any such payments or benefits from being
deemed “deferred compensation” within the meaning of Section 409A of the U.S.
Internal Revenue Code or to provide such payments or benefits in a manner that
complies with the provisions of Section 409A of the U.S. Internal Revenue Code
such that they will not be taxable thereunder.

14.9 Applicable Law; Clawback. Notwithstanding anything in the Agreement, PNC
will not be required to comply with any term, covenant or condition of the
Agreement if and to the extent prohibited by law, including but not limited to
Federal banking and securities regulations, or as otherwise directed by one or
more regulatory agencies having jurisdiction over PNC or any of its
subsidiaries.

Further, to the extent applicable to Grantee, the Award, and any right to
receive and retain any Shares or other value pursuant to the Award, shall be
subject to rescission, cancellation or recoupment, in whole or in part, if and
to the extent so provided under any clawback, adjustment or similar policy of
PNC in effect on the Award Grant Date or that may be established thereafter and
to any clawback or recoupment that may be required by applicable law or
regulation.

14.10 Subject to the Plan and Interpretations. In all respects the Award and the
Agreement are subject to the terms and conditions of the Plan, which has been
made available to Grantee and is incorporated herein by reference; provided,
however, the terms of the Plan shall not be considered an enlargement of any
benefits under the Agreement. Further, the Award and the Agreement are subject
to any interpretation of, and any rules and regulations issued by, the
Compensation Committee, or its delegate or under the authority of the
Compensation Committee, whether made or issued before or after the Award Grant
Date.

14.11 Headings; Entire Agreement. Headings used in the Agreement are provided
for reference and convenience only, shall not be considered part of the
Agreement, and shall not be employed in the construction of the Agreement. The
Agreement constitutes the entire agreement between Grantee and PNC with respect
to the subject matters addressed herein, and supersedes all other discussions,
negotiations, correspondence, representations, understandings and agreements
between the parties concerning the subject matters hereof.

14.12 Modification. Modifications or adjustments to the terms of this Agreement
may be made by PNC as permitted in accordance with the Plan or as provided for
in this Agreement. No other modification of the terms of this Agreement shall be
effective unless embodied in a separate, subsequent writing signed by Grantee
and by an authorized representative of PNC.

15. Acceptance of Award; PNC Right to Cancel; Effectiveness of Agreement. If
Grantee does not accept the Award by executing and delivering a copy of the
Agreement to PNC, without altering or changing the terms thereof in any way,
within 30 days of receipt by Grantee of a copy of the Agreement, PNC may, in its
sole discretion, withdraw its offer and cancel the Award at any time prior to
Grantee’s delivery to PNC of an unaltered and unchanged



--------------------------------------------------------------------------------

copy of the Agreement so executed by Grantee. Otherwise, upon such execution and
delivery of the Agreement by both PNC and Grantee, the Agreement is effective as
of the Award Grant Date.

IN WITNESS WHEREOF, PNC has caused the Agreement to be signed on its behalf as
of the Award Grant Date.

 

THE PNC FINANCIAL SERVICES GROUP, INC. By: Chief Executive Officer ATTEST: By:
Corporate Secretary ACCEPTED AND AGREED TO by GRANTEE

 

Grantee



--------------------------------------------------------------------------------

Three Year Three Tranche Stock-Payable RSUs

THE PNC FINANCIAL SERVICES GROUP, INC.

2006 INCENTIVE AWARD PLAN

* * *

             20     STOCK-PAYABLE RESTRICTED SHARE UNITS

AWARD AGREEMENT

* * *

 

GRANTEE:    [Name] AWARD GRANT DATE:                , 20     RESTRICTED SHARE
UNITS:    [number] share units

1. Definitions. Certain terms used in this              20     Stock-Payable
Restricted Share Units Award Agreement (the “Agreement” or “Award Agreement”)
are defined in Section 12 or elsewhere in the Agreement, and such definitions
will apply except where the context otherwise indicates.

In the Agreement, “PNC” means The PNC Financial Services Group, Inc.,
“Corporation” means PNC and its Consolidated Subsidiaries, and “Plan” means The
PNC Financial Services Group, Inc. 2006 Incentive Award Plan as amended from
time to time.

2. Restricted Share Units with Related Dividend Equivalents Award. Pursuant to
the Plan and subject to the terms and conditions of the Agreement, PNC grants to
the Grantee named above (“Grantee”) a Share-denominated award opportunity of
stock-payable restricted share units (“Restricted Share Units” or “RSUs”) of the
number of share units set forth above, together with the opportunity to receive
related dividend equivalents to the extent provided herein (“Dividend
Equivalents”), payable in cash, with respect to those share units (together, the
“Award”). The Award is subject to acceptance by Grantee in accordance with
Section 15 and is subject to the terms and conditions of the Agreement and to
the Plan.

3. Terms of Award. The Award is subject to the terms and conditions set forth in
the Agreement and to the Plan.

3.1 No Service Requirements. Grantee must be an employee of the Corporation on
the Award Grant Date. There is no continuing service requirement for the Award.

3.2 Initial Tax Withholding; Tax Share Units. Any Federal Insurance
Contributions Act (FICA) employee taxes required in connection with and at the
time of grant of the Award,



--------------------------------------------------------------------------------

and any Federal, state or local tax amounts related to the payment of such FICA
taxes or to required minimum income tax withholding in connection with the
payout at the time of grant of sufficient of the Restricted Share Units to pay
the employee FICA taxes and all related taxes (including additional income taxes
required by virtue of the pyramiding of wages and taxes), shall be paid first
from the retention of the Shares resulting from the payout at that time of the
Tax Share Units (as described below) and then any remaining amount shall be
withheld from other compensation then payable to Grantee. The Tax Share Units
will vest and be paid out in shares of PNC common stock in accordance with the
applicable provisions of Section 6 at the time of grant and those payout Shares
will be retained by PNC, all for the sole purpose of the payment of required
employee FICA and other taxes in accordance with this Section 3.2 and
Section 10.1.

The Tax Share Units shall be that number of the Restricted Share Units of the
Award equal to the aggregate of the First Day Tax Withholding amounts (in
dollars), as described below, divided by the Fair Market Value (as defined in
Section 12) of a share of PNC common stock on the Award Grant Date, rounded down
to the nearest whole share unit; provided, however, that the Tax Share Units
shall in no event exceed the number of share units the payout of which is
permitted to be accelerated for the purposes of the payment of FICA taxes and
any Federal, state and local taxes related to the payment of such FICA taxes
(including additional income taxes required by virtue of the pyramiding of wages
and taxes) in accordance with Section 409A of the U.S. Internal Revenue Code.

The First Day Tax Withholding amounts shall be (i) the dollar amount of the
employee FICA taxes imposed with respect to the Award at the time of grant and
any state or local taxes related to the payment of such FICA taxes, plus
(ii) the dollar amount of Federal, state and local income tax required to be
withheld on the income recognized by virtue of the payout of sufficient
Restricted Share Units such that the retention of the Shares so paid out will be
sufficient to satisfy the payment of the dollar amount of taxes described in
clause (i) hereof, plus (iii) the dollar amount of Federal, state and local
income tax required to be withheld on the income recognized by virtue of the
payout of sufficient additional Restricted Share Units to satisfy the required
income tax withholding on the dollar amount described in clause (ii) hereof, and
so on with respect to the income taxes related to the compensation income
attributable to the pyramiding of paying out sufficient additional share units
to satisfy each successive amount of required income tax withholding.

Applicable tax withholding obligations not satisfied at the time of grant as
described above will be satisfied as provided in Section 10.2.

3.3 Tranches. The Restricted Share Units in the Award that are not Tax Share
Units (that is, the total number of Restricted Share Units set forth on page 1
of the Agreement minus the number of Tax Share Units) are divided into three
installments or tranches for purposes of determining the conduct and other
conditions and provisions applicable to each portion of the RSUs and related
Dividend Equivalents under the Agreement. This includes the conditions set forth
in Section 4 related to Dividend Equivalents and the conditions set forth in
Sections 5 and 6 relating to conduct-related provisions and forfeitures and to
vesting and settlement provisions for each tranche.

The three Restricted Share Units and related Dividend Equivalents tranches
(each, a “Tranche”) are set forth below:

 

  •   one-third of the share units that are not Tax Share Units (rounded down to
the nearest whole unit) are in the first tranche (“First Tranche”);



--------------------------------------------------------------------------------

  •   one-half of the remaining share units that are not Tax Share Units
(rounded down to the nearest whole unit) are in the second tranche (“Second
Tranche”); and

 

  •   the remainder of the share units that are not Tax Share Units are in the
third tranche (“Third Tranche”).

3.4 Restricted Share Units and Dividend Equivalents are not transferable.
Restricted Share Units and related Dividend Equivalents are subject to
forfeiture pursuant to the applicable conduct and other terms and conditions of
the Agreement until vesting of the Restricted Share Units in accordance with the
terms of the Agreement.

Provided that Restricted Share Units are not forfeited in accordance with the
terms of Section 5 and vest in accordance with the terms of Section 6, those
RSUs will be settled and paid out, generally in shares of PNC common stock,
pursuant to and in accordance with the terms of Section 6. Restricted Share
Units that are forfeited by Grantee pursuant to and in accordance with the terms
of the conduct provisions of Section 5 will be cancelled without payment of any
consideration by PNC.

The right to ongoing Dividend Equivalents is granted in connection with the
Tranche of Restricted Share Units to which those Dividend Equivalents relate and
therefore shall terminate, without payment of any consideration by PNC, upon the
cancellation or vesting, whichever is applicable, of the Tranche of Restricted
Share Units to which those Dividend Equivalents relate. Due to the timing of the
vesting of the Tax Share Units, no related Dividend Equivalents will be payable
with respect to the Tax Share Units.

4. Dividend Equivalents.

Dividend Equivalents. These Dividend Equivalents are related to the Restricted
Share Units other than the Tax Share Units, and Dividend Equivalents payments
are applicable for the period during which the Tranche of Restricted Share Units
to which they relate is outstanding. Dividend Equivalents apply to the period
from and after the Award Grant Date until such time as the applicable Tranche of
Restricted Share Units granted in connection with those Dividend Equivalents
either (i) vests pursuant to and in accordance with the terms of Section 6 or
(ii) is cancelled upon forfeiture in accordance with the terms of Section 5. At
the end of such period (either the vesting date in accordance with Section 6 or
cancellation date in accordance with Section 5), the related Dividend
Equivalents terminate.

Once the Agreement is effective in accordance with Section 15 and subject to the
terms and conditions of this Section 4, the Corporation will make Dividend
Equivalents payments to Grantee, where applicable, of cash equivalent to the
amounts of the quarterly cash dividends Grantee would have received, if any, had
the Restricted Share Units to which such Dividend Equivalents relate been shares
of PNC common stock issued and outstanding on the record dates for cash
dividends on PNC common stock that occur during the applicable Dividend
Equivalents period.

Due to the timing of the vesting of the Tax Share Units, no related Dividend
Equivalents will be payable with respect to the Tax Share Units.



--------------------------------------------------------------------------------

Payment. The Corporation will make Dividend Equivalents payments to Grantee
where applicable pursuant to this Section 4 each quarter following the dividend
payment date that relates to such record date, if any. Dividend Equivalents will
not be payable with respect to a dividend unless the Restricted Share Units to
which the Dividend Equivalents relate were outstanding on the dividend record
date for such dividend. Such amounts shall be paid in cash in accordance with
applicable regular payroll practice as in effect from time to time for similarly
situated employees within 30 days after the applicable dividend payment date.

Dividend Equivalents payments are also subject to the additional conditions set
forth below.

Additional Conditions. Except as otherwise provided in Sections 5.2(b), 12.11,
and 14.9, termination or cancellation of the right to ongoing Dividend
Equivalents will have no effect on cash payments made pursuant to this Section 4
prior to such termination or cancellation.

If the termination of the right to ongoing Dividend Equivalents occurs after the
dividend record date for a quarter but before the related dividend payment date,
the Corporation will nonetheless make such a quarterly dividend equivalents
payment to Grantee with respect to that record date, if any.

Where payment of Dividend Equivalents that would otherwise be made is suspended
pursuant to Section 5.3 pending resolution of a potential forfeiture of the
Restricted Share Units, then such payment will be made only if and when the
suspension is terminated for reasons favorable to Grantee and the Restricted
Share Units are not forfeited. No interest shall be paid with respect to any
suspended payments. If the suspension is terminated for reasons adverse to
Grantee, both the Restricted Share Units and any suspended Dividend Equivalents
payments will be forfeited without payment.

 

  5. Forfeiture Provisions; Termination Upon Failure to Meet Applicable Conduct
Conditions.

5.1 Termination Upon Forfeiture of Units. The Award is subject to the forfeiture
provisions set forth in this Section 5. Upon forfeiture and cancellation of
Restricted Share Units, or specified portion thereof, and the right to receive
payment with respect to the Dividend Equivalents related to such Restricted
Share Units, pursuant to the terms and conditions of this Section 5, the Award
will terminate with respect to such RSUs and related Dividend Equivalents, and
neither Grantee nor any successors, heirs, assigns or legal representatives of
Grantee will thereafter have any further rights or interest in the Restricted
Share Units or the related right to Dividend Equivalents evidenced by the
Agreement with respect to such RSUs and related Dividend Equivalents, or
specified portion thereof, as applicable.

 

  5.2 Forfeiture Upon Termination for Cause or Pursuant to Detrimental Conduct
Provisions.

(a) Termination for Cause. In the event that Grantee’s employment with the
Corporation is terminated by the Corporation for Cause prior to the 3rd
anniversary of the Award Grant Date and prior to the occurrence of a Change of
Control, if any, then all then outstanding Restricted Share Units, together with
the right to receive any payment on or after Grantee’s Termination Date with
respect to the Dividend Equivalents related to those Restricted Share Units,
will be forfeited by Grantee to PNC and cancelled without payment of any
consideration by PNC as of Grantee’s Termination Date.



--------------------------------------------------------------------------------

(b) Detrimental Conduct. At any time prior to the date that such Restricted
Share Units vest in accordance with Section 6, Restricted Share Units and
related Dividend Equivalents, or specified portion thereof, will be forfeited by
Grantee to PNC and cancelled, without payment of any consideration by PNC, on
the date and to the extent that PNC determines in its sole discretion to so
cancel all or a specified portion of the Restricted Share Units and related
Dividend Equivalents on the basis of its determination that Grantee has engaged
in Detrimental Conduct as set forth in Section 12.11, whether such determination
is made during the period of Grantee’s employment with the Corporation or after
Grantee’s Termination Date; provided, however, that (i) no determination that
Grantee has engaged in Detrimental Conduct may be made on or after the date of
Grantee’s death and Detrimental Conduct will not apply to conduct by or
activities of successors to the Restricted Share Units by will or the laws of
descent and distribution in the event of Grantee’s death; (ii) no determination
that Grantee has engaged in Detrimental Conduct may be made between the time PNC
enters into an agreement providing for a Change of Control and the time such
agreement either terminates or results in a Change of Control; and (iii) no
determination that Grantee has engaged in Detrimental Conduct may be made after
the occurrence of a Change of Control (as defined in Section 12).

5.3 Suspension and Forfeiture Related to Judicial Criminal Proceedings. If any
criminal charges are brought against Grantee, in an indictment or in other
analogous formal charges commencing judicial criminal proceedings, alleging the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation, then to the extent that the
Restricted Share Units or any portion thereof are still outstanding and have not
yet vested, the vesting of those Restricted Share Units and any further Dividend
Equivalent payments shall be automatically suspended.

Such suspension of vesting shall continue until the earliest to occur of the
following:

(1) resolution of the criminal proceedings in a manner that results in a
conviction (including a plea of guilty or of nolo contendere) of Grantee for, or
any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation;

(2) resolution of the criminal proceedings in one of the following ways: (i) the
charges as they relate to such alleged felony have been dismissed (with or
without prejudice); (ii) Grantee has been acquitted of such alleged felony; or
(iii) a criminal proceeding relating to such alleged felony has been completed
without resolution (for example, as a result of a mistrial) and the relevant
time period for recommencing criminal proceedings relating to such alleged
felony has expired without any such recommencement;

(3) Grantee’s death; or

(4) the occurrence of a Change of Control.

If the suspension is terminated by the occurrence of an event set forth in
clause (1) above, those Restricted Share Units, together with all payments with
respect to the related Dividend Equivalents that had been suspended, will, upon
such occurrence, be automatically forfeited by Grantee to PNC, will not vest or
be eligible to vest, and will be cancelled without payment of any consideration
by PNC.



--------------------------------------------------------------------------------

If the suspension is terminated by the occurrence of an event set forth in
clause (2), (3) or (4) above, then vesting of those Restricted Share Units shall
proceed in accordance with Section 6, as applicable, any Dividend Equivalents
payments that had been suspended shall be paid, and payment of ongoing Dividend
Equivalents, if any, shall resume in accordance with Section 4 as applicable. No
interest shall be paid with respect to any suspended payments.

6. Vesting and Settlement of Restricted Share Units.

6.1 Vesting. Restricted Share Units will vest upon the earliest to occur of the
events set forth in the subclauses below, provided that those Restricted Share
Units have not been forfeited prior to such event pursuant to any of the
provisions of Section 5 and remain outstanding at that time:

 

  (i) the Award Grant Date in the case of the Tax Share Units;

 

  (ii) the 1st anniversary of the Award Grant Date in the case of the First
Tranche of RSUs, the 2nd anniversary of the Award Grant Date in the case of the
Second Tranche of RSUs, and the 3rd anniversary of the Award Grant Date in the
case of the Third Tranche of RSUs, as the case may be, or, if later, on the date
as of which any suspension imposed with respect to those RSUs pursuant to
Section 5.3 is lifted without forfeiture of the units and the units vest, as
applicable;

 

  (iii) the date of Grantee’s death; and

 

  (iv) the end of the day immediately preceding the day a Change of Control (as
defined in Section 12) occurs.

Restricted Share Units that have been forfeited by Grantee pursuant to the
provisions of Section 5 are not eligible for vesting, will not settle and will
be cancelled without payment of any consideration by PNC.

The Dividend Equivalents period with respect to Dividend Equivalents related to
such Restricted Share Units will end and such Dividend Equivalents will
terminate either on the vesting date for such Restricted Share Units in
accordance with Section 6 or on the cancellation date for such Restricted Share
Units in accordance with Section 5, as applicable.

6.2 Settlement.

(a) Tax Share Units. Vested Tax Share Units will be settled at the time set
forth in Section 6.3 for the payout of Tax Share Units by delivery of that
number of whole shares of PNC common stock equal to the number of vested Tax
Share Units being settled.

(b) Except as otherwise provided in Section 6.2 (a) above, Restricted Share
Units that have vested will be settled at the time set forth in Section 6.3 by
delivery to Grantee of that number of whole shares of PNC common stock equal to
the number of outstanding vested Restricted Share Units being settled or as
otherwise provided pursuant to Section 8 if applicable.

No fractional shares will be delivered to Grantee. If the outstanding vested
Restricted Share Units being settled include a fractional interest, such
fractional interest will be liquidated and paid to Grantee in cash on the basis
of the then current Fair Market Value (as defined in Section 12) of PNC common
stock as of the vesting date (or as of the scheduled payment date pursuant to
subsection (2) of the third bullet under Section 6.3(b) if payment is made
pursuant to that provision as necessary) or in any case as otherwise provided in
Section 8 if applicable.



--------------------------------------------------------------------------------

Delivery of shares and/or other payment pursuant to the Award will not be made
unless and until all applicable tax withholding requirements with respect to
such payment have been satisfied.

6.3 Payout Timing.

(a) Tax Share Units. Payment will be made in settlement of the vested Tax Share
Units as soon as practicable upon the vesting of those share units as set forth
in subclause (i) of Section 6.1, and the shares of PNC common stock so paid out
in settlement of the vested Tax Share Units will be retained by PNC for FICA and
other tax withholding in accordance with Sections 3.2 and 10.1.

(b) Except as otherwise provided in Section 6.3 (a) above, payment will be made
to Grantee in settlement of outstanding Restricted Share Units that have vested
as soon as practicable after the vesting date set forth in the applicable
subclause of Section 6.1 for such RSUs, generally within 30 days but no later
than December 31st of the calendar year in which the vesting date occurs,
subject to the provisions of the following bullets, if applicable. No interest
shall be paid with respect to any such payments hereunder.

 

  •   In the event that the vesting date pursuant to Section 6.1(ii) is the date
as of which any suspension imposed pursuant to Section 5.3 is lifted, payment
will be made no later than the earlier of (a) 30 days after the vesting date and
(b) December 31st of the calendar year in which the vesting date occurs.

 

  •   Where vesting occurs pursuant to Section 6.1(iii) upon Grantee’s death,
payment will be made no later than December 31st of the calendar year in which
Grantee’s death occurred or, if later, the 15th day of the 3rd calendar month
following the date of Grantee’s death.

 

  •   Where vesting occurs pursuant to Section 6.1(iv) due to the occurrence of
a Change of Control:

 

  (1) If, under the circumstances, the Change of Control is a permissible
payment event under Section 409A of the U.S. Internal Revenue Code, payment will
be made as soon as practicable after the Change of Control date, but in no event
later than December 31st of the calendar year in which the Change of Control
occurs or, if later, by the 15th day of the third calendar month following the
date on which the Change of Control occurs, other than in unusual circumstances
where a further delay thereafter would be permitted under Section 409A of the
U.S. Internal Revenue Code, and if such a delay is permissible, as soon as
practicable within such limits.

 

  (2) If, under the circumstances, payment at the time of the Change of Control
would not comply with Section 409A of the U.S. Internal Revenue Code, then
payment will be made as soon as practicable after the date that would have been
the scheduled vesting date for such Restricted Share Units had they vested
pursuant to Section 6.1(ii) rather than pursuant to Section 6.1(iv), but in no
event later than December 31st of the calendar year in which such scheduled
vesting date occurs.

 

  •  

Where vesting occurs pursuant to Section 6.1(iv) due to the occurrence of a
Change of Control and payment is scheduled, pursuant to subsection (2) of the
bullet above, for as soon as practicable after the date that would have been the
scheduled vesting date for such Restricted Share Units had they vested pursuant
to Section 6.1(ii) rather



--------------------------------------------------------------------------------

 

than pursuant to Section 6.1(iv), but Grantee dies prior to that scheduled
payout date, payment will be made no later than December 31st of the calendar
year in which Grantee’s death occurred or, if later (but not beyond the end of
the calendar year in which the vesting would have occurred had such RSUs vested
pursuant to Section 6.1(ii) rather than pursuant to Section 6.1(iv)), the 15th
day of the 3rd calendar month following the date of Grantee’s death.

7. No Rights as Shareholder Until Issuance of Shares. Grantee will have no
rights as a shareholder of PNC by virtue of this Award unless and until Shares
are issued and delivered in settlement of outstanding vested Restricted Share
Units pursuant to and in accordance with Section 6.

8. Capital Adjustments.

8.1 Except as otherwise provided in Section 8.2, if applicable, if corporate
transactions such as stock dividends, stock splits, spin-offs, split-offs,
recapitalizations, mergers, consolidations or reorganizations of or by PNC
(“Corporate Transactions”) occur prior to the time, if any, that outstanding
vested Restricted Share Units are settled and paid, the Compensation Committee
or its delegate shall make those adjustments, if any, in the number, class or
kind of Restricted Share Units and related Dividend Equivalents then outstanding
under the Award that it deems appropriate in its discretion to reflect Corporate
Transactions such that the rights of Grantee are neither enlarged nor diminished
as a result of such Corporate Transactions, including without limitation
(a) measuring the value per share unit of any share-denominated award amount
authorized for payment to Grantee pursuant to Section 6 by reference to the per
share value of the consideration payable to a PNC common shareholder in
connection with such Corporate Transactions and (b) authorizing payment of the
entire value of any award amount authorized for payment to Grantee pursuant to
Section 6 to be paid in cash at the applicable time specified in Section 6.

All determinations hereunder shall be made by the Compensation Committee or its
delegate in its sole discretion and shall be final, binding and conclusive for
all purposes on all parties, including without limitation Grantee.

8.2 Upon the occurrence of a Change of Control, (a) the number, class and kind
of Restricted Share Units and related Dividend Equivalents then outstanding
under the Award will automatically be adjusted to reflect the same changes as
are made to outstanding shares of PNC common stock generally, (b) the value per
share unit of any share-denominated award amount will be measured by reference
to the per share value of the consideration payable to a PNC common shareholder
in connection with such Corporate Transaction or Transactions if applicable, and
(c) if the effect of the Corporate Transaction or Transactions on a PNC common
shareholder is to convert that shareholder’s holdings into consideration that
does not consist solely (other than as to a minimal amount) of shares of PNC
common stock, then the entire value of any payment to be made to Grantee
pursuant to Section 6 will be made solely in cash at the applicable time
specified by Section 6.



--------------------------------------------------------------------------------

9. Prohibitions Against Sale, Assignment, etc.; Payment to Legal Representative.

(a) Restricted Share Units and related Dividend Equivalents may not be sold,
assigned, transferred, exchanged, pledged, or otherwise alienated or
hypothecated.

(b) If Grantee is deceased at the time any outstanding vested Restricted Share
Units are settled and paid in accordance with the terms of Section 6, such
delivery of shares and/or other payment shall be made to the executor or
administrator of Grantee’s estate or to Grantee’s other legal representative as
determined in good faith by PNC.

(c) Any delivery of shares or other payment made in good faith by PNC to
Grantee’s executor, administrator or other legal representative, or retained by
PNC for taxes pursuant to Sections 3, 6 and 10, shall extinguish all right to
payment hereunder.

10. Withholding Taxes.

10.1 The Corporation will retain the whole shares of PNC common stock payable
hereunder upon settlement of the Tax Share Units to satisfy the employee FICA
taxes imposed on the Award at the time of grant, any state or local taxes
related to the payment of such FICA taxes, and all minimum Federal, state or
local income tax withholding requirements with respect to the payout of Tax
Share Units. Any tax withholding obligation with respect to such FICA and other
taxes remaining after the retention of Shares for the purpose of payment of such
taxes will be satisfied by the Corporation by withholding for such purpose from
other compensation then payable to Grantee, or as otherwise determined by PNC.

For purposes of this Section 10.1, shares of PNC common stock retained to
satisfy applicable FICA and other withholding tax requirements will be valued at
their Fair Market Value (as defined in Section 12) on the date the tax
withholding obligation arises (that is, on the Award Grant Date).

10.2 Where all applicable withholding tax obligations have not previously been
satisfied, PNC will, at the time any such obligation arises in connection
herewith, retain an amount sufficient to satisfy the minimum amount of taxes
then required to be withheld by the Corporation in connection therewith from
amounts then payable hereunder to Grantee or, if none, from other compensation
then payable to Grantee, or as otherwise determined by PNC.

Unless the Compensation Committee or other PNC Designated Person (as defined in
Section 12) determines otherwise, where amounts are then payable hereunder to
Grantee in the form of shares of PNC common stock, the Corporation will retain
whole shares from any such amounts until such withholdings in the aggregate are
sufficient to satisfy such minimum required withholding obligation. In the event
that amounts are not then payable hereunder to Grantee in the form of shares or
that such withholdings are otherwise not sufficient to meet the minimum amount
of taxes then required to be withheld, withholding will be made from any amounts
then payable hereunder to Grantee that are settled in cash until such
withholdings in the aggregate are sufficient to satisfy such minimum required
withholding obligation.

If any withholding is required prior to the time amounts are payable to Grantee
hereunder or if such amounts are not sufficient to satisfy such obligation in
full, the withholding will be taken from other compensation then payable to
Grantee or as otherwise determined by PNC.

For purposes of this Section 10.2, shares of PNC common stock retained to
satisfy applicable withholding tax requirements will be valued at their Fair
Market Value (as defined in Section 12) on the date the tax withholding
obligation arises.



--------------------------------------------------------------------------------

If Grantee desires to have an additional amount withheld above the required
minimum, up to Grantee’s W-4 obligation if higher, and if PNC so permits,
Grantee may elect to satisfy this additional withholding by payment of cash. The
Corporation will not retain Shares for this purpose. If Grantee’s W-4 obligation
does not exceed the required minimum withholding in connection herewith, no
additional withholding may be made.

11. Employment. Neither the granting of the Restricted Share Units and related
Dividend Equivalents award nor any payment with respect to such Award authorized
hereunder nor any term or provision of the Agreement shall constitute or be
evidence of any understanding, expressed or implied, on the part of PNC or any
subsidiary to employ Grantee for any period or in any way alter Grantee’s status
as an employee at will.

12. Certain Definitions. Except where the context otherwise indicates, the
following definitions apply for purposes of the Agreement.

12.1 “Agreement” or “Award Agreement.”

“Agreement” or “Award Agreement” means the             20     Stock-Payable
Restricted Share Units Award Agreement between PNC and Grantee evidencing the
Restricted Share Units with related Dividend Equivalents award granted to
Grantee pursuant to the Plan.

12.2 “Award;” “Award Grant Date.”

“Award” means the Restricted Share Units with related Dividend Equivalents award
granted to Grantee pursuant to the Plan and evidenced by the Agreement.

“Award Grant Date” means the Award Grant Date set forth on page 1 of the
Agreement and is the date as of which the Restricted Share Units and related
Dividend Equivalents are authorized to be granted by the Committee in accordance
with the Plan.

12.3 “Board” means the Board of Directors of PNC.

12.4 “Cause” and “termination for Cause.” For purposes of the Agreement, “Cause”
means:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to Grantee by PNC that specifically
identifies the manner in which it is believed that Grantee has not substantially
performed Grantee’s duties;

(b) a material breach by Grantee of (1) any code of conduct of PNC or any code
of conduct of a subsidiary of PNC that is applicable to Grantee or (2) other
written policy of PNC or other written policy of a subsidiary of PNC that is
applicable to Grantee, in either case required by law or established to maintain
compliance with applicable law;

(c) any act of fraud, misappropriation, material dishonesty, or embezzlement by
Grantee against PNC or any of its subsidiaries or any client or customer of PNC
or any of its subsidiaries;

(d) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony; or

(e) entry of any order against Grantee, by any governmental body having
regulatory authority with respect to the business of PNC or any of its
subsidiaries, that relates to or arises out of Grantee’s employment or other
service relationship with the Corporation.



--------------------------------------------------------------------------------

The cessation of employment of Grantee will be deemed to have been a termination
of Grantee’s employment with the Corporation for Cause for purposes of the
Agreement only if and when the CEO or his or her designee (or, if Grantee is the
CEO, the Board) determines that Grantee is guilty of conduct described in clause
(a), (b) or (c) above or that an event described in clause (d) or (e) above has
occurred with respect to Grantee and, if so, determines that the termination of
Grantee’s employment with the Corporation will be deemed to have been for Cause.

12.5 “CEO” means the chief executive officer of PNC.

12.6 “Change of Control” means:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of PNC (the “Outstanding PNC Common
Stock”) or (B) the combined voting power of the then-outstanding voting
securities of PNC entitled to vote generally in the election of directors (the
“Outstanding PNC Voting Securities”); provided, however, that, for purposes of
this Section 12.6(a), the following acquisitions shall not constitute a Change
of Control: (1) any acquisition directly from PNC, (2) any acquisition by PNC,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by PNC or any company controlled by, controlling or under common
control with PNC (an “Affiliated Company”), (4) any acquisition pursuant to an
Excluded Combination (as defined in Section 12.6(c)) or (5) an acquisition of
beneficial ownership representing between 20% and 40%, inclusive, of the
Outstanding PNC Voting Securities or Outstanding PNC Common Stock shall not be
considered a Change of Control if the Incumbent Board as of immediately prior to
any such acquisition approves such acquisition either prior to or immediately
after its occurrence;

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board
(excluding any Board seat that is vacant or otherwise unoccupied); provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by PNC’s shareholders, was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board shall be considered as though such individual was a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving PNC or any of its subsidiaries, a
sale or other disposition of all or substantially all of the assets of PNC, or
the acquisition of assets or stock of another entity by PNC or any of its
subsidiaries (each, a “Business Combination”), excluding, however, a Business
Combination following which all or substantially all of the individuals and



--------------------------------------------------------------------------------

entities that were the beneficial owners of the Outstanding PNC Common Stock and
the Outstanding PNC Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns PNC or all or
substantially all of PNC’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding PNC Common
Stock and the Outstanding PNC Voting Securities, as the case may be (such a
Business Combination, an “Excluded Combination”); or

(d) Approval by the shareholders of PNC of a complete liquidation or dissolution
of PNC.

12.7 “Compensation Committee” or “Committee” means the Personnel and
Compensation Committee of the Board or such person or persons as may be
designated or appointed by that committee as its delegate or designee.

12.8 “Competitive Activity.”

“Competitive Activity” while Grantee is an employee of the Corporation means any
participation in, employment by, ownership of any equity interest exceeding one
percent (1%) in, or promotion or organization of, any Person other than PNC or
any of its subsidiaries (1) engaged in business activities similar to some or
all of the business activities of PNC or any subsidiary or (2) engaged in
business activities that Grantee knows PNC or any subsidiary intends to enter
within the next twelve (12) months, in either case whether Grantee is acting as
agent, consultant, independent contractor, employee, officer, director,
investor, partner, shareholder, proprietor or in any other individual or
representative capacity therein.

“Competitive Activity” on or after Grantee’s Termination Date means any
participation in, employment by, ownership of any equity interest exceeding one
percent (1%) in, or promotion or organization of, any Person other than PNC or
any of its subsidiaries (a) engaged in business activities similar to some or
all of the business activities of PNC or any subsidiary as of Grantee’s
Termination Date or (b) engaged in business activities that Grantee knows PNC or
any subsidiary intends to enter within the first twelve (12) months after
Grantee’s Termination Date or, if later and if applicable, after the date
specified in subsection (a), clause (ii) of the definition of Detrimental
Conduct in Section 12.11, in either case whether Grantee is acting as agent,
consultant, independent contractor, employee, officer, director, investor,
partner, shareholder, proprietor or in any other individual or representative
capacity therein.

For purposes of Competitive Activity as defined in this Section 12.8, and for
purposes of the definition of competitive activity in any other PNC restricted
share unit or in any PNC restricted stock, stock option, or other equity-based
award or awards held by Grantee, however, the term subsidiary or subsidiaries
shall not include companies in which the Corporation holds an interest pursuant
to its merchant banking authority.



--------------------------------------------------------------------------------

12.9 “Consolidated Subsidiary” means a corporation, bank, partnership, business
trust, limited liability company or other form of business organization that
(1) is a consolidated subsidiary of PNC under U.S. generally accepted accounting
principles and (2) satisfies the definition of “service recipient” under
Section 409A of the U.S. Internal Revenue Code.

12.10 “Corporation” means PNC and its Consolidated Subsidiaries.

12.11 “Detrimental Conduct” means:

(a) Grantee has engaged, without the prior written consent of PNC (with consent
to be given or withheld at PNC’s sole discretion), in any Competitive Activity
as defined in Section 12.8 in the continental United States at any time during
the period of Grantee’s employment with the Corporation and extending through
(and including) the first (1st) anniversary of the later of (i) Grantee’s
Termination Date and, if different, (ii) the first date after Grantee’s
Termination Date as of which Grantee ceases to have a service relationship with
the Corporation;

(b) any act of fraud, misappropriation, or embezzlement by Grantee against PNC
or one of its subsidiaries or any client or customer of PNC or one of its
subsidiaries; or

(c) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation.

Grantee will be deemed to have engaged in Detrimental Conduct for purposes of
the Agreement only if and when the Compensation Committee or other PNC
Designated Person, as applicable, determines that Grantee has engaged in conduct
described in clause (a) or clause (b) above or that an event described in clause
(c) above has occurred with respect to Grantee and, if so, (1) determines in its
sole discretion that Grantee will be deemed to have engaged in Detrimental
Conduct for purposes of the Agreement and (2) determines in its sole discretion
to cancel all or a specified portion of the Restricted Share Units that have not
yet vested in accordance with Section 6 and of the Dividend Equivalents related
to such Restricted Share Units, including Dividend Equivalents related to such
Restricted Share Units that may already have been paid to Grantee, on the basis
of such determination that Grantee has engaged in Detrimental Conduct.

12.12 “Disabled” or “Disability” means, except as may otherwise be required by
Section 409A of the U.S. Internal Revenue Code, that Grantee either (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving (and has received
for at least three months) income replacement benefits under any
Corporation-sponsored disability benefit plan. If Grantee has been determined to
be eligible for U.S. Social Security disability benefits, Grantee shall be
presumed to be Disabled as defined herein.



--------------------------------------------------------------------------------

12.13 “Dividend Equivalents” means the opportunity to receive dividend
equivalents granted to Grantee pursuant to the Plan in connection with the
Restricted Share Units to which they relate and evidenced by the Agreement.

12.14 “Fair Market Value” as it relates to a share of PNC common stock as of any
given date means the average of the reported high and low trading prices on the
New York Stock Exchange (or such successor reporting system as PNC may select)
for a share of PNC common stock on such date, or, if no PNC common stock trades
have been reported on such exchange for that day, the average of such prices on
the next preceding day and the next following day for which there were reported
trades.

12.15 “GAAP” or “U.S. generally accepted accounting principles” means accounting
principles generally accepted in the United States of America.

12.16 “Grantee” means the person to whom the Restricted Share Units with related
Dividend Equivalents award is granted and is identified as Grantee on page 1 of
the Agreement.

12.17 “Internal Revenue Code” or “U.S. Internal Revenue Code” means the United
States Internal Revenue Code of 1986 as amended and the rules and regulations
promulgated thereunder.

12.18 “Person” has the meaning specified in the definition of Change of Control
in Section 12.6(a).

12.19 “Plan” means The PNC Financial Services Group, Inc. 2006 Incentive Award
Plan as amended from time to time.

12.20 “PNC” means The PNC Financial Services Group, Inc.

12.21 “PNC Designated Person” or “Designated Person” will be: (a) the
Compensation Committee or its delegate if Grantee is (or was when Grantee ceased
to be an employee of the Corporation) either a member of the Corporate Executive
Group (or equivalent successor classification) or subject to the reporting
requirements of Section 16(a) of the Exchange Act with respect to PNC securities
(or both); or (b) the Compensation Committee, the CEO, or the Chief Human
Resources Officer of PNC, or any other individual or group as may be designated
by one of the foregoing to act as Designated Person for purposes of the
Agreement.

12.22 “Restricted Share Units” or “RSUs” means the Share-denominated award
opportunity of the number of share units specified as the Restricted Share Units
on page 1 of the Agreement, subject to capital adjustments pursuant to Section 8
if any, granted to Grantee pursuant to the Plan and evidenced by the Agreement.

12.23 “SEC” means the United States Securities and Exchange Commission.

12.24 “Section 409A” means Section 409A of the U.S. Internal Revenue Code.

12.25 “Service relationship” or “having a service relationship with the
Corporation” means being engaged by the Corporation in any capacity for which
Grantee receives compensation from the Corporation, including but not limited to
acting for compensation as an employee, consultant, independent contractor,
officer, director or advisory director.



--------------------------------------------------------------------------------

12.26 “Share” means a share of PNC common stock.

12.27 “Tax Share Units” has the meaning set forth in Section 3.

12.28 “Termination Date” means Grantee’s last date of employment with the
Corporation. If Grantee is employed by a Consolidated Subsidiary that ceases to
be a subsidiary of PNC or ceases to be a consolidated subsidiary of PNC under
U.S. generally accepted accounting principles and Grantee does not continue to
be employed by PNC or a Consolidated Subsidiary, then for purposes of the
Agreement, Grantee’s employment with the Corporation terminates effective at the
time this occurs.

12.29 “Tranche” and “First, Second or Third Tranche” have the meanings set forth
in Section 3.

13. Grantee Covenants.

13.1 General. Grantee and PNC acknowledge and agree that Grantee has received
adequate consideration with respect to enforcement of the provisions of
Sections 13 and 14 by virtue of receiving this Restricted Share Units with
related Dividend Equivalents award (regardless of whether such share units or
any portion thereof ultimately vest and settle); that such provisions are
reasonable and properly required for the adequate protection of the business of
PNC and its subsidiaries; and that enforcement of such provisions will not
prevent Grantee from earning a living.

13.2 Non-Solicitation; No-Hire. Grantee agrees to comply with the provisions of
subsections (a) and (b) of this Section 13.2 while employed by the Corporation
and for a period of one year after Grantee’s Termination Date regardless of the
reason for such termination of employment.

(a) Non-Solicitation. Grantee shall not, directly or indirectly, either for
Grantee’s own benefit or purpose or for the benefit or purpose of any Person
other than PNC or any of its subsidiaries, solicit, call on, do business with,
or actively interfere with PNC’s or any subsidiary’s relationship with, or
attempt to divert or entice away, any Person that Grantee should reasonably know
(i) is a customer of PNC or any subsidiary for which PNC or any subsidiary
provides any services as of Grantee’s Termination Date, or (ii) was a customer
of PNC or any subsidiary for which PNC or any subsidiary provided any services
at any time during the twelve (12) months preceding Grantee’s Termination Date,
or (iii) was, as of Grantee’s Termination Date, considering retention of PNC or
any subsidiary to provide any services.

(b) No-Hire. Grantee shall not, directly or indirectly, either for Grantee’s own
benefit or purpose or for the benefit or purpose of any Person other than PNC or
any of its subsidiaries, employ or offer to employ, call on, or actively
interfere with PNC’s or any subsidiary’s relationship with, or attempt to divert
or entice away, any employee of PNC or any of its subsidiaries, nor shall
Grantee assist any other Person in such activities.

13.3 Confidentiality. During Grantee’s employment with the Corporation, and
thereafter regardless of the reason for termination of such employment, Grantee
shall not disclose or use in any way any confidential business or technical
information or trade secret acquired in the course of such employment, all of
which is the exclusive and valuable property of



--------------------------------------------------------------------------------

the Corporation whether or not conceived of or prepared by Grantee, other than
(a) information generally known in the Corporation’s industry or acquired from
public sources, (b) as required in the course of employment by the Corporation,
(c) as required by any court, supervisory authority, administrative agency or
applicable law, or (d) with the prior written consent of PNC.

13.4 Ownership of Inventions. Grantee shall promptly and fully disclose to PNC
any and all inventions, discoveries, improvements, ideas or other works of
inventorship or authorship, whether or not patentable, that have been or will be
conceived and/or reduced to practice by Grantee during the term of Grantee’s
employment with the Corporation, whether alone or with others, and that are
(a) related directly or indirectly to the business or activities of PNC or any
of its subsidiaries or (b) developed with the use of any time, material,
facilities or other resources of PNC or any subsidiary (“Developments”). Grantee
agrees to assign and hereby does assign to PNC or its designee all of Grantee’s
right, title and interest, including copyrights and patent rights, in and to all
Developments. Grantee shall perform all actions and execute all instruments that
PNC or any subsidiary shall deem necessary to protect or record PNC’s or its
designee’s interests in the Developments. The obligations of this Section 13.4
shall be performed by Grantee without further compensation and shall continue
beyond Grantee’s Termination Date.

14. Enforcement Provisions. Grantee understands and agrees to the following
provisions regarding enforcement of the Agreement.

14.1 Governing Law and Jurisdiction. The Agreement is governed by and construed
under the laws of the Commonwealth of Pennsylvania, without reference to its
conflict of laws provisions. Any dispute or claim arising out of or relating to
the Agreement or claim of breach hereof shall be brought exclusively in the
Federal court for the Western District of Pennsylvania or in the Court of Common
Pleas of Allegheny County, Pennsylvania. By execution of the Agreement, Grantee
and PNC hereby consent to the exclusive jurisdiction of such courts, and waive
any right to challenge jurisdiction or venue in such courts with regard to any
suit, action, or proceeding under or in connection with the Agreement.

14.2 Equitable Remedies. A breach of the provisions of any of Sections 13.2,
13.3 or 13.4 will cause the Corporation irreparable harm, and the Corporation
will therefore be entitled to issuance of immediate, as well as permanent,
injunctive relief restraining Grantee, and each and every person and entity
acting in concert or participating with Grantee, from initiation and/or
continuation of such breach.

14.3 Tolling Period. If it becomes necessary or desirable for the Corporation to
seek compliance with the provisions of Section 13.2 by legal proceedings, the
period during which Grantee shall comply with said provisions will extend for a
period of twelve (12) months from the date the Corporation institutes legal
proceedings for injunctive or other relief.

14.4 No Waiver. Failure of PNC to demand strict compliance with any of the
terms, covenants or conditions of the Agreement shall not be deemed a waiver of
such term, covenant or condition, nor shall any waiver or relinquishment of any
such term, covenant or condition on any occasion or on multiple occasions be
deemed a waiver or relinquishment of such term, covenant or condition.



--------------------------------------------------------------------------------

14.5 Severability. The restrictions and obligations imposed by Sections 13.2,
13.3, 13.4, 14.1 and 14.7 are separate and severable, and it is the intent of
Grantee and PNC that if any restriction or obligation imposed by any of these
provisions is deemed by a court of competent jurisdiction to be void for any
reason whatsoever, the remaining provisions, restrictions and obligations shall
remain valid and binding upon Grantee.

14.6 Reform. In the event any of Sections 13.2, 13.3 and 13.4 are determined by
a court of competent jurisdiction to be unenforceable because unreasonable
either as to length of time or area to which said restriction applies, it is the
intent of Grantee and PNC that said court reduce and reform the provisions
thereof so as to apply the greatest limitations considered enforceable by the
court.

14.7 Waiver of Jury Trial. Each of Grantee and PNC hereby waives any right to
trial by jury with regard to any suit, action or proceeding under or in
connection with any of Sections 13.2, 13.3 and 13.4.

14.8 Compliance with U.S. Internal Revenue Code Section 409A. It is the
intention of the parties that the Award and the Agreement comply with the
provisions of Section 409A of the U.S. Internal Revenue Code to the extent, if
any, that such provisions are applicable to the Agreement, and the Agreement
will be administered by PNC in a manner consistent with this intent.

If any payments or benefits hereunder may be deemed to constitute nonconforming
deferred compensation subject to taxation under the provisions of Section 409A
of the U.S. Internal Revenue Code, Grantee agrees that PNC may, without the
consent of Grantee, modify the Agreement and the Award to the extent and in the
manner PNC deems necessary or advisable or take such other action or actions,
including an amendment or action with retroactive effect, that PNC deems
appropriate in order either to preclude any such payments or benefits from being
deemed “deferred compensation” within the meaning of Section 409A of the U.S.
Internal Revenue Code or to provide such payments or benefits in a manner that
complies with the provisions of Section 409A of the U.S. Internal Revenue Code
such that they will not be taxable thereunder.

14.9 Applicable Law; Clawback. Notwithstanding anything in the Agreement, PNC
will not be required to comply with any term, covenant or condition of the
Agreement if and to the extent prohibited by law, including but not limited to
Federal banking and securities regulations, or as otherwise directed by one or
more regulatory agencies having jurisdiction over PNC or any of its
subsidiaries.

Further, to the extent applicable to Grantee, the Award, and any right to
receive and retain any Shares or other value pursuant to the Award, shall be
subject to rescission, cancellation or recoupment, in whole or in part, if and
to the extent so provided under any clawback, adjustment or similar policy of
PNC in effect on the Award Grant Date or that may be established thereafter and
to any clawback or recoupment that may be required by applicable law.

14.10 Subject to the Plan and Interpretations. In all respects the Award and the
Agreement are subject to the terms and conditions of the Plan, which has been
made available to Grantee and is incorporated herein by reference; provided,
however, the terms of the Plan shall



--------------------------------------------------------------------------------

not be considered an enlargement of any benefits under the Agreement. Further,
the Award and the Agreement are subject to any interpretation of, and any rules
and regulations issued by, the Compensation Committee, or its delegate or under
the authority of the Compensation Committee, whether made or issued before or
after the Award Grant Date.

14.11 Headings; Entire Agreement. Headings used in the Agreement are provided
for reference and convenience only, shall not be considered part of the
Agreement, and shall not be employed in the construction of the Agreement. The
Agreement constitutes the entire agreement between Grantee and PNC with respect
to the subject matters addressed herein, and supersedes all other discussions,
negotiations, correspondence, representations, understandings and agreements
between the parties concerning the subject matters hereof.

14.12 Modification. Modifications or adjustments to the terms of this Agreement
may be made by PNC as permitted in accordance with the Plan or as provided for
in this Agreement. No other modification of the terms of this Agreement shall be
effective unless embodied in a separate, subsequent writing signed by Grantee
and by an authorized representative of PNC.

15. Acceptance of Award; PNC Right to Cancel; Effectiveness of Agreement. If
Grantee does not accept the Award by executing and delivering a copy of the
Agreement to PNC, without altering or changing the terms thereof in any way,
within 30 days of receipt by Grantee of a copy of the Agreement, PNC may, in its
sole discretion, withdraw its offer and cancel the Award at any time prior to
Grantee’s delivery to PNC of an unaltered and unchanged copy of the Agreement so
executed by Grantee. Otherwise, upon such execution and delivery of the
Agreement by both PNC and Grantee, the Agreement is effective as of the Award
Grant Date.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, PNC has caused the Agreement to be signed on its behalf as
of the Award Grant Date.

 

THE PNC FINANCIAL SERVICES GROUP, INC. By: Chief Executive Officer ATTEST: By:
Corporate Secretary ACCEPTED AND AGREED TO by GRANTEE

 

Grantee



--------------------------------------------------------------------------------

PERFORMANCE UNITS

THE PNC FINANCIAL SERVICES GROUP, INC.

2006 INCENTIVE AWARD PLAN

* * *

CORPORATE EXECUTIVE GROUP

PERFORMANCE-BASED STOCK-PAYABLE

RESTRICTED SHARE UNITS

AWARD AGREEMENT

* * *

 

GRANTEE:    [Name] AWARD GRANT DATE:                , 20     SHARE UNITS:   
[whole number of share units]

1. Definitions.

Certain terms used in this Corporate Executive Group Performance-Based
Stock-Payable Restricted Share Units Award Agreement (the “Agreement” or “Award
Agreement”) are defined in Section 15 or elsewhere in the Agreement, and such
definitions will apply except where the context otherwise indicates.

In the Agreement, “PNC” means The PNC Financial Services Group, Inc.,
“Corporation” means PNC and its Consolidated Subsidiaries, and “Plan” means The
PNC Financial Services Group, Inc. 2006 Incentive Award Plan as amended from
time to time.

2. Performance RSUs with Related Dividend Equivalents Award.

Pursuant to the Plan and subject to the terms and conditions of the Agreement,
PNC grants to the Grantee named above (“Grantee”) a Share-denominated award
opportunity of restricted share units (“Performance RSUs”) of the number of
share units set forth above, together with the opportunity to receive related
dividend equivalents to the extent provided herein (“Dividend Equivalents”),
payable in cash, with respect to those share units (together, the “Award”). The
Award is subject to acceptance by Grantee in accordance with Section 18 and is
subject to the terms and conditions of the Award Agreement, including service
and conduct conditions, corporate performance conditions and related
adjustments, risk performance conditions and related adjustments, and forfeiture
provisions, and to the Plan.



--------------------------------------------------------------------------------

3. Terms of Award.

For the purpose of determining service and conduct conditions, corporate
performance conditions and related adjustments, risk performance conditions and
related adjustments, forfeiture provisions, and other conditions and provisions
applicable to each portion of the Performance RSUs and related Dividend
Equivalents under the Award Agreement, the Award is divided into four
installments or tranches.

This includes the provisions set forth in Section 4 related to Dividend
Equivalents and the provisions set forth in Sections 5, 6 and 7 relating to
(1) specified service conditions and service-related forfeiture provisions,
(2) specified conduct-related forfeiture and suspension provisions,
(3) specified annual corporate performance conditions, annual formulaic risk
performance conditions (the first risk metric), and annual risk performance
reviews, review criteria and conditions (the second risk metric), and
(4) performance-related adjustment provisions that subject the award payout size
of each tranche that remains outstanding and satisfies the applicable conditions
for vesting of that tranche to three separate annual performance factors related
to that tranche’s performance year: (a) one formulaic factor for specified
corporate performance that may result in an upward or downward payout size
adjustment ranging from 125.00% to 75.00%, (b) one formulaic risk performance
factor for the first risk metric that cannot result in an upward payout size
adjustment but may be either 100.00% (i.e., no downward payout size adjustment
of that tranche for the first risk metric) or 0.00% (i.e., cancellation of that
tranche for risk performance with respect to the first risk metric), and
(c) another risk performance factor related to risk performance reviews for the
second risk metric that cannot result in an upward payout size adjustment but
where the risk performance factor may be 100.00% (i.e., no downward payout size
adjustment of that tranche for the second risk metric) or may be a risk
performance factor of less than 100.00% ranging down to 0.00% (i.e., a downward
adjustment of the award payout size of the tranche for that year, up to the
potential for full cancellation of a tranche for a risk performance factor for
that tranche related to the second risk metric of 0.00%).

The four Performance RSUs and related Dividend Equivalents tranches (each, a
“Tranche”), together with the performance year that relates to each such
Tranche, are set forth below:

 

  •   one-fourth of the Share Units (rounded down to the nearest whole unit) are
in the first tranche and will relate to 2014 corporate and risk performance
(“2014 Tranche” or “First Tranche”);

 

  •   one-third of the remaining Share Units (rounded down to the nearest whole
unit) are in the second tranche and will relate to 2015 corporate and risk
performance (“2015 Tranche” or “Second Tranche”);

 

  •   one-half of the remaining Share Units (rounded down to the nearest whole
unit) are in the third tranche and will relate to 2016 corporate and risk
performance (“2016 Tranche” or “Third Tranche”); and

 

  •   the remainder of the Share Units are in the fourth tranche and will relate
to 2017 corporate and risk performance (“2017 Tranche” or “Fourth Tranche”).

Performance RSUs and Dividend Equivalents are not transferable. The Performance
RSUs and related Dividend Equivalents are subject to forfeiture until vesting
and are subject to upward or downward corporate performance adjustment and to
downward risk performance adjustment from the initial number of share units, or
share units to which they relate in the case of Dividend Equivalents, all in
accordance with the terms of the Award Agreement.



--------------------------------------------------------------------------------

Performance RSUs that are not forfeited pursuant to the service or conduct
provisions in accordance with the terms of Section 5 will be
performance-adjusted in accordance with the corporate and risk performance
adjustment provisions of Sections 6 and 7. If such performance-adjusted
Performance RSUs are not cancelled as a result of the risk performance
adjustments and satisfy the service requirements and other conditions for
vesting and vest in accordance with the terms of Section 8, then they will be
settled and paid out, generally in shares of PNC common stock, pursuant to and
in accordance with the terms of Section 9.

Dividend Equivalents will be accrued and will be subject to the same forfeiture,
performance-adjustment, and vesting conditions as the Performance RSUs to which
they relate. Performance-adjusted Dividend Equivalents that vest in accordance
with Section 8 will be paid out in cash at the same time that their related
vested Performance RSUs are settled and paid out in accordance with the terms of
Section 9.

Performance RSUs that are forfeited by Grantee pursuant to and in accordance
with the service or conduct provisions of Section 5, or that are subject to a
full downward risk performance adjustment (that is, for any Tranche, if either
of the risk performance metrics results in an annual performance factor for that
metric for that Tranche of 0.00% in accordance with the risk performance
adjustment provisions of Sections 6 and 7), will be cancelled, together with the
Dividend Equivalents that relate to those Performance RSUs, and therefore shall
terminate without payment of any consideration by PNC.

4. Dividend Equivalents.

The Dividend Equivalents portion of a Tranche represents the opportunity to
receive a payout in cash of an amount equal to the cash dividends that would
have been paid, without interest or reinvestment, between the Award Grant Date
and the vesting date for that Tranche on the number of shares of PNC common
stock determined as specified below had such shares been issued and outstanding
shares on the Award Grant Date and thereafter through the vesting date for that
Tranche. The specified number for purposes of the preceding sentence will be the
number equal to the corporate and risk performance-adjusted number of share
units that vest and are settled and paid out with respect to the related
Performance RSUs in that same Tranche, if any.

Dividend Equivalents are subject to the same service requirements, conduct
conditions, forfeiture events, corporate and risk performance-based payout size
adjustments, and vesting conditions as the Performance RSUs to which they
relate, all as set forth in Sections 5, 6, 7 and 8. Dividend Equivalents will
not vest, be settled and paid unless and until their related Performance RSUs
vest, are settled, and are paid out. Outstanding accrued performance-adjusted
Dividend Equivalents that so vest and settle will be paid in cash in accordance
with Section 9.

 

  5. Forfeiture Provisions: Termination Upon Failure to Meet Applicable Service
Requirements or Conduct Conditions.

5.1 Termination of Award Upon Forfeiture of Share Units. The Award is subject to
the forfeiture provisions set forth in this Section 5. The Award will terminate
with respect to any



--------------------------------------------------------------------------------

Tranche or Tranches or specified portion thereof, as the case may be, of
Performance RSUs and related Dividend Equivalents upon forfeiture and
cancellation of such Tranche or Tranches, or specified portion thereof, of
Performance RSUs and related Dividend Equivalents pursuant to the terms and
conditions of this Section 5, and neither Grantee nor any successors, heirs,
assigns or legal representatives of Grantee will thereafter have any further
rights or interest in either the Performance RSUs or the related Dividend
Equivalents evidenced by the Award Agreement with respect to that Tranche or
those Tranches, as applicable.

5.2 Forfeiture of Award Upon Failure to Meet Service Requirements. If, at the
time Grantee ceases to be employed by the Corporation, Grantee has failed to
meet the service requirements set forth in this Section 5 with respect to one or
more Tranches of Performance RSUs and related Dividend Equivalents, then all
outstanding Performance RSUs that have so failed to meet such service
requirements, together with the Dividend Equivalents related to such Tranche or
Tranches of Performance RSUs, will be forfeited by Grantee to PNC and cancelled
without payment of any consideration by PNC as of Grantee’s Termination Date.

5.3 Service Requirements. Grantee will meet the service requirements with
respect to the Performance RSUs and related Dividend Equivalents, or applicable
Tranche thereof if so specified, if Grantee meets the conditions of any of the
subclauses below. If more than one of the following subclauses is applicable
with respect to those Performance RSUs and related Dividend Equivalents, Grantee
will have met the service requirements for such Performance RSUs and related
Dividend Equivalents upon the first to occur of such conditions.

 

  (i) Grantee continues to be an employee of the Corporation through and
including the day immediately preceding the 1st, 2nd, 3rd, or 4th anniversary of
February 13, 2014 (hereafter, the “Designated Marker Date”), as the case may be,
with respect to the First, Second, Third, or Fourth Tranche of the Performance
RSUs and related Dividend Equivalents, as applicable.

 

  (ii) Grantee ceases to be an employee of the Corporation by reason of
Grantee’s death.

 

  (iii) Grantee continues to be an employee of the Corporation until Grantee’s
Termination Date (as defined in Section 15) where Grantee’s employment was not
terminated by the Corporation for Cause (as defined in Section 15) and where
Grantee’s termination of employment as of such date qualifies as a Retirement
(as defined in Section 15) (a “Qualifying Retirement”).

 

  (iv) Grantee continues to be an employee of the Corporation until Grantee’s
Termination Date where Grantee’s employment was not terminated by the
Corporation for Cause and where Grantee’s employment was terminated as of such
date by the Corporation by reason of Grantee’s Disability (as defined in
Section 15) (a “Qualifying Disability Termination”).

 

  (v) Grantee continues to be employed by the Corporation through the day
immediately prior to the date a Change of Control (as defined in Section 15)
occurs.



--------------------------------------------------------------------------------

  5.4 Forfeiture Upon Termination for Cause or Pursuant to Detrimental Conduct
Provisions.

(a) Termination for Cause. In the event that Grantee’s employment with the
Corporation is terminated by the Corporation for Cause prior to the 4th
anniversary of the Designated Marker Date and prior to the occurrence of a
Change of Control, if any, then all then outstanding Performance RSUs, together
with all accrued Dividend Equivalents related to such then outstanding
Performance RSUs, will be forfeited by Grantee to PNC and cancelled without
payment of any consideration by PNC as of Grantee’s Termination Date.

(b) Detrimental Conduct. At any time prior to the date that such Performance
RSUs and related Dividend Equivalents vest in accordance with Section 8 or
expire unvested or are cancelled pursuant to other provisions of the Award
Agreement, Performance RSUs and related Dividend Equivalents, or specified
portion thereof, will be forfeited by Grantee to PNC and cancelled, without
payment of any consideration by PNC, on the date and to the extent that PNC
determines in its sole discretion to so cancel all or a specified portion of the
Performance RSUs and related Dividend Equivalents on the basis of its
determination that Grantee has engaged in Detrimental Conduct as set forth in
Section 15.14, whether such determination is made during the period of Grantee’s
employment with the Corporation or after Grantee’s Termination Date; provided,
however, that (i) no determination that Grantee has engaged in Detrimental
Conduct may be made on or after the date of Grantee’s death (other than with
respect to a Tranche, if any, that does not vest immediately upon death), and
Detrimental Conduct will not apply to conduct by or activities of successors to
the Performance RSUs and related Dividend Equivalents by will or the laws of
descent and distribution in the event of Grantee’s death; (ii) no determination
that Grantee has engaged in Detrimental Conduct may be made between the time PNC
enters into an agreement providing for a Change of Control and the time such
agreement either terminates or results in a Change of Control; and (iii) no
determination that Grantee has engaged in Detrimental Conduct may be made after
the occurrence of a Change of Control.

5.5 Suspension and Forfeiture Related to Judicial Criminal Proceedings. If any
criminal charges are brought against Grantee, in an indictment or in other
analogous formal charges commencing judicial criminal proceedings, alleging the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation, then to the extent that the
Performance RSUs and related Dividend Equivalents or any portion thereof are
still outstanding and have not yet vested, the vesting of those Performance RSUs
and related Dividend Equivalents shall be automatically suspended.

Such suspension of vesting shall continue until the earliest to occur of the
following:

(1) resolution of the criminal proceedings in a manner that results in a
conviction (including a plea of guilty or of nolo contendere) of Grantee for, or
any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation;

(2) resolution of the criminal proceedings in one of the following ways: (i) the
charges as they relate to such alleged felony have been dismissed (with or
without prejudice); (ii) Grantee has been acquitted of such alleged felony; or
(iii) a criminal proceeding relating to such alleged felony has been completed
without resolution (for example, as a result of a mistrial) and the relevant
time period for recommencing criminal proceedings relating to such alleged
felony has expired without any such recommencement;

(3) Grantee’s death; or

(4) the occurrence of a Change of Control.



--------------------------------------------------------------------------------

If the suspension is terminated by the occurrence of an event set forth in
clause (1) above, those Performance RSUs, together with all related Dividend
Equivalents, to the extent that such Performance RSUs and related Dividend
Equivalents or any portion thereof are still outstanding, will, upon such
occurrence, be automatically forfeited by Grantee to PNC, will not vest or be
eligible to vest, and will be cancelled without payment of any consideration by
PNC.

If the suspension is terminated by the occurrence of an event set forth in
clause (2), (3) or (4) above, then vesting of those Performance RSUs and related
Dividend Equivalents shall proceed in accordance with Sections 5, 6, 7 and 8, as
applicable. No interest shall be paid with respect to any suspended payments.

6. Performance Conditions and Related Annual Performance Factors.

Performance RSUs and related Dividend Equivalents are subject to corporate and
risk performance conditions and adjustments, all as set forth in the Award
Agreement unless and until amended prospectively by the Compensation Committee.

All determinations made by the Compensation Committee or otherwise by PNC
hereunder shall be made in its sole discretion and shall be final, binding and
conclusive for all purposes on all parties, including without limitation
Grantee.

6.1 Corporate Performance Conditions and Related Annual Performance Factor. Each
Tranche of the Award will be subject to an Annual Corporate Performance Factor
that relates to corporate performance for the performance year applicable to
that Tranche as set forth in Section 3 (e.g., for the First Tranche, also
referred to as the 2014 Tranche, the applicable corporate performance relates to
corporate performance for 2014). The Annual Corporate Performance Factor for a
Tranche could range from 75.00% to 125.00% based on the corporate performance
metric, as described below.

The corporate performance metric for this Award is total shareholder return for
the performance year that relates to the given Tranche. For purposes of this
measurement, total shareholder return performance (“TSR Performance”) will mean
the total shareholder return (i.e., price change plus reinvestment of dividends)
on PNC common stock for the applicable calendar year assuming an investment on
the first day of the year is held through the last day of the applicable year
and using, as the beginning and ending prices for purposes of that calculation,
the closing price on the last trading day of the preceding year and on the last
trading day of the applicable year, respectively. TSR Performance will be
calculated to two places to the right of the decimal, rounded to the nearest
one-hundredth with 0.005 being rounded upward to 0.01.

PNC will present information to the Compensation Committee with respect to PNC’s
level of TSR Performance for a given performance year following the end of that
year. The process of certification of the level of PNC’s TSR Performance with
respect to a given performance year will generally occur in late January or
early February after the applicable year-end date.

In the standard circumstances where Grantee continues to be an employee of the
Corporation, or where Grantee’s employment with the Corporation ceases by reason
of a Qualifying Retirement or a Qualifying Disability Termination, and there has
not been a Change



--------------------------------------------------------------------------------

of Control and Grantee has not died, the Annual Corporate Performance Factor
with respect to an applicable outstanding Tranche will be 100.00% plus or minus
(as applicable) the positive or negative TSR Performance of PNC for the year
that relates to that Tranche up to a maximum of 25 percentage points either
direction, such that the Annual Corporate Performance Factor will be no less
than 75.00% and no more than 125.00%.

For example, if PNC’s TSR Performance for 2015 is 10.16% and Grantee is still an
employee of the Corporation as of the 2nd anniversary of the Designated Marker
Date in February 2016 (or Grantee’s employment with the Corporation ceased prior
to that time by reason of a Qualifying Retirement or a Qualifying Disability
Termination) and there has not been a Change of Control and Grantee has not
died, then the Annual Corporate Performance Factor for 2015 would be 110.16%.
If, in the same example, PNC’s TSR Performance for 2015 were negative 10.16%,
the Annual Corporate Performance Factor for that year would be 89.84%.

For circumstances where there is a Change of Control or Grantee dies, in either
case while Grantee is still an employee of the Corporation or following a
Qualifying Retirement or a Qualifying Disability Termination, the Annual
Corporate Performance Factor with respect to an applicable Tranche or Tranches
outstanding at the time such event occurs will be determined as set forth in
Section 6.4 below.

6.2 First Risk Performance Condition and Related Annual Performance Factor. Each
Tranche of the Award will also be subject to an Annual Tier 1 Risk-Based
Performance Factor that relates to risk performance under the Tier 1 Risk-Based
Performance Metric (also sometimes referred to as the first risk performance
metric), as specified below, for the performance year applicable to that Tranche
(e.g., for the First Tranche, also referred to as the 2014 Tranche, the
applicable risk performance relates to risk performance for 2014). The Annual
Tier 1 Risk-Based Performance Factor for a Tranche could range from 100.00% to
0.00% based on the first risk performance metric, as described below.

The first risk performance metric for this Award, the Tier 1 Risk-Based
Performance Metric, is whether PNC has, as of the applicable performance
measurement date for that Tranche, met or exceeded the required Tier 1
risk-based capital ratio established by PNC’s primary Federal bank holding
company regulator for well-capitalized institutions as then in effect and
applicable to PNC.

In the standard circumstances where Grantee continues to be an employee of the
Corporation, or where Grantee’s employment with the Corporation ceases by reason
of a Qualifying Retirement or a Qualifying Disability Termination, and there has
not been a Change of Control and Grantee has not died, the applicable
performance measurement date for a Tranche for purposes of this first risk
performance metric will be the year-end date of the applicable performance year
for that Tranche (as specified in the first paragraph of this Section 6.2
above). For example, for the Second Tranche, the specified Tier 1 risk-based
capital ratio will be the ratio as of December 31, 2015, except as otherwise
provided in Section 6.4 below where applicable under the circumstances.

The process of certification of the level of PNC’s performance with respect to
the Tier 1 Risk-Based Performance Metric will occur as soon as practicable after
the applicable performance measurement date (in the case of determinations made
in standard circumstances



--------------------------------------------------------------------------------

pursuant to this Section 6.2, after the applicable year-end date). PNC will
present information to the Compensation Committee with respect to (1) the
minimum specified Tier 1 risk-based capital ratio PNC is required to achieve in
order to meet the required Tier 1 risk-based capital ratio established by PNC’s
primary Federal bank holding company regulator for well-capitalized institutions
as then in effect and applicable to PNC and (2) the applicable Tier 1 risk-based
capital ratio achieved by PNC with respect to the Tranche, which will be based
on PNC’s publicly reported financial results for the period ending on the
applicable performance measurement date. Generally, this will be the public
release of earnings results for PNC’s fourth quarter that occurs after the
year-end measurement date, so that the Compensation Committee will be able to
make its determination in late January or early February following the
applicable performance year-end.

In the standard circumstances, the Annual Tier 1 Risk-Based Performance Factor
for a Tranche will be 100.00% if, as of the applicable performance measurement
date for that Tranche, PNC has met or exceeded the required Tier 1 risk-based
capital ratio established by PNC’s primary Federal bank holding company
regulator for well-capitalized institutions as then in effect and applicable to
PNC. If PNC has not met or exceeded such required ratio, the Annual Tier 1
Risk-Based Performance Factor for that Tranche will be 0.00%.

If the Annual Tier 1 Risk-Based Performance Factor with respect to a given
performance year is 0.00%, the Tranche that relates to that performance year,
including all outstanding Performance RSUs in that Tranche together with the
Dividend Equivalents related to such Performance RSUs, has failed to meet this
risk performance condition, is no longer eligible for vesting, and will be
forfeited by Grantee to PNC and cancelled without payment of any consideration
by PNC, effective as of the certification date of such results.

If the Annual Tier 1 Risk-Based Performance Factor with respect to a given
performance year is 100.00%, this will reflect no downward adjustment for
performance with respect to this risk metric for that performance year.

For circumstances where there is a Change of Control or Grantee dies, in either
case while Grantee is still an employee of the Corporation or following a
Qualifying Retirement or a Qualifying Disability Termination, the Annual Tier 1
Risk-Based Performance Factor with respect to an applicable outstanding Tranche
will be determined as set forth in Section 6.4 below.

6.3 Second Risk Performance Condition and Related Annual Performance Factor.

(a) Annual Risk Review Performance Factor. Each Tranche of the Award will also
be subject to an Annual Risk Review Performance Factor that relates to risk
performance under the second risk performance condition, as specified below, for
the performance year applicable to that Tranche (e.g., for the First Tranche,
also referred to as the 2014 Tranche, the applicable risk performance relates to
risk performance for 2014).

The Annual Risk Review Performance Factor for a Tranche could range from
100.00%, reflecting no downward adjustment for performance with respect to this
risk metric for that performance year, to an Annual Risk Review Performance
Factor reflecting a downward adjustment to a specified percentage amount, to an
Annual Risk Review Performance Factor of 0.00%, reflecting full cancellation of
the applicable Tranche for risk performance with respect to this risk metric,
all as further provided in this Section 6.



--------------------------------------------------------------------------------

In the standard circumstances where Grantee continues to be an employee of the
Corporation, or where Grantee’s employment with the Corporation ceases by reason
of a Qualifying Retirement or a Qualifying Disability Termination, and there has
not been a Change of Control and Grantee has not died, the Annual Risk Review
Performance Factor with respect to an applicable outstanding Tranche will be
determined as follows.

(1) If an Annual Risk Performance Review (as described in Section 6.3(b) below)
is not required with respect to the performance year that relates to the
applicable Tranche, because a review has not been triggered by the Risk
Performance Review Criteria set forth in Section 6.3(c) below as applied to that
performance year and the Compensation Committee has not otherwise determined to
conduct such review in its discretion, then the Annual Risk Review Performance
Factor for that Tranche will be 100.00%, effective as of the date it is
determined that an Annual Risk Performance Review will not be conducted with
respect to that performance year.

(2) If an Annual Risk Performance Review is conducted, as set forth below, with
respect to the performance year that relates to the applicable Tranche, then the
Annual Risk Review Performance Factor for that Tranche will be as determined by
the Compensation Committee as part of such review, effective as of the
Compensation Committee determination date, and will be in the range of 100.00%
down to 0.00%.

(3) If the Compensation Committee-determined Annual Risk Review Performance
Factor with respect to a given performance year is 0.00%, the Tranche that
relates to that performance year, including all outstanding Performance RSUs in
that Tranche together with the Dividend Equivalents related to such Performance
RSUs, has failed to meet this risk performance condition, is no longer eligible
for vesting, and will be forfeited by Grantee to PNC and cancelled without
payment of any consideration by PNC, effective as of the Compensation Committee
determination date.

For circumstances where there is a Change of Control or Grantee dies, in either
case while Grantee is still an employee of the Corporation or following a
Qualifying Retirement or a Qualifying Disability Termination, the Annual Risk
Review Performance Factor with respect to an applicable outstanding Tranche will
be determined as set forth in Section 6.4 below.

(b) Annual Risk Performance Review. In general, while the Award is outstanding
an Annual Risk Performance Review will be conducted with respect to any
performance year for which either (1) such review is triggered by the Risk
Performance Review Criteria as applied to that performance year as set forth in
Section 6.3(c) below or (2) the Compensation Committee determines to conduct
such review in its discretion. Any such determination that an Annual Risk
Performance Review will be conducted will generally be made shortly after the
close of the applicable performance year, but no later than the 45th day
following the close of such year.

When an Annual Risk Performance Review is required with respect to a given
completed performance year, either by the risk performance review criteria or at
the Compensation Committee’s discretion, such review will be conducted shortly
after the close of such calendar performance year but no later than the end of
the first quarter following such close.



--------------------------------------------------------------------------------

As part of such review, the Compensation Committee will consider whether, in its
discretion, downward adjustment for risk performance with respect to the
applicable performance year would be appropriate as applied to Grantee and, if
so, will reflect such adjustment in the Annual Risk Review Performance Factor
that will apply to the Tranche of Grantee’s Performance RSUs and related
Dividend Equivalents that relate to that performance year. An Annual Risk Review
Performance Factor as determined by the Compensation Committee will be in the
range of 100.00% down to 0.00%. A downward adjustment for risk performance would
be reflected in an Annual Risk Review Performance Factor with respect to that
year of less than 100.00%. A Factor of 0.00% would mean that the Tranche has
failed to meet this risk performance condition, is no longer eligible for
vesting, and will expire and terminate.

If the Compensation Committee determines in its discretion that it would not be
appropriate to apply a downward adjustment for risk performance for such year to
Grantee’s Performance RSUs and related Dividend Equivalents, that determination
would be reflected in an Annual Risk Review Performance Factor for the Tranche
that relates to that performance year of 100.00%.

(c) Risk Performance Review Criteria. Unless and until amended prospectively by
the Compensation Committee, the risk performance review criteria for a given
performance year is whether PNC’s return on economic capital, with specified
adjustments (“ROEC”), is at least equal to the applicable Compensation
Committee-specified ROEC hurdle for that performance year. If the ROEC for a
given performance year equals or exceeds this hurdle, an Annual Risk Performance
Review is not triggered unless the Compensation Committee requires a review in
its discretion. If the ROEC for a given year is less than this hurdle amount, an
Annual Risk Performance Review by the Compensation Committee is required with
respect to that performance year.

For purposes of this Award Agreement, ROEC will have the meaning set forth in
Section 15.30. The ROEC hurdle for a given risk performance year will be the
risk performance hurdle specified for that performance year by the Compensation
Committee no later than March 30th of that performance year for purposes of
comparison of ROEC to such hurdle for this Award.

 

  6.4 Annual Corporate and Risk Performance Factors in the Event of Death or
Change of Control.

(a) Death. In the event that Grantee’s employment with the Corporation ceases by
reason of Grantee’s death or Grantee dies following a Qualifying Retirement or a
Qualifying Disability Termination, in either case prior to the occurrence of a
Change of Control, then with respect to any Tranche or Tranches that were
outstanding at the time of Grantee’s death: (i) if such death occurs after the
close of a performance year but before the Tranche that relates to that year has
either been performance-adjusted and paid out or forfeited, as the case may be,
then the overall Annual Performance Factor with respect to such Tranche will be
determined in the same manner and effective as of the same time as if Grantee
had remained an employee of the Corporation, provided that the Tranche remains
outstanding at the applicable time; and (ii) with respect to any other Tranche
or Tranches that were outstanding at the time of Grantee’s death, the overall
Annual Risk Performance Factor will be 100.00%, effective as of the date of
death.



--------------------------------------------------------------------------------

(b) Change of Control. In the event that Grantee continues to be an employee of
the Corporation through the day immediately prior to the date a Change of
Control occurs, or where Grantee ceased to be an employee of the Corporation
prior to that time by reason of a Qualifying Retirement or a Qualifying
Disability Termination, and one or more Tranches remain outstanding at the time
a Change of Control occurs, the overall Annual Performance Factor of any Tranche
for which an overall Annual Performance Factor had not already been determined
as of the day immediately preceding the date the Change of Control occurs will
be determined as follows.

(i) An Annual Tier 1 Risk-Based Performance Factor will be determined using the
quarter-end date immediately preceding the Change of Control (or, if the change
of control occurs on a quarter-end date, using the date of the Change of
Control) as the applicable performance measurement date for purposes of this
determination for all such Tranches.

(ii) If the Annual Tier 1 Risk-Based Performance Factor so determined is 0.00%,
all such Tranches of the Award will have failed to meet this risk performance
condition, will no longer be eligible for vesting, and will expire and
terminate, effective as of the day immediately preceding the date the Change of
Control occurs.

(iii) If the Annual Tier 1 Risk-Based Performance Factor so determined is
100.00%, all such Tranches of the Award for which an overall Annual Performance
Factor had not already been determined as of the day immediately preceding the
date the Change of Control occurs will have an overall Annual Performance Factor
for all such Tranches determined on the basis of an Annual Corporate Performance
Factor of 100.00%, an Annual Tier 1 Risk-Based Performance Factor of 100.00%,
and an Annual Risk Review Performance Factor that is the same as the Annual Risk
Review Performance Factor for the most recent Tranche for which an Annual Risk
Review Performance Factor had been determined by the Compensation Committee in
accordance with Section 6.3 or, if none, will be 100.00%, all effective as of
the day immediately preceding the date the Change of Control occurs.

6.5 Overall Annual Performance Factor. Once the three annual performance factors
(the Annual Corporate Performance Factor, the Annual Tier 1 Risk-Based
Performance Factor and the Annual Risk Review Performance Factor) have been
determined for a Tranche in accordance with the applicable provisions of this
Section 6, the overall Annual Performance Factor for that Tranche will be
calculated as follows.

Once an Annual Corporate Performance Factor has been determined (in accordance
with Section 6.1 and Section 6.4, if applicable) with respect to the performance
year for the given Tranche, the Annual Tier 1 Risk-Based Performance Factor for
that same performance year and Tranche (determined in accordance with
Section 6.2 and Section 6.4, if applicable) will be applied as a percentage to
that corporate factor.

If the applicable Annual Tier 1 Risk-Based Performance Factor is 0.00%, the
overall Annual Performance Factor with respect to that same performance year
will be 0.00% and the Tranche that relates to that performance year will be
cancelled. If the applicable Annual Tier 1



--------------------------------------------------------------------------------

Risk-Based Performance Factor with respect to that performance year is 100.00%,
there will be no downward adjustment to the Annual Corporate Performance Factor
for this first risk performance factor, and the second risk performance factor,
the Annual Risk Review Performance Factor, for the same performance year will be
applied.

Assuming that the overall Annual Performance Factor is not determined to be
0.00% as a result of application of the first risk performance factor, the
Annual Risk Review Performance Factor for the performance year (determined in
accordance with Section 6.3 and Section 6.4, if applicable), which can range
from 0.00% to 100.00%, will then be applied as a percentage of the Annual
Corporate Performance Factor for the same performance year to generate the
overall Annual Performance Factor for the Tranche.

For example, if for a given Tranche the Annual Corporate Performance Factor is
105.00%, the Annual Tier 1 Risk-Based Performance Factor is 100.00%, and the
Annual Risk Review Performance Factor is 95.00%, the overall Annual Performance
Factor for the Tranche would be 99.75%. If both risk performance factors are
100.00%, there would be no downward adjustment to the corporate performance
factor for risk performance and the overall Annual Performance Factor would be
the same percentage as the Annual Corporate Performance Factor for that Tranche.

If either risk performance factor for an applicable performance year is 0.00%,
the overall Annual Performance Factor with respect to that same performance year
will be 0.00% and the Tranche that relates to that performance year, including
all outstanding Performance RSUs in that Tranche together with the Dividend
Equivalents related to such Performance RSUs, will be forfeited by Grantee to
PNC and cancelled without payment of any consideration by PNC.

 

  7. Performance-Related Adjustments to Performance RSUs and Dividend
Equivalents.

7.1 Performance Adjustment of Outstanding Share Units. Once the overall Annual
Performance Factor for a Tranche of Performance RSUs and related Dividend
Equivalents has been determined in accordance with Section 6, and provided that
the Tranche has not been cancelled pursuant to any of the forfeiture provisions
of Section 5, the number of share units in that Tranche will be performance
adjusted as applicable in accordance with this Section 7.

The performance-adjusted number of share units in a Tranche will be equal to a
percentage of the initial share units in the Tranche, rounded to the nearest
one-hundredth with 0.005 share units being rounded upward to 0.01 share units,
where the percentage to be applied is equal to the overall Annual Performance
Factor for the performance year that relates to that Tranche (e.g., for the
First Tranche, the Annual Performance Factor for 2014) as determined in
accordance with Section 6. Only the performance-adjusted share units in a
Tranche will be performance eligible to vest and be the basis of the settlement
and payout of the Performance RSUs and related Dividend Equivalents in the
Tranche in accordance with Sections 8 and 9 provided that all of the other
conditions for vesting are satisfied, including the service condition.

The performance-adjusted Performance RSUs for a Tranche are sometimes referred
to as the “Payout Share Units” for purposes of the vesting, where applicable, of
that portion of the Tranche in accordance with Section 8 and the settlement and
payout in accordance with Section 9 of the portion of the Tranche that has
vested. The percentage applied to the share units for a given Tranche in order
to arrive at the Payout Share Units is sometimes referred to as the Payout
Percentage for that Tranche.



--------------------------------------------------------------------------------

Dividend Equivalents will be subject to the same performance adjustment and
Payout Percentage that is applied to the Performance RSUs to which they relate.

7.2 Termination of Portions of Award Due to Performance Adjustments. The portion
of the Performance RSUs in a Tranche that do not become Payout Share Units will
be cancelled; that is, only the number of share units that become Payout Share
Units as a result of the applicable corporate and risk performance adjustments
for that Tranche will be performance eligible to vest and be the basis of the
settlement and payout of the Performance RSUs and related Dividend Equivalents
in the Tranche in accordance with Sections 8 and 9.

Dividend Equivalents that had accrued with respect to any Performance RSUs in a
Tranche that do not become Payout Share Units will also be cancelled as Dividend
Equivalents are subject to the same performance adjustments that are applied to
the Performance RSUs to which they relate.

8. Vesting of Performance-Adjusted Share Units and Related Dividend Equivalents.

Grantee’s Performance RSUs as performance-adjusted pursuant to the provisions of
Sections 6 and 7 (the Payout Share Units) and related performance-adjusted
Dividend Equivalents will vest (that is, become vested Payout Share Units and
vested related performance-adjusted Dividend Equivalents) upon the earliest to
occur of the events set forth in the subclauses below, provided that such
Performance RSUs and related Dividend Equivalents have not been forfeited prior
to such vesting event pursuant to any of the provisions of Section 5 or
cancelled as a result of the risk performance adjustment provisions of Sections
6 and 7 and remain outstanding at that time:

 

  (i) (a) the 1st anniversary of the Designated Marker Date in the case of the
First Tranche share units and related dividend equivalents, the 2nd anniversary
of the Designated Marker Date in the case of the Second Tranche share units and
related dividend equivalents, the 3rd anniversary of the Designated Marker Date
in the case of the Third Tranche share units and related dividend equivalents,
and the 4th anniversary of the Designated Marker Date in the case of the Fourth
Tranche share units and related dividend equivalents, as the case may be,

or, if later, (b) the date on which the performance adjustment determinations
pursuant to Sections 6 and 7 with respect to the applicable Tranche are final
(but no later than March 31st of the calendar year in which such anniversary
occurs),

or, if later, (c) on the date as of which any suspension imposed with respect to
those Performance RSUs and related Dividend Equivalents pursuant to Section 5.5
is lifted without forfeiture of such share units and related dividend
equivalents and they vest, as applicable;



--------------------------------------------------------------------------------

  (ii) in the event of Grantee’s death,

(a) the date of Grantee’s death with respect to any Tranche or Tranches as to
which the overall Annual Performance Factor for such Tranche is determined at
the time of Grantee’s death pursuant to Section 6.4(a)(ii) and Section 6.5, and

(b) the date on which the overall Annual Performance Factor with respect to such
Tranche is final with respect to the Tranche, if any, for which the overall
Annual Performance Factor is determined after Grantee’s death pursuant to
Section 6.4(a)(i) and Section 6.5 at the same time and in the same manner as if
Grantee had remained an employee of the Corporation; and

 

  (iii) the end of the day immediately preceding the day a Change of Control
occurs.

Performance RSUs and related Dividend Equivalents (1) that have been forfeited
by Grantee pursuant to the service requirements or conduct or other provisions
of Section 5 or (2) that are part of the portion of a Tranche of Performance
RSUs and related Dividend Equivalents that has been cancelled as a result of the
performance-adjustment provisions of Sections 6 and 7 where the Payout
Percentage for that Tranche was less than 100.00% or (3) that have been
cancelled as a result of the application, pursuant to the provisions of Sections
6 and 7, of a Payout Percentage of 0.00% to the Tranche to which they relate,
are not eligible for vesting, will not settle, and will be cancelled without
payment of any consideration by PNC.

The period during which Dividend Equivalents will accrue with respect to an
applicable Tranche of Performance RSUs will end, and such Dividend Equivalents
will cease to accrue, on the vesting date for such Tranche of Performance RSUs
in accordance with Section 8 or on the cancellation date for such Performance
RSUs in accordance with Section 5, 6 or 7, as applicable.

Accrued performance-adjusted Dividend Equivalents that vest in connection with
the vesting of the performance-adjusted Performance RSUs to which they relate
(that is, the amount of dividend equivalents for the period from the Award Grant
Date through the vesting date on the number of related Performance RSUs that
become Payout Share Units and vest) will be settled and paid out in accordance
with Section 9.

Accrued Dividend Equivalents that fail to vest will be cancelled on the
cancellation date for the Performance RSUs to which they relate in accordance
with Section 5, 6 or 7, as applicable.

 

  9. Settlement of Vested Performance-Adjusted Share Units and Related Dividend
Equivalents.

9.1 Settlement. Outstanding performance-adjusted Performance RSUs (Payout Share
Units) and related accrued performance-adjusted Dividend Equivalents that have
vested pursuant to the provisions of Section 8 (vested Payout Share Units) will
be paid out at the time and in the form set forth in the applicable subsection
of this Section 9. Section 9.2 will apply where vesting occurs pursuant to
Section 8(i) or Section 8(ii), and Section 9.3 will apply where vesting occurs
pursuant to Section 8(iii).

A final award, if any, will be fully vested as of the applicable vesting date.
Any shares of PNC common stock issued pursuant to this Section 9 will be fully
vested at the time of issuance, and PNC will issue any such shares and deliver
any cash payable pursuant to this Section 9 to, or



--------------------------------------------------------------------------------

at the proper direction of, Grantee or Grantee’s legal representative, as
determined in good faith by the Compensation Committee, at the applicable time
specified in Section 9.2 or Section 9.3, as the case may be.

Delivery of shares and/or other payment pursuant to the Award will not be made
unless and until all applicable tax withholding requirements with respect to
such payment have been satisfied.

In the event that Grantee is deceased, payment will be delivered to the executor
or administrator of Grantee’s estate or to Grantee’s other legal representative,
as determined in good faith by the Compensation Committee.

9.2 Settlement Where Vesting Occurs Prior to Change of Control.

(a) Payout Timing. Payment will be made to Grantee in settlement of outstanding
performance-adjusted Performance RSUs (Payout Share Units) and related Dividend
Equivalents that have vested pursuant to Section 8(i) or Section 8(ii) as soon
as practicable after the vesting date set forth in the applicable subclause of
Section 8 for such units and related dividend equivalents, generally within 30
days but no later than December 31st of the calendar year in which the vesting
date occurs, subject to the provisions of the following bullets, if applicable.
No interest shall be paid with respect to any such payments hereunder.

 

  •   In the event that the vesting date pursuant to Section 8(i) is the date on
which the performance adjustment determinations pursuant to Sections 6 and 7
with respect to the applicable Tranche are final or is the date as of which any
suspension imposed pursuant to Section 5.5 is lifted, payment will be made no
later than the earlier of (a) 30 days after the vesting date and
(b) December 31st of the calendar year in which the vesting date occurs.

 

  •   Where vesting occurs pursuant to Section 8(ii) upon or following Grantee’s
death, as the case may be, payment will be made no later than December 31st of
the calendar year in which Grantee’s death occurred or, if later, the 15th day
of the 3rd calendar month following the date of Grantee’s death.

(b) Form of Payout. Payment in settlement of such Payout Share Units will be
made at the applicable time set forth in Section 9.2(a) above either by delivery
to Grantee of that number of whole shares of PNC common stock equal to the
number of vested Payout Share Units being settled or as otherwise provided in
Section 11, as applicable.

No fractional shares will be delivered to Grantee. If the vested Payout Share
Units include a fractional interest, such fractional interest will be liquidated
and paid to Grantee in cash on the basis of the then current Fair Market Value
(as defined in Section 15) of PNC common stock as of the vesting date or in any
case as otherwise provided in Section 11 if applicable.

Accrued performance-adjusted Dividend Equivalents that vested pursuant to the
provisions of Section 8(i) or 8(ii) will be settled by payment to Grantee in
cash at the same time as the time set forth in Section 9.2(a) above for payment
of the vested performance-adjusted Performance RSUs to which they relate.



--------------------------------------------------------------------------------

Delivery of shares and/or other payment pursuant to the Award will not be made
unless and until all applicable tax withholding requirements with respect to
such payment have been satisfied.

(c) Disputes. If there is a dispute regarding payment of a final award amount,
PNC will settle the undisputed portion of the award amount, if any, within the
time frame set forth above in this Section 9.2, and will settle any remaining
portion as soon as practicable after such dispute is finally resolved but in any
event within the time period permitted under Section 409A of the U.S. Internal
Revenue Code.

9.3 Settlement Where Vesting Occurs Due to the Occurrence of a Change of
Control.

(a) Payout Timing. Payment will be made to Grantee in settlement of outstanding
performance-adjusted Performance RSUs (Payout Share Units) and related Dividend
Equivalents that have vested pursuant to Section 8(iii) at the time set forth in
subsection (1) below unless payment at such time would be a noncompliant payment
under Section 409A of the U.S. Internal Revenue Code, and otherwise, at the time
set forth in subsection (2) or (3) below, as applicable, in any case as further
described below.

(1) If, under the circumstances, the Change of Control is a permissible payment
event under Section 409A of the U.S. Internal Revenue Code, payment will be made
as soon as practicable after the Change of Control date, but in no event later
than December 31st of the calendar year in which the Change of Control occurs
or, if later, by the 15th day of the third calendar month following the date on
which the Change of Control occurs, other than in unusual circumstances where a
further delay thereafter would be permitted under Section 409A of the U.S.
Internal Revenue Code, and if such a delay is permissible, as soon as
practicable within such limits.

(2) If, under the circumstances, payment at the time of the Change of Control
would not comply with Section 409A of the U.S. Internal Revenue Code, then
payment will be made as soon as practicable after the date that would have been
the scheduled vesting date for such performance-adjusted Performance RSUs and
related Dividend Equivalents had they vested pursuant to Section 8(i) rather
than pursuant to Section 8(iii), but in no event later than December 31st of the
calendar year in which such scheduled vesting date occurs.

(3) Where vesting occurs pursuant to Section 8(iii) due to the occurrence of a
Change of Control and payment is scheduled, pursuant to subsection (2) of this
Section 9.3(a) above, for as soon as practicable after the date that would have
been the scheduled vesting date for such performance-adjusted Performance RSUs
and related Dividend Equivalents had they vested pursuant to Section 8(i) rather
than pursuant to Section 8(iii) but Grantee dies prior to that scheduled payout
date, payment will be made no later than December 31st of the calendar year in
which Grantee’s death occurred or, if later (but not beyond the end of the
calendar year in which vesting would have occurred pursuant to Section 8(i) had
they vested pursuant to Section 8(i) rather than pursuant to Section 8(iii)),
the 15th day of the 3rd calendar month following the date of Grantee’s death.



--------------------------------------------------------------------------------

(b) Form of Payment.

(1) If, under the circumstances, the Change of Control is a permissible payment
event under Section 409A of the U.S. Internal Revenue Code and payment with
respect to a Tranche or Tranches of vested, performance-adjusted Performance
RSUs and related Dividend Equivalents is made at the time specified in
Section 9.3(a)(1), then payment with respect to any such Tranche will be in an
amount equal to the base amounts for the Performance RSUs and the related
Dividend Equivalents as described below in subsection (2)(A) of this
Section 9.3(b).

Payment of this amount will be made entirely in cash if so provided in the
circumstances pursuant to Section 11.2(c), valued as provided in Section 11.2.
Otherwise, payment of the Performance RSUs base amount will be made in the form
of whole shares of PNC common stock (valued at Fair Market Value or as otherwise
provided in Section 11, as applicable, as of the date of the Change of Control)
with cash for any fractional interest (valued on the same basis as the whole
shares), and payment of the related Dividend Equivalents base amount will be
paid in the form of cash.

(2) If, under the circumstances, payment at the time of the Change of Control
would not comply with Section 409A of the U.S. Internal Revenue Code and payment
with respect to the Tranche or Tranches of vested performance-adjusted
Performance RSUs and related Dividend Equivalents being settled will be made at
the time or times specified in Section 9.3(a)(2) or (3), as the case may be,
then such payments will be made entirely in cash and the payment amount with
respect to any such Tranche will be in an amount equal to (X) plus (Y), where
(X) is the Performance RSUs base amount described below in subsection (A) of
this Section 9.3(b)(2) plus the phantom investment amount for the Performance
RSUs base amount described below in subsection (B) of this Section 9.3(b)(2) and
(Y) is the related Dividend Equivalents base amount described below in
subsection (A) of this Section 9.3(b)(2) plus the phantom investment amount for
the related Dividend Equivalents base amount described below in subsection
(B) of this Section 9.3(b)(2).

(A) Base Amounts. The Performance RSUs base amount will be an amount equal to
the number of vested Payout Share Units determined in accordance with Sections
6, 7 and 8 for the Tranche being settled multiplied by the Fair Market Value (as
defined in Section 15) of a share of PNC common stock on the date of the Change
of Control or by the per share value provided pursuant to Section 11 as
applicable.

The related Dividend Equivalents base amount will be an amount equivalent to the
amount of the cash dividends Grantee would have received, without interest on or
reinvestment of such amounts, had Grantee been the record holder of a number of
issued and outstanding shares of PNC common stock equal to the number of vested
Payout Share Units for that Tranche for the period beginning on the Award Grant
Date and through the date of the Change of Control, subject to adjustment if any
pursuant to Section 11.

(B) Phantom Investment Amounts. The phantom investment amount for the
Performance RSUs base amount with respect to the Tranche being settled will be
either (i) or (ii), whichever is larger: (i) interest on the Performance RSUs
base amount described in Section 9.3(b)(2)(A) from the date of the Change of
Control through the payment date for that Tranche at the short-term, mid-term or
long-term Federal rate under U.S. Internal Revenue Code Section 1274(b)(2)(B),
as applicable depending on the term until payment, compounded semi-annually; or
(ii) a phantom investment amount with respect to said base amount that reflects,
if positive, the performance of the PNC stock or other consideration received by
a PNC common shareholder in the Change of Control transaction, with any
dividends reinvested in such stock, from the date of the Change of Control
through the payment date for that Tranche.



--------------------------------------------------------------------------------

The phantom investment amount for the related Dividend Equivalents base amount
with respect to the Tranche being settled will be interest on the related
Dividend Equivalents base amount described in Section 9.3(b)(2)(A) from the date
of the Change of Control through the payment date for that Tranche at the
short-term, mid-term or long-term Federal rate under U.S. Internal Revenue Code
Section 1274(b)(2)(B), as applicable depending on the term until payment,
compounded semi-annually.

PNC may, at its option, provide other phantom investment alternatives in
addition to those referenced in the preceding two paragraphs of this
Section 9.3(b)(2)(B) and may permit Grantee to make a phantom investment
election from among such alternatives under and in accordance with procedures
established by PNC, but any such alternatives must provide for at least the two
phantom investments set forth in Section 9.3(b)(2)(B)(i) and (ii) with respect
to the Performance RSUs base amount at a minimum and for at least the one
phantom investment set forth in this Section 9.3(b)(2)(B) for the related
Dividend Equivalents base amount at a minimum.

The phantom investment amounts will be applicable only in the event that payment
at the time of the Change of Control would not comply with Section 409A of the
U.S. Internal Revenue Code and thus payment is made at the time specified in
Section 9.3(a)(2) or (3) rather than at the time specified in Section 9.3(a)(1).

(c) Disputes. If there is a dispute regarding payment of a final award, PNC will
settle the undisputed portion of the award, if any, within the time frame set
forth in the applicable subsection of Section 9.3(a), and will settle any
remaining portion as soon as practicable after such dispute is finally resolved
but in any event within the time period permitted under Section 409A of the U.S.
Internal Revenue Code.

10. No Rights as Shareholder Until Issuance of Shares.

Grantee will have no rights as a shareholder of PNC by virtue of this Award
unless and until shares of PNC stock are issued and delivered in settlement of
vested outstanding performance-adjusted Performance RSUs pursuant to Section 9.

11. Capital Adjustments.

11.1 Except as otherwise provided in Section 11.2, if applicable, if corporate
transactions such as stock dividends, stock splits, spin-offs, split-offs,
recapitalizations, mergers, consolidations or reorganizations of or by PNC
(“Corporate Transactions”) occur prior to the time, if any, that outstanding
vested Performance RSUs and related Dividend Equivalents are settled and paid,
the Compensation Committee or its delegate shall make those adjustments, if any,
in the number, class or kind of Performance RSUs and related Dividend
Equivalents then outstanding under the Award that it deems appropriate in its
discretion to reflect Corporate Transactions such that the rights of Grantee are
neither enlarged nor diminished as a result of such Corporate Transactions,
including without limitation (a) measuring the value per share unit of any
share-denominated award amount authorized for payment to Grantee pursuant to
Section 9



--------------------------------------------------------------------------------

by reference to the per share value of the consideration payable to a PNC common
shareholder in connection with such Corporate Transactions and (b) authorizing
payment of the entire value of any award amount authorized for payment to
Grantee pursuant to Section 9 to be paid in cash at the applicable time
specified in Section 9.

All determinations hereunder shall be made by the Compensation Committee or its
delegate in its sole discretion and shall be final, binding and conclusive for
all purposes on all parties, including without limitation Grantee.

11.2 Upon the occurrence of a Change of Control, (a) the number, class and kind
of Performance RSUs and related Dividend Equivalents then outstanding under the
Award will automatically be adjusted to reflect the same changes as are made to
outstanding shares of PNC common stock generally, (b) the value per share unit
to be used in calculating the base amount described in Section 9.3(b) of any
award that is deemed to be awarded to Grantee in accordance with Section 8(iii)
will be measured by reference to the per share value of the consideration
payable to a PNC common shareholder in connection with such Corporate
Transaction or Transactions if applicable, and (c) if the effect of the
Corporate Transaction or Transactions on a PNC common shareholder is to convert
that shareholder’s holdings into consideration that does not consist solely
(other than as to a minimal amount) of shares of PNC common stock, then the
entire value of any payment to be made to Grantee pursuant to Section 9 will be
made solely in cash at the applicable time specified by Section 9.

12. Prohibitions Against Sale, Assignment, etc.; Payment to Legal
Representative.

(a) Performance RSUs and related Dividend Equivalents may not be sold, assigned,
transferred, exchanged, pledged, or otherwise alienated or hypothecated.

(b) If Grantee is deceased at the time any outstanding vested Performance RSUs
and Dividend Equivalents are settled and paid in accordance with the terms of
Section 9, such delivery of shares and/or other payment shall be made to the
executor or administrator of Grantee’s estate or to Grantee’s other legal
representative as determined in good faith by PNC.

(c) Any delivery of shares or other payment made in good faith by PNC to
Grantee’s executor, administrator or other legal representative, or retained by
PNC for taxes pursuant to Section 13, shall extinguish all right to payment
hereunder.

13. Withholding Taxes.

Where all applicable withholding tax obligations have not previously been
satisfied, PNC will, at the time any such obligation arises in connection
herewith, retain an amount sufficient to satisfy the minimum amount of taxes
then required to be withheld by the Corporation in connection therewith from
amounts then payable hereunder to Grantee.

Unless the Compensation Committee or other PNC Designated Person determines
otherwise, the Corporation will retain whole shares of PNC common stock from any
amounts payable to Grantee hereunder in the form of shares, and will withhold
cash from any amounts payable to Grantee hereunder that are settled in cash.

If any such withholding is required prior to the time amounts are payable to
Grantee hereunder or if such amounts are not sufficient to satisfy such
obligation in full, the withholding will be taken from other compensation then
payable to Grantee or as otherwise determined by PNC.



--------------------------------------------------------------------------------

For purposes of this Section 13, shares of PNC common stock retained to satisfy
applicable withholding tax requirements will be valued at their Fair Market
Value (as defined in Section 15) on the date the tax withholding obligation
arises.

If Grantee desires to have an additional amount withheld above the required
minimum, up to Grantee’s W-4 obligation if higher, and if PNC so permits,
Grantee may elect to satisfy this additional withholding by payment of cash. The
Corporation will not retain Shares for this purpose. If Grantee’s W-4 obligation
does not exceed the required minimum withholding in connection herewith, no
additional withholding may be made.

14. Employment.

Neither the awarding of the Performance RSUs and related Dividend Equivalents
nor any payment with respect to such Award authorized hereunder nor any term or
provision of the Award Agreement shall constitute or be evidence of any
understanding, expressed or implied, on the part of PNC or any subsidiary to
employ Grantee for any period or in any way alter Grantee’s status as an
employee at will.

15. Certain Definitions.

Except where the context otherwise indicates, the following definitions apply
for purposes of the Agreement.

15.1 “Agreement” or “Award Agreement” means the Corporate Executive Group
Performance-Based Stock-Payable Restricted Share Units Award Agreement between
PNC and Grantee evidencing the Performance RSUs and related Dividend Equivalents
award granted to Grantee pursuant to the Plan.

15.2 “Annual Corporate Performance Factor,” “Annual Tier 1 Risk-Based
Performance Factor,” “Annual Risk Review Performance Factor,” and “overall
Annual Performance Factor” have the meanings set forth in Section 6.

15.3 “Award” means the Performance RSUs and related Dividend Equivalents award
granted to Grantee pursuant to the Plan and evidenced by the Agreement.

15.4 “Award Grant Date” means the Award Grant Date set forth on page 1 of the
Agreement.

15.5 “Board” means the Board of Directors of PNC.

15.6 “Cause” and “termination for Cause.”

For purposes of the Agreement, “Cause” means:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to Grantee by PNC that specifically
identifies the manner in which it is believed that Grantee has not substantially
performed Grantee’s duties;



--------------------------------------------------------------------------------

(b) a material breach by Grantee of (1) any code of conduct of PNC or any code
of conduct of a subsidiary of PNC that is applicable to Grantee or (2) other
written policy of PNC or other written policy of a subsidiary of PNC that is
applicable to Grantee, in either case required by law or established to maintain
compliance with applicable law;

(c) any act of fraud, misappropriation, material dishonesty, or embezzlement by
Grantee against PNC or any of its subsidiaries or any client or customer of PNC
or any of its subsidiaries;

(d) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony; or

(e) entry of any order against Grantee, by any governmental body having
regulatory authority with respect to the business of PNC or any of its
subsidiaries, that relates to or arises out of Grantee’s employment or other
service relationship with the Corporation.

The cessation of employment of Grantee will be deemed to have been a termination
of Grantee’s employment with the Corporation for Cause for purposes of the
Agreement only if and when the CEO or his or her designee (or, if Grantee is the
CEO, the Board) determines that Grantee is guilty of conduct described in clause
(a), (b) or (c) above or that an event described in clause (d) or (e) above has
occurred with respect to Grantee and, if so, determines that the termination of
Grantee’s employment with the Corporation will be deemed to have been for Cause.

15.7 “CEO” means the chief executive officer of PNC.

15.8 “Change of Control” means:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of PNC (the “Outstanding PNC Common
Stock”) or (B) the combined voting power of the then-outstanding voting
securities of PNC entitled to vote generally in the election of directors (the
“Outstanding PNC Voting Securities”); provided, however, that, for purposes of
this Section 15.8(a), the following acquisitions shall not constitute a Change
of Control: (1) any acquisition directly from PNC, (2) any acquisition by PNC,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by PNC or any company controlled by, controlling or under common
control with PNC (an “Affiliated Company”), (4) any acquisition pursuant to an
Excluded Combination (as defined in Section 15.8(c)) or (5) an acquisition of
beneficial ownership representing between 20% and 40%, inclusive, of the
Outstanding PNC Voting Securities or Outstanding PNC Common Stock shall not be
considered a Change of Control if the Incumbent Board as of immediately prior to
any such acquisition approves such acquisition either prior to or immediately
after its occurrence;

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board
(excluding any Board



--------------------------------------------------------------------------------

seat that is vacant or otherwise unoccupied); provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by PNC’s shareholders, was approved by a vote of at
least two-thirds of the directors then comprising the Incumbent Board shall be
considered as though such individual was a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving PNC or any of its subsidiaries, a
sale or other disposition of all or substantially all of the assets of PNC, or
the acquisition of assets or stock of another entity by PNC or any of its
subsidiaries (each, a “Business Combination”), excluding, however, a Business
Combination following which all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding PNC Common Stock and
the Outstanding PNC Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns PNC or all or
substantially all of PNC’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding PNC Common
Stock and the Outstanding PNC Voting Securities, as the case may be (such a
Business Combination, an “Excluded Combination”); or

(d) Approval by the shareholders of PNC of a complete liquidation or dissolution
of PNC.

15.9 “Compensation Committee” or “Committee” means the Personnel and
Compensation Committee of the Board or such person or persons as may be
designated or appointed by that committee as its delegate or designee.

15.10 “Competitive Activity.”

“Competitive Activity” while Grantee is an employee of the Corporation means any
participation in, employment by, ownership of any equity interest exceeding one
percent (1%) in, or promotion or organization of, any Person other than PNC or
any of its subsidiaries (1) engaged in business activities similar to some or
all of the business activities of PNC or any subsidiary or (2) engaged in
business activities that Grantee knows PNC or any subsidiary intends to enter
within the next twelve (12) months, in either case whether Grantee is acting as
agent, consultant, independent contractor, employee, officer, director,
investor, partner, shareholder, proprietor or in any other individual or
representative capacity therein.

“Competitive Activity” on or after Grantee’s Termination Date means any
participation in, employment by, ownership of any equity interest exceeding one
percent (1%) in, or promotion or organization of, any Person other than PNC or
any of its subsidiaries (a) engaged in



--------------------------------------------------------------------------------

business activities similar to some or all of the business activities of PNC or
any subsidiary as of Grantee’s Termination Date or (b) engaged in business
activities that Grantee knows PNC or any subsidiary intends to enter within the
first twelve (12) months after Grantee’s Termination Date or, if later and if
applicable, after the date specified in subsection (a), clause (ii) of the
definition of Detrimental Conduct in Section 15.14, in either case whether
Grantee is acting as agent, consultant, independent contractor, employee,
officer, director, investor, partner, shareholder, proprietor or in any other
individual or representative capacity therein.

For purposes of Competitive Activity as defined in this Section 15.10, and for
purposes of the definition of competitive activity in any other PNC restricted
share unit or in any PNC restricted stock, stock option, or other equity-based
award or awards held by Grantee, however, the term subsidiary or subsidiaries
shall not include companies in which the Corporation holds an interest pursuant
to its merchant banking authority.

15.11 “Consolidated Subsidiary” means a corporation, bank, partnership, business
trust, limited liability company or other form of business organization that
(1) is a consolidated subsidiary of PNC under U.S. generally accepted accounting
principles and (2) satisfies the definition of “service recipient” under
Section 409A of the U.S. Internal Revenue Code.

15.12 “Corporation” means PNC and its Consolidated Subsidiaries.

15.13 “Designated Marker Date” is February 13, 2014 as set forth in Section 5.3.

15.14 “Detrimental Conduct” means:

(a) Grantee has engaged, without the prior written consent of PNC (with consent
to be given or withheld at PNC’s sole discretion), in any Competitive Activity
as defined in Section 15.10 in the continental United States at any time during
the period of Grantee’s employment with the Corporation and extending through
(and including) the first (1st) anniversary of the later of (i) Grantee’s
Termination Date and, if different, (ii) the first date after Grantee’s
Termination Date as of which Grantee ceases to have a service relationship with
the Corporation;

(b) any act of fraud, misappropriation, or embezzlement by Grantee against PNC
or one of its subsidiaries or any client or customer of PNC or one of its
subsidiaries; or

(c) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation.

Grantee will be deemed to have engaged in Detrimental Conduct for purposes of
the Agreement only if and when the Compensation Committee or other PNC
Designated Person, as applicable, determines that Grantee has engaged in conduct
described in clause (a) or clause (b) above or that an event described in clause
(c) above has occurred with respect to Grantee and, if so, (1) determines in its
sole discretion that Grantee will be deemed to have engaged in Detrimental
Conduct for purposes of the Agreement and (2) determines in its sole discretion
to cancel all or a specified portion of the Performance RSUs that have not yet



--------------------------------------------------------------------------------

vested in accordance with Section 8 and of the Dividend Equivalents related to
such Performance RSUs on the basis of such determination that Grantee has
engaged in Detrimental Conduct.

15.15 “Disabled” or “Disability” means, except as may otherwise be required by
Section 409A of the U.S. Internal Revenue Code, that Grantee either (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving (and has received
for at least three months) income replacement benefits under any
Corporation-sponsored disability benefit plan. If Grantee has been determined to
be eligible for U.S. Social Security disability benefits, Grantee shall be
presumed to be Disabled as defined herein.

15.16 “Dividend Equivalents” means the opportunity to receive dividend
equivalents granted to Grantee pursuant to the Plan in connection with the
Performance RSUs to which they relate and evidenced by the Agreement.

15.17 “Fair Market Value” as it relates to a share of PNC common stock as of any
given date means (a) the average of the reported high and low trading prices on
the New York Stock Exchange (or such successor reporting system as PNC may
select) for a share of PNC common stock on such date, or, if no PNC common stock
trades have been reported on such exchange for that day, the average of such
prices on the next preceding day and the next following day for which there were
reported trades or, if the Committee has so acted, (b) fair market value as
determined using such other reasonable method adopted by the Committee in good
faith for such purpose that uses actual transactions in PNC common stock as
reported by a national securities exchange or the Nasdaq National Market,
provided that such method is consistently applied.

15.18 “GAAP” or “U.S. generally accepted accounting principles” means accounting
principles generally accepted in the United States of America.

15.19 “Grantee” means the person to whom the Performance RSUs with related
Dividend Equivalents award is granted, and is identified as Grantee on page 1 of
the Agreement.

15.20 “Internal Revenue Code” or “U.S. Internal Revenue Code” means the United
States Internal Revenue Code of 1986 as amended, and the rules and regulations
promulgated thereunder.

15.21 “Payout Percentage” has the meaning set forth in Section 7.

15.22 “Payout Share Units” and “vested Payout Share Units” have the meanings
specified in Sections 7 and 8. “Payout Share Units” are the performance-adjusted
number of Performance RSUs calculated in accordance with Section 7 that are
performance eligible to vest in accordance with Section 8. “Vested Payout Share
Units” are performance-adjusted Performance RSUs that have vested in accordance
with Section 8.

15.23 “Performance RSUs” means the share-denominated award opportunity of the
number of restricted share units specified as the Share Units on page 1 of the
Agreement, subject to capital adjustments pursuant to Section 11 if any, granted
to Grantee pursuant to the Plan and evidenced by the Agreement.



--------------------------------------------------------------------------------

15.24 “Person” has the meaning specified in the definition of Change of Control
in Section 15.8(a).

15.25 “Plan” means The PNC Financial Services Group, Inc. 2006 Incentive Award
Plan as amended from time to time.

15.26 “PNC” means The PNC Financial Services Group, Inc.

15.27 “PNC Designated Person” or “Designated Person” will be: (a) the
Compensation Committee or its delegate if Grantee is (or was when Grantee ceased
to be an employee of the Corporation) either a member of the Corporate Executive
Group (or equivalent successor classification) or subject to the reporting
requirements of Section 16(a) of the Exchange Act with respect to PNC securities
(or both); or (b) the Compensation Committee, the CEO, or the Chief Human
Resources Officer of PNC, or any other individual or group as may be designated
by one of the foregoing to act as Designated Person for purposes of the
Agreement.

15.28 “Qualifying Retirement” and “Qualifying Disability Termination” have the
meanings specified in Section 5.3(iii) and Section 5.3(iv), respectively.

15.29 “Retires” or “Retirement.” Grantee “Retires” if Grantee’s employment with
the Corporation terminates at any time and for any reason (other than
termination by reason of Grantee’s death or by the Corporation for Cause and, if
the Committee or the CEO or his or her designee so determines prior to such
divestiture, other than by reason of termination in connection with a
divestiture of assets or a divestiture of one or more subsidiaries of the
Corporation) on or after the first date on which Grantee has both attained at
least age fifty-five (55) and completed five (5) years of service, where a year
of service is determined in the same manner as the determination of a year of
vesting service calculated under the provisions of The PNC Financial Services
Group, Inc. Pension Plan.

If Grantee “Retires” as defined herein, the termination of Grantee’s employment
with the Corporation is sometimes referred to as “Retirement” and such Grantee’s
Termination Date is sometimes also referred to as Grantee’s “Retirement Date.”

15.30 “ROEC.” For purposes of the Risk Performance Review Criteria specified in
Section 6.3(c), PNC’s “ROEC” (return on economic capital) for a given
performance year will be calculated as earnings for the applicable performance
year, divided by average economic capital for the same calendar year, calculated
to one place to the right of the decimal, rounded to the nearest tenth with 0.05
being rounded upward to 0.1.

Earnings. Earnings will mean PNC’s publicly-reported earnings for the applicable
calendar year adjusted, on an after-tax basis, for the impact of the items set
forth under the heading “Earnings Adjustments” below.

Economic Capital. Economic capital will mean total economic capital for PNC on a
consolidated basis as that term is used by PNC for its internal measurement
purposes. Average economic capital for the applicable calendar year will mean
such average economic capital as calculated by PNC for internal purposes.



--------------------------------------------------------------------------------

Earnings Adjustments. For purposes of calculating PNC’s ROEC for a given
performance year, publicly-reported earnings results for that year will be
adjusted, on an after-tax basis, for the impact of any of the following where
such impact occurs during the given year:

 

•   extraordinary items (as such term is used under GAAP);

 

•   items resulting from a change in tax law;

 

•   discontinued operations;

 

•   acquisition costs and merger integration costs;

 

•   any costs or expense arising from specified Visa litigation (including
Visa-litigation-related expenses/charges recorded for obligations to Visa with
respect to the costs of specified litigation or the gains/reversal of expense
recognized in connection with such obligations) and any other gains recognized
on the redemption or sale of Visa shares as applicable;

 

•   acceleration of the accretion of any remaining issuance discount in
connection with the redemption of any preferred stock, and any other charges or
benefits related to the redemption of trust preferred or other preferred
securities; and

 

•   the net impact on PNC of significant gains or losses related to BlackRock
transactions (similar to the adjustment provided for in PNC’s Incentive
Performance Units awards in an earlier year to members of PNC’s Corporate
Executive Group that included adjusting 2009 results to exclude the 4th quarter
2009 gain related to BlackRock’s acquisition of Barclays Global Investors).

15.31 “SEC” means the United States Securities and Exchange Commission.

15.32 “Section 409A” means Section 409A of the U.S. Internal Revenue Code.

15.33 “Service relationship” or “having a service relationship with the
Corporation” means being engaged by the Corporation in any capacity for which
Grantee receives compensation from the Corporation, including but not limited to
acting for compensation as an employee, consultant, independent contractor,
officer, director or advisory director.

15.34 “Share” means a share of PNC common stock.

15.35 “Termination Date” means Grantee’s last date of employment with the
Corporation. If Grantee is employed by a Consolidated Subsidiary that ceases to
be a subsidiary of PNC or ceases to be a consolidated subsidiary of PNC under
U.S. generally accepted accounting principles and Grantee does not continue to
be employed by PNC or a Consolidated Subsidiary, then for purposes of the
Agreement, Grantee’s employment with the Corporation terminates effective at the
time this occurs.

15.36 “Tranche” means one of the four installments into which the Performance
RSUs and related Dividend Equivalents of the Award have been divided as
specified in Section 3.

15.37 “TSR Performance” has the meaning set forth in Section 6.1.



--------------------------------------------------------------------------------

16. Grantee Covenants.

16.1 General. Grantee and PNC acknowledge and agree that Grantee has received
adequate consideration with respect to enforcement of the provisions of
Sections 16 and 17 by virtue of receiving this Performance RSUs and Dividend
Equivalents Award (regardless of whether such share units and dividend
equivalents, or any portion thereof, ultimately vest and settle); that such
provisions are reasonable and properly required for the adequate protection of
the business of PNC and its subsidiaries; and that enforcement of such
provisions will not prevent Grantee from earning a living.

16.2 Non-Solicitation; No-Hire. Grantee agrees to comply with the provisions of
subsections (a) and (b) of this Section 16.2 while employed by the Corporation
and for a period of one year after Grantee’s Termination Date regardless of the
reason for such termination of employment.

(a) Non-Solicitation. Grantee shall not, directly or indirectly, either for
Grantee’s own benefit or purpose or for the benefit or purpose of any Person
other than PNC or any of its subsidiaries, solicit, call on, do business with,
or actively interfere with PNC’s or any subsidiary’s relationship with, or
attempt to divert or entice away, any Person that Grantee should reasonably know
(i) is a customer of PNC or any subsidiary for which PNC or any subsidiary
provides any services as of Grantee’s Termination Date, or (ii) was a customer
of PNC or any subsidiary for which PNC or any subsidiary provided any services
at any time during the twelve (12) months preceding Grantee’s Termination Date,
or (iii) was, as of Grantee’s Termination Date, considering retention of PNC or
any subsidiary to provide any services.

(b) No-Hire. Grantee shall not, directly or indirectly, either for Grantee’s own
benefit or purpose or for the benefit or purpose of any Person other than PNC or
any of its subsidiaries, employ or offer to employ, call on, or actively
interfere with PNC’s or any subsidiary’s relationship with, or attempt to divert
or entice away, any employee of PNC or any of its subsidiaries, nor shall
Grantee assist any other Person in such activities.

Notwithstanding the above, if Grantee’s employment with the Corporation is
terminated by the Corporation and such termination is an Anticipatory
Termination, then commencing immediately after such Termination Date, the
provisions of subsections (a) and (b) of this Section 16.2 shall no longer apply
and shall be replaced with the following subsection (c):

(c) No-Hire. Grantee agrees that Grantee shall not, for a period of one year
after Grantee’s Termination Date, employ or offer to employ, solicit, actively
interfere with PNC’s or any PNC affiliate’s relationship with, or attempt to
divert or entice away, any officer of PNC or any PNC affiliate.

16.3 Confidentiality. During Grantee’s employment with the Corporation, and
thereafter regardless of the reason for termination of such employment, Grantee
shall not disclose or use in any way any confidential business or technical
information or trade secret acquired in the course of such employment, all of
which is the exclusive and valuable property of the Corporation whether or not
conceived of or prepared by Grantee, other than (a) information generally known
in the Corporation’s industry or acquired from public sources, (b) as required
in the course of employment by the Corporation, (c) as required by any court,
supervisory authority, administrative agency or applicable law, or (d) with the
prior written consent of PNC.



--------------------------------------------------------------------------------

16.4 Ownership of Inventions. Grantee shall promptly and fully disclose to PNC
any and all inventions, discoveries, improvements, ideas or other works of
inventorship or authorship, whether or not patentable, that have been or will be
conceived and/or reduced to practice by Grantee during the term of Grantee’s
employment with the Corporation, whether alone or with others, and that are
(a) related directly or indirectly to the business or activities of PNC or any
of its subsidiaries or (b) developed with the use of any time, material,
facilities or other resources of PNC or any subsidiary (“Developments”). Grantee
agrees to assign and hereby does assign to PNC or its designee all of Grantee’s
right, title and interest, including copyrights and patent rights, in and to all
Developments. Grantee shall perform all actions and execute all instruments that
PNC or any subsidiary shall deem necessary to protect or record PNC’s or its
designee’s interests in the Developments. The obligations of this Section 16.4
shall be performed by Grantee without further compensation and shall continue
beyond Grantee’s Termination Date.

17. Enforcement Provisions. Grantee understands and agrees to the following
provisions regarding enforcement of the Agreement.

17.1 Governing Law and Jurisdiction. The Agreement is governed by and construed
under the laws of the Commonwealth of Pennsylvania, without reference to its
conflict of laws provisions. Any dispute or claim arising out of or relating to
the Agreement or claim of breach hereof shall be brought exclusively in the
Federal court for the Western District of Pennsylvania or in the Court of Common
Pleas of Allegheny County, Pennsylvania. By execution of the Agreement, Grantee
and PNC hereby consent to the exclusive jurisdiction of such courts, and waive
any right to challenge jurisdiction or venue in such courts with regard to any
suit, action, or proceeding under or in connection with the Agreement.

17.2 Equitable Remedies. A breach of the provisions of any of Sections 16.2,
16.3 or 16.4 will cause the Corporation irreparable harm, and the Corporation
will therefore be entitled to issuance of immediate, as well as permanent,
injunctive relief restraining Grantee, and each and every person and entity
acting in concert or participating with Grantee, from initiation and/or
continuation of such breach.

17.3 Tolling Period. If it becomes necessary or desirable for the Corporation to
seek compliance with the provisions of Section 16.2 by legal proceedings, the
period during which Grantee shall comply with said provisions will extend for a
period of twelve (12) months from the date the Corporation institutes legal
proceedings for injunctive or other relief.

17.4 No Waiver. Failure of PNC to demand strict compliance with any of the
terms, covenants or conditions of the Agreement shall not be deemed a waiver of
such term, covenant or condition, nor shall any waiver or relinquishment of any
such term, covenant or condition on any occasion or on multiple occasions be
deemed a waiver or relinquishment of such term, covenant or condition.

17.5 Severability. The restrictions and obligations imposed by Sections 16.2,
16.3, 16.4, 17.1 and 17.7 are separate and severable, and it is the intent of
Grantee and PNC that if any restriction or obligation imposed by any of these
provisions is deemed by a court of competent jurisdiction to be void for any
reason whatsoever, the remaining provisions, restrictions and obligations shall
remain valid and binding upon Grantee.



--------------------------------------------------------------------------------

17.6 Reform. In the event any of Sections 16.2, 16.3 and 16.4 are determined by
a court of competent jurisdiction to be unenforceable because unreasonable
either as to length of time or area to which said restriction applies, it is the
intent of Grantee and PNC that said court reduce and reform the provisions
thereof so as to apply the greatest limitations considered enforceable by the
court.

17.7 Waiver of Jury Trial. Each of Grantee and PNC hereby waives any right to
trial by jury with regard to any suit, action or proceeding under or in
connection with any of Sections 16.2, 16.3 and 16.4.

17.8 Compliance with U.S. Internal Revenue Code Section 409A. It is the
intention of the parties that the Award and the Agreement comply with the
provisions of Section 409A of the U.S. Internal Revenue Code to the extent, if
any, that such provisions are applicable to the Agreement, and the Agreement
will be administered by PNC in a manner consistent with this intent.

If any payments or benefits hereunder may be deemed to constitute nonconforming
deferred compensation subject to taxation under the provisions of Section 409A
of the U.S. Internal Revenue Code, Grantee agrees that PNC may, without the
consent of Grantee, modify the Agreement and the Award to the extent and in the
manner PNC deems necessary or advisable or take such other action or actions,
including an amendment or action with retroactive effect, that PNC deems
appropriate in order either to preclude any such payments or benefits from being
deemed “deferred compensation” within the meaning of Section 409A of the U.S.
Internal Revenue Code or to provide such payments or benefits in a manner that
complies with the provisions of Section 409A of the U.S. Internal Revenue Code
such that they will not be taxable thereunder.

17.9 Applicable Law; Clawback. Notwithstanding anything in the Agreement, PNC
will not be required to comply with any term, covenant or condition of the
Agreement if and to the extent prohibited by law, including but not limited to
Federal banking and securities regulations, or as otherwise directed by one or
more regulatory agencies having jurisdiction over PNC or any of its
subsidiaries.

Further, to the extent applicable to Grantee, the Award, and any right to
receive and retain any Shares or other value pursuant to the Award, shall be
subject to rescission, cancellation or recoupment, in whole or in part, if and
to the extent so provided under any clawback, adjustment or similar policy of
PNC in effect on the Award Grant Date or that may be established thereafter and
to any clawback or recoupment that may be required by applicable law.

17.10 Subject to the Plan and Interpretations. In all respects the Award and the
Agreement are subject to the terms and conditions of the Plan, which has been
made available to Grantee and is incorporated herein by reference; provided,
however, the terms of the Plan shall not be considered an enlargement of any
benefits under the Agreement. Further, the Award and the Agreement are subject
to any interpretation of, and any rules and regulations issued by, the
Compensation Committee, or its delegate or under the authority of the
Compensation Committee, whether made or issued before or after the Award Grant
Date.



--------------------------------------------------------------------------------

17.11 Headings; Entire Agreement. Headings used in the Agreement are provided
for reference and convenience only, shall not be considered part of the
Agreement, and shall not be employed in the construction of the Agreement. The
Agreement constitutes the entire agreement between Grantee and PNC with respect
to the subject matters addressed herein, and supersedes all other discussions,
negotiations, correspondence, representations, understandings and agreements
between the parties concerning the subject matters hereof.

17.12 Modification. Modifications or adjustments to the terms of this Agreement
may be made by PNC as permitted in accordance with the Plan or as provided for
in this Agreement. No other modification of the terms of this Agreement shall be
effective unless embodied in a separate, subsequent writing signed by Grantee
and by an authorized representative of PNC.

18. Acceptance of Award; PNC Right to Cancel; Effectiveness of Agreement.

If Grantee does not accept the Award by executing and delivering a copy of the
Agreement to PNC, without altering or changing the terms thereof in any way,
within 30 days of receipt by Grantee of a copy of the Agreement, PNC may, in its
sole discretion, withdraw its offer and cancel the Award at any time prior to
Grantee’s delivery to PNC of an unaltered and unchanged copy of the Agreement so
executed by Grantee. Otherwise, upon such execution and delivery of the
Agreement by both PNC and Grantee, the Agreement is effective as of the Award
Grant Date.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, PNC has caused the Agreement to be signed on its behalf as
of the Award Grant Date.

 

THE PNC FINANCIAL SERVICES GROUP, INC. By: Chief Executive Officer ATTEST: By:
Corporate Secretary ACCEPTED AND AGREED TO by GRANTEE

 

Grantee